Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 1 of 158 Page ID
                                 #:41131




              DEFENDANTS’ EXHIBIT 1
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 2 of 158 Page ID
                                 #:41132
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 3 of 158 Page ID
                                 #:41133
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 4 of 158 Page ID
                                 #:41134
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 5 of 158 Page ID
                                 #:41135
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 6 of 158 Page ID
                                 #:41136
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 7 of 158 Page ID
                                 #:41137
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 8 of 158 Page ID
                                 #:41138
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 9 of 158 Page ID
                                 #:41139
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 10 of 158 Page ID
                                 #:41140




               DEFENDANTS’ EXHIBIT 2
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 11 of 158 Page ID
                                 #:41141
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 12 of 158 Page ID
                                 #:41142
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 13 of 158 Page ID
                                 #:41143
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 14 of 158 Page ID
                                 #:41144




               DEFENDANTS’ EXHIBIT 3
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 15 of 158 Page ID
                                 #:41145



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

    JENNY L. FLORES, et al.,                           Case No. 2:85-cv-04544-DMG-AGRx


    Plaintiffs,                                        [Judge: Hon. Dolly M. Gee]


    vs.


    EDWIN MEESE, et al.,                               DECLARATION OF RUSSELL HOTT
                                                       IN SUPPORT OF REQUEST FOR
                                                       EMERGENCY STAY OF THIS
                           Defendants.                 COURT’S SEPTEMBER 4, 2020,
                                                       ORDER GRANTING PLAINTIFFS
                                                       MOTION TO ENFORCE



          I, Russell Hott, declare the following under 28 U.S.C. § 1746, and state that under

  penalty of perjury the following is true and correct to the best of my knowledge and belief:

          1.      Currently, I am the Acting Assistant Director for the Custody Management

  Division (“CMD”) for Enforcement and Removal Operations (“ERO”) at U.S. Immigration and

  Customs Enforcement (“ICE”) within the Department of Homeland Security (“DHS”). I have

  held this position since February 2020. CMD provides policy and oversight for the

  administrative custody of ICE’s highly transient and diverse population of immigration

  detainees. CMD is composed of three divisions led by three Deputy Assistant Directors under

  my direct supervision: (1) the Alternatives to Detention Division; (2) the Detention

  Management Division; and (3) the Custody Programs Division.

          2.      As the Acting Assistant Director, I am responsible for the effective and proficient

  performance of these three Divisions and their various units, including the oversight of

  compliance with ICE’s detention standards and conditions of confinement at ICE detention

                                                   1
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 16 of 158 Page ID
                                 #:41146



  facilities generally. I am further responsible for managing ICE detention operations efficiently

  and effectively to provide for the safety, security, and care of an average of about 35,000

  detainees daily (approximately 21,000 detainees daily since April 2020), at approximately 250

  facilities nationwide, including three family residential shelters located in Texas and

  Pennsylvania.

         3.       As a part of my official duties, I am familiar with the September 4, 2020, decision

  in Flores v. Barr, No. 85-4544 (C.D. Cal. filed July 11, 1985), ECF No. 976.

         4.       The information in this declaration is based upon my personal knowledge and

  experience as a law enforcement officer and upon information provided to me in my official

  capacity. Operational realities are fluid with new decisions required on a regular basis. The

  information in this declaration is current and accurate as of the time I signed below.

         5.       ERO considers alien minors who are accompanied by one or both parents and/or

  legal guardian to be a family unit, and in accordance with the William Wilberforce Trafficking

  Victims Protection Reauthorization Act (TVPRA). Family units subject to removal from the

  United States pursuant to Title 8 are housed at a Family Residential Center (FRC). FRCs are

  designed as residential centers and not detention centers; therefore, security protocols (i.e.

  fencing, secured doors, controlled movement, level of security staffing, etc.) are not present in

  the same form as at ICE’s adult detention facilities. Housing family units subject to the Title 42

  process, as well as those subject to Title 8, will present challenges.

         6.       Because of the pandemic and consistent with the guidelines set forth in ERO’s

  Pandemic Response Requirements (PRR), ERO has implemented measures such as social

  distancing, cohorting new intakes and positive cases, and operating at a reduced capacity in an

  effort to reduce the risk of spreading COVID-19. Generally, FRCs have the capacity to hold



                                                    2
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 17 of 158 Page ID
                                 #:41147



  approximately 3,000 family unit individuals with one family unit housed per suite; however, in

  the midst of COVID-19, ERO’s PRR recommends limiting capacity of the FRCs to 75% or less,

  and ERO has maintained the FRCs at 5% to 10% of capacity to mitigate the risk of COVID-19.

  Given the physical layout of FRCs and the various permutations of the family units detained

  there, the addition of Title 42 cases will make it difficult for ERO to maintain an operating

  capacity of even 50%. With a limited number of suites in the medical housing unit at the FRCs,

  an influx of positive Title 42 cases could force cohorting of COVID positive family units in other

  areas of the facility, thereby increasing the risk of cross-contamination with the FRC’s general

  population.

          7.      To the extent ERO has held family units subject to Title 42 at the FRCs, it has

  only been done in limited instances, such as when hotel accommodations were terminated with

  little notice and other hotels lacked vacancy. If all family units subject to Title 42 must be

  housed at FRCs, ERO likely will not have the ability to cohort all incoming Title 42 family units

  for 14 days separately from the existing FRC population. If new Title 42 family units are

  comingled with the existing FRC population, it could lead to an introduction of COVID-19

  within the existing FRC population which, to date, has been successfully mitigated. Should

  COVID-19 be introduced into an existing FRC population, quarantining the population could

  essentially lead to the inability to accept any new residents, either Title 8 or Title 42, for at least

  14 days.

          8.      Because the FRCs lack the same security protocols as detention centers, ERO’s

  ability to effectively maintain separation of various populations, such as the separation of Title

  42 cases from Title 8 cases or cohorting a large influx of new intakes, is limited. Cohorting and

  separation of separate populations is most effective with physical barriers, which are limited at



                                                     3
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 18 of 158 Page ID
                                 #:41148



  the FRCs. At this time, the open plan layouts of the FRCs do not provide the necessary physical

  separation and thus, depending on the amount and frequency of newly arriving families, full

  separation of T42 family units from Title 8 cases may not be operationally possible. In the

  absence of full physical separation of the two populations or sufficient space to cohort various

  Title 42 groups, introduction of all Title 42 family units to FRCs pose a risk of contagion and

  spread of the virus within the FRCs. Other reasons warranting a separation of Title 42 cases

  from Title 8 cases are the following: 1) differing administrative processes; 2) staging for

  transport as Title 42 cases are immediately eligible for expulsion from the United States; and 3)

  cleaning considerations as the suites housing Title 42 cases are likely to turnover more quickly.

            9.       Additionally, not every family unit is eligible for placement in an FRC. For

  example, a Title 42 family unit that includes a parent with a criminal history may not be

  amenable for placement at an FRC but could potentially be housed together in a hotel, where the

  family unit would not be co-mingling with other family units. Without an ability to utilize

  hotels, in this scenario, ERO may need to separate the family unit because no Title 42 family

  members with a criminal history will be commingled with other families at an FRC.

            10.      Given the court’s order and the immediacy of its implementation, ERO would

  likely either need to forego sight and sound separation between Title 42 and Title 8 cases at the

  FRCs, release Title 8 cases it would not otherwise release, or incur additional expense and

  extend the length of detention by transporting Title 42 cases to a location farther away from the

  border.

                 11. In addition to the challenges faced at FRCs, ERO may face difficulty transporting

  unaccompanied minors on behalf of CBP and/or HHS. The inability to house minors in hotels

  will require the transport of single minors for longer distances so that they may be held by



                                                      4
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 19 of 158 Page ID
                                 #:41149



  HHS’s Office of Refugee Resettlement (ORR) and, thereby, likely increase the length of

  detention. Currently, ERO is largely able to transport the single minors by vehicle, which poses

  a risk of virus transmission to the transportation specialists but is a lesser risk to the general

  public than other means of transport; however, the longer transport distances, as well as the

  strain it will place on staffing and equipment resources, will likely necessitate an increased use of

  commercial air or land transportation. Utilizing commercial services significantly increases the

  possibility of COVID-19 exposure to the traveling public, increases the potential of an

  absconder, and increases the possibility of hostile public interaction. ORR alone determines

  placement for juveniles transferred into their custody; currently, I understand that ORR

  maintains approximately 195 facilities located across 23 states. Should ERO need to transfer

  Title 42 juveniles to ORR, this additional travel throughout the United States is imprudent and

  poses an additional risk to the general public.

             12. ERO is assisted with transportation through a contract with MVM. Pursuant to

  the contract with MVM, it must follow a fully developed training curriculum, and transportation

  staff shall have the highest level of competency possible. Upon onboarding, training is given on

  the topics below, and refresher training on the same topic is required quarterly. Transportation

  staff must complete at least 16 hours of training when onboarding. In addition, supervisors must

  attend 24 hours of additional training. MVM must certify that personnel have successfully

  passed all the required training and provide documentation of required training. Areas of training

  include:

                 a. Airport rules and regulations for travelers,
                 b. Crisis intervention,
                 c. Child development,
                 d. Working with and transporting youth with special needs,

                                                     5
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 20 of 158 Page ID
                                 #:41150



                e. Transporting youth with behavioral problems,
                f. CPR, Epi-pens & First Aid training,
                g. Non-secured UAC and family policy, and
                h. Procedures for and implementation of contingency plans in the event of crisis
                during transport, including de-escalation techniques.
                i. Ethics and Authority
                j. Note-Taking and Report Writing
                k. Self-Defense
                l. Human Relations
                m. Handling Disorderly Conduct, Civil Disturbances, and Other Incidents
                n. Cultural and Ethnic Sensitivity
                o. Bloodborne Pathogens and Respiratory Viruses, including work practices that

                help eliminate or reduce the risk of exposure

            13. For these and other reasons, ICE requires an emergency stay in order to mitigate

  the impact of the court’s September 4, 2020, order.



  Signed on this 10th day of September 2020.



  ____________________

  Russell Hott
  Acting Assistant Director
  Custody Management Division
  ICE Enforcement and Removal Operations




                                                     6
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 21 of 158 Page ID
                                 #:41151




               DEFENDANTS’ EXHIBIT 4
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 22 of 158 Page ID
                                 #:41152



                                 UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA

    JENNY LISETTE FLORES, et. al.,             )    Case No.: CV 85-4544-DMG
                                               )
              Plaintiffs,                      )
                                               )
    v.                                         )
                                               )
    WILLIAM BARR, Attorney General of the      )
    United States, et al.,                     )
                                               )
              Defendants.                      )
                                               )



                            DECLARATION OF MELLISSA HARPER
  I, Mellissa Harper, pursuant to 28 U.S.C. § 1746, and based upon my personal

  knowledge and information made known to me from official records and reasonably

  relied upon in the course of my employment, relating to the above-captioned matter,

  hereby declare as follows:

         1.        I am the Chief of the Juvenile and Family Residential Management Unit

  (JFRMU), Enforcement and Removal Operations (ERO), U.S. Immigration and

  Customs Enforcement (ICE), Department of Homeland Security. JFRMU addresses

  issues confronting unaccompanied alien children (UAC) and alien family groups

  who come into ERO custody. JFRMU develops policies sensitive to the various

  vulnerabilities and needs of these populations. JFRMU trains, monitors, and advises

  Field Office Juvenile Coordinators. JFRMU oversees and monitors the

  implementation of nationwide court orders that impact this population, including
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 23 of 158 Page ID
                                 #:41153



  those in the present case.

           2.       Responsibilities within my purview include oversight of the housing of

  minors and family groups/units in hotels. 1 As a part of my official duties, I am

  familiar with the September 4, 2020, decision in Flores v. Barr, No. 85-4544 (C.D.

  Cal. filed July 11, 1985), ECF No. 976. This declaration is intended to provide

  additional information to supplement my previously filed declaration, ECF 925-1,

  and the “Declaration of Russell Hott in Support of Request for Emergency Stay of

  this Court’s September 4, 2020, Order Granting Plaintiffs Motion to Enforce.” ECF

  2, Ex. E. Currently, no minors are being held in hotels as part of the Title 42 program.

           3.       Housing minors in hotels is accomplished through a contract with

  MVM Inc. (MVM), a company specializing in the transportation and care of this

  vulnerable population. The contract’s statement of work (SOW) is attached to this

  document as Exhibit A. It details the stringent requirements with which MVM must

  comply in order to care for minors. For example, at page 61 the SOW states: “The

  Contractor shall have the knowledge and experience necessary to provide

  transportation services for UAC and families from infancy up to age 17 and adults

  that are heads of FAMU households. This includes having a firm understanding of

  the applicable laws and regulations pertaining to UAC, knowledge of childhood and



  1
   A family “group” refers to siblings, minors with aunts/uncles, etc., and family “units” (FAMU) are traditional
  parent/child units.
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 24 of 158 Page ID
                                 #:41154



  adolescent development.” Exh. A, p. 61.

        4.     MVM hires “Bilingual Travel Youth Care Workers” (Worker) who

  interact and care for minors and family groups/units while in the hotel. MVM runs

  a detailed and rigorous training program for these Specialists. A sample training

  program is attached as Exhibit B. In addition, workers must meet pertinent

  educational, experience and language requirements before they can work with

  minors as evidenced by the attached “Bilingual Travel Youth Care Worker” job

  announcement. Exh. C.

       5.      ICE JFRMU’s independently contracted inspection team for the family

 residential centers and ICE juvenile facilities conducts unannounced virtual

 inspections in all three cities to verify conditions at the hotels are humane and safe.

 The latest inspections in each of the three cities occurred on July 16, 2020; July 30,

 2020; and, August 3, 2020, respectively.


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

  foregoing is true and correct to the best of my knowledge and belief.



   Dated: September 17, 2020             ____________________________________

                                         Mellissa Harper, Unit Chief,
                                         Juvenile and Family Residential
                                         Management Unit
                                         U.S. Immigration and Customs Enforcement
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 25 of 158 Page ID
                                 #:41155




                           Attachment A
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 26 of 158 Page ID
                                 #:41156
                                               Contract 70CDCR20C00000001



                                                         SECTION C

                                         PERFORMANCE WORK STATEMENT

                                    UAC and FAMU TRANSPORTATION SERVICES


     I.      Background

             A.    Introduction

                   U.S. Immigration and Customs Enforcement (ICE), a component of the Department of Homeland Security
                   (DHS), has a continuing and mission-critical responsibility for transporting apprehended aliens from U.S.
                   Customs and Border Protection (CBP) and other agencies. Among the groups of aliens transferred from CBP
                   to ICE are unaccompanied alien children (UAC) and accompanied children as family units (FAMU). ICE is
                   responsible for transporting these juveniles to the Department of Health and Human Services (HHS) Office
                   of Refugee Resettlement (ORR) shelters located throughout the continental United States and accompanied
                   children as family groups into Family Residential Centers (FRCs) in Texas and Philadelphia.


                   The Immigration and Nationality Act (INA) and the William Wilberforce Trafficking Victims Protection
                   Reauthorization Act (TVPRA) of 2008 and 2013 provide certain safeguards aimed at protecting UAC
                   encountered within the United States or at its borders or ports of entry. The law requires that certain U.S.
                   government agencies develop policies and procedures to protect UAC in the United States from traffickers
                   and, when appropriate, safely repatriate UAC to their country of nationality or last habitual residence.


                   DHS places those UAC who cannot be returned immediately, as well as all UAC from countries other than
                   Mexico or Canada, in removal proceedings under § 240 of the INA. DHS then transfers the UAC to the care
                   and custody of HHS/ORR. ORR houses UAC in children’s shelters, staff-secure facilities, and secure
                   facilities.


                   ORR also maintains bed space in residential treatment facilities for children with special needs. ORR places
                   young UAC, as well as UAC who are accompanied by their own children, in foster care, where they may
                   apply for various immigration benefits through U.S. Citizenship and Immigration Services (CIS), including
                   asylum and other programs designed to assist victims of crime, abuse and neglect, domestic violence, and
                   human trafficking.


                   The volume of UAC apprehensions and FAMUs continues to create numerous operational challenges for
                   DHS components; CBP and ICE continue to work on ways to improve the processing and transfer of this
                   vulnerable population. ICE transports UAC and FAMUs via ground, commercial air, and charter flights.


                   ICE estimates that approximately 45,000 UAC will be transported per year including: 88% air transportation,
                   12% ground transportation. ICE estimates that approximately 15,000 family units or more will be
                   transported by per year: 92% commercial or charter air and 8% local ground transportation.
                   UAC and FAMU apprehensions have increased each fiscal year (FY).


                   Throughout FY 16, 17, and 18, ICE transferred over 143,000 UAC and FAMU individuals from various
                   cities to various locations. Each origin location is unique and can occur nationwide. Occasionally, travel is
                   between multiple locations that may occur more than once or twice, but there are no set routes that happen on
                   a regular basis. Infrequently, charter flights are required to transport UACs or FAMUs. This type of transfer
                   is dependent upon whether or not an ORR facility or FRCs has enough bed space for a large capacity of UAC
                   or FAMUs. FY18 data shows that there were 17 charter flights. These flights moved a total of 3,338 UACs
                   and FAMUs.




  Page 58 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 27 of 158 Page ID
                                 #:41157
                                                 Contract 70CDCR20C00000001




                               ICE ERO Transportation Totals by the Last
                                   Three (3) Fiscal Year (16, 17 & 18)
                                                                      79,821




                                      80,000               27,334

                                      60,000              15,339                    Rio Grande Valley
                                                      11,175                   El Paso
                                      40,000
                                                  9,541                    Phoenix
                                      20,000                           San Diego
                                                                   San Antonio
                                            0
                                                      1


                   The BP Rio Grande Valley (RGV), El Paso and Phoenix Sectors accounted for a disproportional percentage
                   of the increase in overall apprehensions. In the past three FYs, the majority of the transportation has been in
                   the ERO San Antonio (SNA) Harlingen (HLG) sub-office where RGV BP Sector is located. This has been
                   where majority of UAC are transported with El Paso coming in second and Phoenix coming in third. These
                   hubs account for 95% or more of all escorted commercial transfers as places of origin. There are no
                   significant destination hubs, as the transportation movements are on an open-bed basis.

                   ORR generally identifies the placement location for a UAC within four to six hours of initial notification.
                   ORR maintains beds throughout the U.S. continental with approximately 85% (in FY 2018) in states along
                   the Southwest Border. In recent years, ORR vastly increased its UAC capacity from under 2,000 beds in
                   September 2011 to over 16,000 beds in September 2018. As of October 2018, ORR has increased its UAC
                   capacity to 16,051 beds. Under current law and regulation, ICE does not have authority nor is responsible to
                   detain unaccompanied children over 72 hours (Trafficking Victim’s Protection Reauthorization Act of 2008
                   & Flores Stipulated Agreement of 1994).

                   ORR has the sole authority to determine where ORR shelters will exist and where a UAC will be placed for
                   long-term care. The locations of ORR shelters will likely shift depending on ORR’s contracting methods. In
                   some cases, ORR may not provide ICE with much advance notice as to when a new shelter opens. The
                   Contractor shall be prepared to transport UAC to any location nationwide without delay.

             B.    Need

                   ICE is seeking the services of a highly responsible contractor that fully embraces the philosophy of treating
                   all UAC and FAMUs with dignity and respect, while adhering to standard operating procedures and policies
                   that allow for effective, efficient, and incident-free transport. The Contractor shall provide unarmed escort
                   staff, including management, supervision, manpower, training, certifications, licenses, drug testing,
                   equipment, and supplies necessary to provide on-demand escort services for non-criminal/non-delinquent
                   UAC and FAMUs ranging from infants to 17 years of age and adults with a family, seven (7) days a week,
                   365 days a year. Transport will be required for UAC or family groups, to include both male and female
                   juveniles. It is critical for the contractor to provide staff who are well qualified and trained to work with this
                   vulnerable population.

                   UAC escort vary significantly in lead times and demand, as some days can have no demand, while others
                   have a short turnaround time. Demand occurs on both weekdays and weekends, and escorted travel may
                   include up to two overnights of travel. For this reason, the Contractor shall have an on-call, flexible,
                   responsive, and well-trained staff to meet ERO requirements. ICE estimates that approximately 60,000
                   commercial airline tickets will be acquired by the Contractor. It is the responsibility of the Contractor to
                   purchase all commercial plane tickets, and sometimes coordinate charter flights with COR’s approval.




  Page 59 of 137                                                 UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 28 of 158 Page ID
                                 #:41158
                                                   Contract 70CDCR20C00000001



                      Sometimes, the contractor will have to plan commercial or charter flights in a period of less than 24 hours. In
                      FY18, 11% of commercial flights were cancelled due to unforeseen events such as last-minute weather, or
                      delays. The Contractor shall coordinate follow-up logistics when these instances occur. In some situations,
                      such as flight delays, cancellations, etc.; the time the contractor maintains custody of the UAC or family unit
                      may be extended. In limited cases, overnight housing may be required. Use of the contractor’s
                      staging/waiting room satellite office space will be limited to 12 hours or less, and allow for ready access to
                      food, water, clean clothes, hygiene products, and comfortable furniture. ICE estimates that about 16,000
                      Transportation Specialists flights will be purchased to accompany UAC or FAMUs on air transportation. In
                      addition to coordinating air transfers, the contractor is required to move UACs and FAMUs to various
                      destinations by ground transportation. In FY18, individuals were transported 1.86 million miles.

                      Transportation services under this contract shall include, but are not limited to, assisting with:

                           1.  Transferring physical custody of UAC from DHS to Health and Human Services (HHS) care via
                               ground or air methods of transportation (charter or commercial carrier);
                           2. Transferring physical custody of FAMUs to ICE ERO Family Residential Centers (FRCs) via
                               ground or air methods of transportation (charter or commercial carrier);
                           3. Coordinating/communicating with DHS and HHS staff;
                           4. Travel coordination and logistics;
                           5. Generating transport documents, records, and reports;
                           6. Acquiring and providing UAC & FAMUs with timely meals, snacks, and drinks;
                           7. Providing and issuing clothing and other articles as needed;
                           8. Providing, seeking or coordinating medical care if a UAC & FAMU becomes ill while in transit;
                           9. Property inventory;
                           10. Maintaining/stocking daily supplies;
                           11. Drafting reports; and,
                           12. Limited unarmed transportation specialist services to accommodate for trip disruptions due to
                               inclement weather, faulty equipment, transport disruptions, or other exigent circumstances.

                 C.   Contract Type

                           1. The Government anticipates awarding a five-year Time and Material (T&M) Stand Alone contract
                              vehicle consisting of a one-year base period, and four (4) one-year option periods.
                           2. The provisions of 41 U.S.C. chapter 67, Service Contract Labor Standards (formerly known as the
                              Service Contract Act of 1965), the applicable provisions of the Fair Labor Standards Act of 1938,
                              as amended (29 U.S.C. 201, et seq.), and related Secretary of Labor regulations and instructions (29
                              CFR Parts 4, 6, 8, and 1925) are applicable to this acquisition. All required clauses, provisions shall
                              be included in the solicitation and resulting contractual instrument.

                 D.   Place of Performance

                           1. Service Area: Nationwide. Services are unpredictable and can occur in any location in the nation.

                 E.   Current UAC & FAMU Transport

                      Currently, ICE/ERO operates a Contractor-led Transport for UAC and FAMUs transportation initiative to
                      support ERO Field Offices in moving this population to ORR shelters or ICE Family Residential Centers
                      within the interior of the United States. The Contractor coordinates directly with DHS and HHS for
                      operational arrangements and estimated time of arrival notice. The Contractor and all ICE personnel are
                      required to meet the statutorily mandated 72-hours transfer requirements from pick up to drop off. Personal
                      property and personal legal documents (excluding the DHS A-file or T-file) accompany the UAC to the ORR
                      placement facility. For FAMUs personal property and personal legal documents (including DHS A-files or
                      T-files) accompany the FAMU to the Family Residential Centers (FRCs).


           II.             Definitions and Links

                 See Part: 2 of this document




  Page 60 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 29 of 158 Page ID
                                 #:41159
                                                   Contract 70CDCR20C00000001



          III.             Objectives

                 The objective of this contract is to provide highly-structured, efficient transportation for UAC and FAMU from
                 their point(s) of entry/staging location(s) across the nation to ORR shelters or FRCs, for the purpose of family
                 reunification or long-term care.


          IV.              Period of Performance

                 The period of performance for this contract includes a 12-month base period and four 12- month one-year options.


           V.              ICE Standards/Special Requirements

                 The Contractor is required to perform in accordance with all ICE policies and legislative requirements related to
                 the transportation of UAC and FAMUs including but not limited to the ICE Performance-Based National
                 Detention Standards (PBNDS 2011), the ICE Family Residential Standards, the Juvenile and Family Residential
                 Management Unit Field Office Juvenile Coordinator Handbook, the Flores Settlement Agreement, the Trafficking
                 Victims Protection Reauthorization Act (TVPRA) of 2008, and the Homeland Security Act of 2002. ICE
                 Inspectors shall conduct continued and ongoing inspections of Contractor led escorts to ensure compliance with
                 the aforementioned standards.

                 Personnel shall have the knowledge and experience necessary to transport individual children with special needs.
                 Children with special needs may require transportation methods that save time and are direct (e.g., transport by
                 commercial airline without layovers). Additionally, in the event of exigent circumstances, the Contractor shall be
                 required to transport UAC or FAMUs via ground to Hub airports or other staging areas that are not located within
                 the area of initial apprehension. In all such cases, the Contractor shall provide UAC and FAMUs with access to
                 medical care as needed.


          VI.              ICE’s Commitment to the Best Interests of Children

                 ICE is committed to treating all individuals in its care with respect and dignity and gives full consideration to the
                 inherent vulnerabilities of children. ICE expects the Contractor to incorporate these same principles in its policies
                 and procedures and demonstrate them through its actions. In all cases, the best interest of the child shall be the
                 primary consideration, and children are to be treated with special consideration for their unique needs—to include
                 their safety, security, well-being, and immediate physical health needs.

                 It is ICE policy to provide effective safeguards against sexual abuse and assault of all individuals in ICE custody,
                 particularly in matters related to screening, staff training, detainee education, response and intervention, medical
                 and mental health care, reporting, investigation, and monitoring and oversight. ICE has zero tolerance for any
                 forms of sexual abuse and assault. ICE is fully committed to following the DHS “Standards to Prevent, Detect,
                 and Respond to Sexual Abuse and Assault in Confinement Facilities,” 79 Fed. Reg. 13100, which were
                 promulgated pursuant to the Prison Rape Elimination Act of 2003 (PREA) and its own Sexual Assault and Abuse
                 Prevention Intervention (SAAPI) policies.

                 ICE’s SAAPI Directive defines custody as the period of time during which a person (1) has been detained by ICE
                 under its administrative and/or criminal authorities, (2) is physically present in an ICE owned, leased, or
                 contracted detention facility pursuant to such authorities, or (3) is being transported by ICE (including for
                 purposes of removal from the United States) pursuant to such authorities. The Contractor shall be well versed in
                 these materials and shall actively incorporate their underpinnings in all its practices.


                 A.   Contractor’s General Knowledge of and Experience with UAC & FAMU

                      The Contractor shall have the knowledge and experience necessary to provide transportation services for
                      UAC and families from infancy up to age 17 and adults that are heads of FAMU households. This includes
                      having a firm understanding of the applicable laws and regulations pertaining to UAC, knowledge of
                      childhood and adolescent development.



  Page 61 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 30 of 158 Page ID
                                 #:41160
                                               Contract 70CDCR20C00000001



                   The Contractor shall have the personnel and infrastructure necessary to transport UAC and FAMUs either
                   individually or in groups. Both male and female UAC shall be transported, and the Contractor shall maintain
                   sufficient staffing patterns such that same-gender staffs are available to assist transport of males and/or
                   females. In FY18, 12,209 females and 29,169 males were transported by air or ground.

                   Personnel shall have knowledge and experience in the transportation of individual children with special
                   needs. Children with special needs may require a transportation method that is time-saving and direct and
                   provides for appropriate accompanying medical or mental health care. In addition, the Contractor shall have
                   personnel who are able to communicate with juveniles in their own designated language(s). While this may
                   not require each employee to be fluent in all encountered languages, personnel should have access to and
                   knowledge of translation services and devices.


             B.    Non-Secure Transportation

                             1. Under this contract, UAC & FAMU being transported for placement in ORR shelters or FRCs
                                shall be escorted by unarmed Contractor escorts. Accordingly, restraining UACs is strongly
                                discouraged. In the event that restraint of a UAC becomes necessary during transport, the
                                Contractor shall contact the Contract Officer’s Representative (COR). The COR will contact
                                local field office or local law enforcement immediately after the situation is under the
                                Transportation Specialists (TS’s) control. Use of restraints shall be in line with the Family
                                Residential Standards (FRS) on Restraints and Juvenile and Family Residential Management
                                Unit Field Office Juvenile Coordinator Handbook and section XI, Part M of the PWS.
                             2. Contractor Guiding Principles:
                                a. UAC & FAMU shall be transported in a safe and humane manner and under the
                                     supervision of trained and experienced personnel.
                                b. At least one staff member of the same sex as the UAC shall be a member of the escort
                                     team. Any exceptions shall be approved by the COR or designee before commencement
                                     of the escort.
                                c. The Contractor staff shall maintain constant “line of sight and sound” supervision of each
                                     UAC & FAMU during the transport.
                                d. UAC or FAMU being transported shall not be left in a locked, unattended vehicle.
                                e. UAC and families shall be separated from unrelated adults at all times during transport
                                     and seated in an area of the vehicle near Transportation Specialists and under their close
                                     supervision.
                             3. The Contractor shall be responsible for transport of UAC & FAMUs going to shelters, foster
                                care, FRC’s or other necessary locations as a direct result of their escort duties or directed by
                                the COR.


             C.    Ongoing Efforts

                             1. The Contractor shall support ERO’s desire to maintain frequent communication with
                                Transportation Security and Administration (TSA) CBP, ICE, and ORR on issues related to
                                the transfer, custody, and care of children.

             D.    Standards of Conduct

                           1. The Contractor shall be responsible for developing and maintaining standards of conduct for
                               personnel competency, conduct, appearance, integrity and shall be responsible for its
                               personnel’s performance and the quality of the services they provide. These standards shall be
                               at least as high as ICE’s standards for its own personnel and operations.
                               a. The Contractor shall provide all personnel with a copy of the written standards of
                                     conduct.
                               b. All personnel shall certify in writing that they have read and understand these standards.
                               c.      The contractor shall provide a copy of the contractors written standards of Conduct to
                                     the COR within fifteen days of the contract award
                               d. A record of this certificate shall be provided to the COR prior to any personnel beginning
                                     work under this contract.
                                     .
                        2. The Contractor shall, at all times, demonstrate cultural sensitivity and age-sensitive conduct.


  Page 62 of 137                                              UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 31 of 158 Page ID
                                 #:41161
                                                 Contract 70CDCR20C00000001



                          3. The Contractor shall provide sufficient supervision and oversight of its personnel to ensure ongoing
                             adherence to all standards of conduct.
                          4. Contractors shall conduct themselves in a manner that reflects positively on ICE/ERO, recognizing
                             the effects of personal appearance, speech, conduct, and demeanor. In communicating the
                             appropriate sense of authority, every Contractor shall dress, speak, and act with the utmost
                             professionalism.
                          5. Because children differ in comprehension levels, simple language with the appropriate tone is
                             required. The Contractor shall always be aware that UAC and families may be intimidated by
                             authority figures; therefore, to avoid any confusion, the Contractor should explain to the UAC and
                             families prior to the transport what to expect during their transport.
                          6. In the event of a language barrier, the Contractor shall adhere to the stipulations in Section XI,
                             Scope, C. Languages/Translators of this PWS, and shall make every effort to communicate with the
                             UAC or FAMU, especially on matters such food and restroom stops.
                          7. Contractor staff shall not display favoritism or preferential treatment to one UAC or group of UAC
                             or families over another.
                          8. Contractor personnel shall not enter into a personal relationship with any UAC or family unit
                             individuals.
                          9. Contractor personnel shall be prohibited from accepting any personal gift, favor, or service from a
                             UAC or from the UAC’s family or close associates, no matter how trivial the gift or service may
                             seem. All staff shall be required to immediately report any such offers to their assigned supervisor
                             and the supervisor shall report this information to the COR within one (1) hour of notification from
                             employee. In addition, no personnel shall give any gift, favors, or service not authorized under the
                             ERO Transport contract to UAC, their families, or close associates.
                         10. Contractor personnel shall not enter into any business relationship (e.g., selling, buying, trading
                             personal property, etc.) with UAC or their families.
                         11. Contractor personnel shall not have any outside or social contact with FAMUs or UAC, their
                             families or close associates.
                         12. The Contractor shall immediately report to the COR any violations or attempted violations of the
                             standards of conduct within one (1) hour of notification.
                                  a. Violations may result in dismissal of the involved personnel by the Contractor or
                                        recommendation for removal from the contract at the discretion r of the COR.
                                  b. Failure to report a known violation to the COR by the contractor or to take appropriate
                                        disciplinary action against offending personnel shall subject the Contractor to appropriate
                                        action up to and including termination of the contract for default.
                         13. Violations of these standards of conduct shall result in administrative contract action by ICE and
                             may result in prosecution where applicable.


         VII.             Prison Rape Elimination Act (PREA)

                A.   PREA

                At all times, the Contractor shall adhere to the standards set forth in the DHS Prison Rape Elimination Act
                (PREA) regulation and the ICE/ERO Residential Standard on Sexual Abuse and Assault Prevention and
                Intervention (SAAPI) policy.

                          1. The PREA regulation was enacted by DHS to establish a zero-tolerance policy for sexual abuse or
                             exploitation of detained persons. The Contractor shall comply with the PREA standards for
                             juveniles. (See 6 C.F.R. 115, Standards to Prevent, Detect, and Respond to Sexual Abuse and
                             Assault in Confinement Facilities at http://www.gpo.gov/fdsys/pkg/FR-2014-03-07/pdf/2014-
                             04675.pdf.)
                          2. The DHS PREA standards require in all instances that juveniles be detained in the least restrictive
                             setting appropriate to the juvenile’s age and special needs, provided that such setting is consistent
                             with the need to protect the juvenile’s well-being and that of others, as well as other laws,
                             regulations, or legal requirements. *
                          3. In detention facilities, juveniles shall be held apart from adult detainees, minimizing sight, sound,
                             and physical contact, unless the juvenile is in the presence of an adult member of the family unit,
                             and provided there are no safety or security concerns. *
                          4. In holding facilities, PREA requires that unaccompanied juveniles generally be held separately
                             from adult detainees. They may remain with a non-parent adult family member in instances where
                             the family relationship has been vetted to the extent feasible and the agency has determined that


  Page 63 of 137                                                 UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 32 of 158 Page ID
                                 #:41162
                                                    Contract 70CDCR20C00000001



                                 remaining with the non-parental adult family member is appropriate under the totality of the
                                 circumstances. *

                   B.   Sexual Abuse Prevention

                             1. ICE is committed to upholding the precepts of the DHS PREA regulation and the ICE/ERO SAAPI
                                policy. The Contractor shall uphold these standards as well, with specific attention to the “zero-
                                tolerance” standard regarding sexual abuse and assault.
                             2. Additionally, the Contractor shall establish written policy and procedures for SAAPI that include,
                                at a minimum:
                                     a. Prevention
                                     b. Prompt and effective intervention to address the safety and treatment needs of resident
                                          victims if an assault occurs
                                     c. Investigation, discipline, and prosecution of assailants

           VIII.             Policy

                        A.   Without undue delay, UAC & FAMU are transported to designated placements in accordance with the
                             following guidance.

                                  1. UAC arrested or taken into custody by DHS shall not be transported in vehicles with detained
                                     adults except when being transported from the place of arrest or apprehension to a DHS office
                                     where separate transportation would be otherwise impractical. In those instances, the
                                     Contractor shall take necessary precautions for the protection and wellbeing of such UAC. The
                                     Contractor shall assist, without undue delay, in making transportation arrangements to a DHS-
                                     designated location.
                                  2. Whenever a UAC & FAMU is transferred from one placement facility to another, the UAC &
                                     FAMU shall be transferred with all of his or her possessions and legal papers. The A-file or
                                     turn over custody documents will be hand carried by Transportation Specialists. If property is
                                     not turned over, COR will be notified to make a determination to continue with transfer.
                                     However, if the UAC’s or FAMU’s possessions exceed the amount permitted normally by the
                                     carrier in use, the possessions shall be shipped to the UAC or FAMU in a timely manner.
                                  3. To affect transportation in a safe and efficient manner, the Contractor shall act in accordance
                                     with the guiding principles below and State licensing requirements related to transportation.



                        B.   Additional Age-Dependent Policies

                                  1. Any alien below the age of 18 is considered a juvenile.
                                  2. While all juvenile escorts are considered priority, alien juveniles under the age of 14 are
                                     considered particularly vulnerable. These juveniles are to be moved as expeditiously as
                                     possible with consideration given to their safety, well-being, and other special needs.
                                  3. Any alien child below the age of 5 requires an additional escort of the expected two (2)
                                     guards’ ratio, as he or she cannot be cared for by the Transport Specialist (TS) assigned to the
                                     mission according to the detainee-to-guard ratio assigned to the aircraft.
                                  4. If a tender-age (12yrs old & under) UAC is accompanied by another family member who is
                                     standard age (13 to 17), the older UAC cannot be considered responsible for their sibling or
                                     relative. Therefore, if a tender age and standard age are traveling together, they will require
                                     two escorts. Siblings should be transferred together, to the extent possible.

                        C.   Escort-to-UAC or FAMU Ratios

                                  1. The Contractor shall maintain the following Chaperone-to-UAC or FAMU ratios:
                                         a. UAC from ages 10 – 17:
                                                    i. Two (2) TSs for the first six (6) UAC and/or UAC family member;

  *
      This language is drawn from 115.14 and 115.114 in PREA.

  Page 64 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 33 of 158 Page ID
                                 #:41163
                                                  Contract 70CDCR20C00000001



                                                    ii. An additional escort shall be required for increment of six (6) groups of
                                                        UACs exceeding six (6) (i.e., 25 UAC equals six (6) escorts).
                                                 iii. A female TSs shall accompany groups of UACs containing female UAC.
                                                        Same gender TSs will escort same gender UACs.
                                                 iv. In the event of an emergency, any opposite gender escort requires an
                                                        additional level of supervisory review and reporting during transport.
                                                        Contractor will contact the COR for approval.
                                                   v. The contractor will contact the COR for approval of any ratio increase.
                                         b. UAC under age 10 but over the age of 5:
                                                    i. A minimum of two staff for up to eight (8) UAC
                                                  ii. A minimum of three staff for more than eight (8) UAC, up to 15 UAC.
                                                   iii. A female escort shall accompany groups of UACs containing female
                                                        UAC.
                                                   iv. In the event of an emergency, any opposite gender escort requires an
                                                        additional level of supervisory review and reporting during transport.
                                                        Contractor will contact the COR for approval.
                                           c. UAC 5 years and under
                                                i.      Any alien child below the age of 5 requires an additional escort over and
                                                        above the expected two (2) escorts per mission ratio, as he or she cannot
                                                        be cared for by the Transport Specialist (TS) assigned to the mission
                                                        according to the standard UAC or FAMU-to-escort ratio.

                                         d. Exceptions to the Escort-to-UAC or FAMU rations will be approved by the COR on a
                                         case by case basis.


                                2. The Contractor may propose recommendations to ICE at any time regarding efficient
                                   application of escort ratios. However, implementation of any change is not authorized until
                                   approved by the Juvenile and Family Residential Management Unit (JFRMU) COR.


          IX.             Operations Constraints / Assumptions

                A.   Contract personnel shall fully comply with the following:

                          1. Immigration and Nationality Act (INA) as amended, 8 U.S.C. 1101 et seq.,
                          2. Homeland Security Act of 2002 (HSA), as amended, and
                          3. Title 8 Code of Federal Regulations (CFR), Alien and Nationality, as amended.

                B.   The care, custody, and transport of UAC shall be fully in accordance with:

                          1.   Trafficking Victims Protection Reauthorization Act (TVPRA);
                          2.   HSA 2002, § 462 (Codified at 6 U.S.C. § 279);
                          3.   Immigration and Nationality Act;
                          4.   ICE Family Residential Standards;
                          5.   Flores Stipulated Settlement Agreement, Case No. CV 85-4544 (C.D. Cal. Jan. 17, 1997);
                          6.   Existing Federal laws and regulations; and
                          7.   Applicable DHS guidance, policies, procedures, and the ICE Under-72 Hour Juvenile Staging
                               Checklist.


           X.             Quality Control

                A.   For all areas of responsibility detailed within this PWS, the Contractor shall also define and implement
                     quality assurance review and internal audit procedures in its Quality Control Plan, execute and document the
                     results of such reviews and audits, and deliver all related documentation (e.g., internal audit reports) to the
                     Contracting Officer’s Representative (COR).



  Page 65 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 34 of 158 Page ID
                                 #:41164
                                                    Contract 70CDCR20C00000001



                     All records shall be available to the Contracting Officer’s Representative (COR) at any time during the
                     execution of this contract and following close-out of the contract for a period of five years. The contractor
                     shall provide a copy of the quality control plan to the COR within fifteen days of the contract award


          XI.             Scope

                A.   Service Plan

                          1. The Contractor shall be responsible for adhering to all regulations outlined under the ICE Family
                             Residential Standards (FRS), Part 5 Activities, § 5.3 Escort Trips for Non-Medical Emergencies.
                          2. The Contractor shall provide unscheduled escort to UAC and FAMU during transport, via
                             commercial air or charter flights and ground transport, from the DHS facility near the point of
                             apprehension to a final destination, as determined by ICE/ERO and ORR.
                          3. The Contractor shall develop and implement a service plan and perform services in accordance with the
                             requirements of this PWS at ERO locations nationwide. The current ORR locations are shown in
                             Attachment 7.
                          4. The services provided shall consist of transport/escort of UAC and FAMU from their port of entry,
                             centralized processing center or other ERO facility to their destination, as determined by ERO and ORR.
                          5. The organization, design, and administration of the contracted transport/escort program shall comply
                             with all applicable federal, state, and local licensing provisions, as well as ERO requirements as put forth
                             in this PWS and elsewhere in this contract. The Contractor shall provide management oversight for the
                             implementation and operations set forth in this PWS.
                          6. The Contractor shall establish UAC’s and FAMU’ transport and Escort policies and Standard
                             Operating Procedures for approval by ERO Juvenile and Family Residential Management Unit COR.

         B.     Transferring of Physical Custody

                          1. UAC Custody Transfer Stipulations
                                    a.   The Contractor may refuse to accept a UAC referred by CBP or ICE under the following
                                         circumstances only and as approved by the COR:
                                               i. The UAC is combative and/or disruptive;
                                                       a) Determination may be made at the discretion of the COR.
                                                       b) In such cases, the TS or other Contractor representative shall
                                                            immediately notify the COR or designee for further guidance. The
                                                            COR or designee will notify the local Field Office Juvenile
                                                            Coordinator (FOJC).
                                              ii. Medical concerns are present, and CBP or ICE has not provided appropriate
                                                  documentation of the UAC’s fitness for travel. Contractor will notify the COR
                                                  to continue with the travel or not. CBP is responsible for providing a medical
                                                  clearance.

                                             iii.    A UAC with special needs, for whom DHS has not provided adequate time for
                                                     necessary preparations. Contractor will notify the COR for guidance.
                                             iv.     A UAC or FAMU believed to be a flight risk, notify the COR for guidance.

                          2. Transfer of UAC & FAMU from DHS to HHS care via ground or air transport

                                    a.   Transfer Logistics
                                               i.    DHS, the Contractor, and the receiving ORR provider shall coordinate transfer
                                                     logistics including transportation arrangements, the UAC’s supply of current
                                                     medications, his/her prescription information (e.g., dosage), transfer of the
                                                     UAC’s belongings, and preparation of the UAC for transport and transfer of
                                                     custody.

                                    b.   Notifications
                                               i.    Notify the component staging the UAC or FAMU of the intended time of
                                                     travel.


  Page 66 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 35 of 158 Page ID
                                 #:41165
                                         Contract 70CDCR20C00000001



                                   ii.    For routine transfers, Contractor is required to provide notice within 5 min
                                          TO no more than 12 hours from anticipated transfer of UAC to the COR,
                                          as well as the Field Office Juvenile Coordinator (FOJC) of the designated ORR
                                          shelter representative is receiving a UAC or Family Residential Center (FRC)
                                          receiving a FAMU with an estimated time of arrival at the shelter or FRC, of
                                          the transfer as outlined below.
                                  iii.    For emergency transfers, the Contractor will notify the COR within an hour of
                                          transfer. The COR will notify the designated ORR representative, as soon as
                                          possible, or at the latest, the following business day.

                          c.   UAC/ FAMU Preparation
                                    i. The Contractor will make sure the UAC and FAMU are fit for transportation
                                       with access to shower facilities, hygiene kits and clothing. The Contractor is
                                       required to procure all additional hygiene kits, lunches, or other necessary
                                       goods for the UACs and FAMUs;
                                  ii. DHS and the Contractor, in collaboration with the receiving ORR provider and
                                       FRCs, prepare the UAC or FAMU for transfer. Preparation includes but not
                                       limited:
                                            a) Notification given to the UAC and FAMU, considering both safety
                                                 and child well-being. The Contractor considers the safety of the UAC
                                                 or FAMU and others in deciding when and what information to share
                                                 with the UAC or FAMU prior to the transfer.
                                            b) Gathering and preparing the UAC’s or FAMU’ belongings for
                                                 transport and transfer.
                                 iii. Orientations prior to transport shall be provided to all UAC or FAMU and shall
                                       include the following:
                                            a) Communication with the UAC or family in a language he or she can
                                                 understand;
                                            b) Completion of UAC’s schedule and contact information;
                                            c) Meeting with the Transport Specialist (TS);
                          d.   UAC or FAMU Arrival at ORR Facility or FRCs
                                    i.    Upon the UAC’s arrival, the receiving ORR care provider or FRCs:
                                                a) Ensure proper paper work and property is turned over.
                                                b) Ensures receipt of sufficient medication supply, and ensures a refill
                                                    is obtained, if required. If the apprehending agency medical
                                                    clearance mentions of a medication before taking over custody.
                                                    The apprehending agency should fill the perception. In an
                                                    occasion that during transport the individual is taken to urgent care
                                                    or emergency room, the contractor will assist with filling the
                                                    prescription.
                                                c) Signs the Transfer Request and Tracking Form to validate that all
                                                    items listed in the transfer request are included in the UAC’s or
                                                    FAMU’ transfer packet.

                   3. Temporary Staging/ Waiting Areas
                          a.   The Contractor shall be responsible for adhering to all regulations outlined under the ICE
                               Family Residential Standards (FRS), Part 7 Administration & Management, § 7.4
                               Transfer of Residents. All hub locations are required to have a stating/waiting room area.

                                   i.      UAC and FAMU’s shall receive meal service regardless of time in custody.
                                           Juveniles, babies, and pregnant females shall have regular access to snacks,
                                           milk, juice, baby food, baby formula etc.
                                  ii.      The Contract shall be sensitive to the cultural and religious differences of all
                                           detainees. Religious requests shall be granted whenever possible.
                                 iii.      In some situations, such as flight delays, cancellations, etc., the time the
                                           Contractor maintains custody of the UAC or family units may be extended. In
                                           limited cases, overnight housing may be required.


  Page 67 of 137                                        UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 36 of 158 Page ID
                                 #:41166
                                           Contract 70CDCR20C00000001



                                             Use of the contractor’s staging/waiting area in satellite office space will be
                                             limited to 12 hours or less, and allow for ready access to food, water, clean
                                             clothes, hygiene products, and comfortable furniture.
                                             Staging/waiting area in satellite space is only intended to house minors or
                                             family groups for short periods of time and to assist with avoiding long waits
                                             in public areas such as airports, when possible.
                                             The contractor shall provide for a hotel room whenever minors will remain in
                                             the contractor’s custody over 12 hours due to HHS placement cancelation or
                                             re-designation, flight cancellations, or any other delay.
                                             NOTE: The Contractor shall notify the COR immediately when placing a
                                             UAC or family unit at a hotel. The Contractor shall provide the COR with the
                                             UAC’s name, hotel name, address, room number, and phone number.

                          b.     Separation of UAC by Types in Staging/ Waiting Room Areas
                                      i.    Age: While held in a staging/waiting area, non-related UAC shall be separated
                                            by age when operationally feasible. All UAC age 15 and over shall be held
                                            separately from UAC age 14 and under, when operationally feasible.
                                                   a) Tender-age (12yrs and under) UAC: In concert with ORR
                                                         standards, all UAC under 12 years of age are considered tender
                                                         age. When encountering a tender age UAC, DHS shall make every
                                                         effort to coordinate with ORR to seek local immediate placement
                                                         in order to avoid having to place a tender-age UAC in a
                                                         stage/waiting room environment
                                     ii.    Gender: Unrelated UAC shall be separated by gender and monitored by
                                            personnel of the same gender, when feasible.

                          c.     Hotel Rooms
                                      i.    If a UAC is temporarily housed at a hotel awaiting custody determination or
                                            placement, he or she shall be allowed to take a change of clothing, personal
                                            hygiene items, and female sanitary products (as needed), in order to shower and
                                            dress for the following day, and subsequently, until departure from the hotel.
                                     ii.    The Contractor shall notify the COR immediately or within one (1) hour of
                                            knowing when placing a UAC or family unit at a hotel. The Contractor shall
                                            provide the COR with the UAC’s or FAMU individuals name, hotel name,
                                            address, room number, and phone number.
                                    iii.    The ratios under VIII.C Escort-to-UAC or FAMU Ratios apply to UACs placed
                                            in hotels overnight.

                          d.     Allegations of Personnel Misconduct
                                      i.    In the event of a physical altercation or an allegation of sexual abuse, the
                                            Contractor will immediately notify the COR or within one (1) hour of knowing
                                            of the incident. The COR will notify Immigration Health Service Corps
                                            (IHSC) for any immediate medical care, and FOJCs.
                                                    b) If the child is under the legal age in the State where the incident
                                                         occurs, the Contractor will notify the COR (s) or ACOR. The
                                                         COR(s) or ACOR will notify the Child Protection Agency in the
                                                         county where the child is being held.
                                     ii.    COR may refer the UAC to emergency medical personnel via 911 or a local
                                            emergency medical facility.
                                    iii.    The Contractor shall adhere to ERO protocol for both concerns, listed above, in
                                            order to avoid delays in proper notifications or actions. Protocol includes
                                            notification to the COR immediately or within one (1) hour .

                   4. Searches
                          a.     UAC and families should be searched using a stand-alone or handheld metal detector for
                                 contraband in order to maintain good order, safety, and security.




  Page 68 of 137                                         UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 37 of 158 Page ID
                                 #:41167
                                               Contract 70CDCR20C00000001



                                 b.   The Contractor shall inspect parcels, bags, bundles, boxes, and other property. UAC and
                                      FAMU’s property shall be kept outside the hold area, out of reach of the UAC and
                                      FAMU’s.
                                 c.   The Contract is required to search articles of clothing before they are returned to the
                                      UAC and FAMU’s.
                                 d.   When there is reasonable belief or suspicion that contraband may be concealed on the
                                      person or a good opportunity for concealment has occurred, a pat down search may be
                                      conducted in accordance with Section E4 of this document.
                                            i. The Contractor is prohibited from using a UAC and FAMU’s’ gender,
                                                ethnicity, race, or religion as a factor in determining any level of suspicion for a
                                                pat-down search, in all but the most exceptional circumstances.
                                           ii. A pat-down is an inspection of a UAC or FAMU
                                                s, using the hands.
                                          iii. No UAC or family member 14 years old or under may be subject to a pat-down
                                                search without the explicit authorization of the COR.
                                          iv. Any pat-down should be documented in the daily log record with the approving
                                                supervisor’s name.
                                 e.   Same-gender TSs shall be used to conduct searches.
                                 f.   For the purpose of transporting UAC and FAMU’s, contraband is defined as prohibited
                                      items, be they either legal or illegal.
                                            i. Legal contraband is considered items that a UAC or FAMU’s would otherwise
                                                be allowed to possess if not in custody of ICE. This would include such things
                                                as cell phones, legal currency, etc.
                                           ii. Legal contraband shall be locked in a secure storage area and delivered to the
                                                receiving center or facility.
                                          iii. Illegal contraband includes unauthorized drugs, weapons, etc.
         C.   Languages/Translators

                       1. The Contractor shall employ personnel who are able to communicate with the UAC or FAMU’s in
                          their own language(s) or able to use a translator or devices to translate.
                                a. While this may not require each personnel to be fluent in a number of languages,
                                    personnel should have access to translation services or devices.
                                b. The ability of Contractor staff to overcome a language barrier greatly reduces the UAC’s
                                    or family’s anxiety during transport and allows them to understand what is happening to
                                    them, which may reduce the likelihood of any disturbances.
                       2. The Contractor shall provide professional translators, bilingual staff (preferred method), or devices
                          to communicate with UAC or family who do not speak or comprehend English.
                                a. The Contractor may use commercial telephonic interpretation services for this purpose as
                                    approved by the COR.
         D.   Transport Documents

                        1. The Contractor may be required in some cases to transport and transfer certain UAC
                           documentation. For FAMU the A-file accompanies the FAMU to the FRCs and are hand carried
                           and in possession of the Transportation Specialists.
                        2. The Contractor shall not deal directly with the consular or any foreign Governments on behalf of
                           the UAC or FAMU.
                        3. Required transport documentation:
                                a. Four (4) copies of I-216 Manifest of Transfer. I-216 is mandatory for all transports of an
                                     alien to include using the Enforcement Alien Booking Module (EABM) to record the
                                     time in custody of every UAC and families. The manifest shall also serve to verify each
                                     person called for the transport.
                                b. The form shall be kept with transporting manifest records for the required retaining
                                     period. Prior to beginning the transport from one location to the next, the Contractor shall
                                     notify the receiving office of the estimated time of arrival and send or provide an
                                     electronic copy of the I-216 with the alien’s information. Prepare any required
                                     transferring paperwork as necessary.


  Page 69 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 38 of 158 Page ID
                                 #:41168
                                             Contract 70CDCR20C00000001



                                1.   UAC:
                                        a.    I-862 Notice to Appear
                                        b.    I-770 Notice of Rights
                                        c.    List of free legal services
                                        d.    Medical clearance to travel, plus medication if applicable
                                        e.    These turn over custody documents will be hand carried by the Transportation
                                              Specialists.
                                2.    FAMU:
                                        a. A-Files will be hand carried and on person of the Transportation Specialists.
                                Upon receipt of the transport document, the Contractor shall be required to:
                                           i. Notify the COR and FOJC of the receipt of all travel documents the same
                                              business day they are received.
                                          ii. Contractor will assign an Administrative Support Representative to provide
                                              administrative support in the tracking of UAC movements by entering “book-
                                              in” and “book-out” data into ERO’s case management IT system/official
                                              system of record.
                                         iii. Maintain an electronic copy log including:
                                                    a) Date received
                                                    b) Alien Number
                                                    c) Name of UAC or family members
                                                    d) Country of Citizenship
                                                    e) Type of document
                                                    f) Name of Contractor receiving document
                                                    g) Date given to ERO
                                                    h) ERO Officer initials confirming receipt
                                                    i) Transport document number
                                                    j) Transport document issuance date
                                                    k) Transport document validity dates
         E.   Travel Responsibilities

                       1. General Guidelines
                                a.   TS’s shall not carry weapons (including less-than-lethal weapons).
                                b.   Personal Protective Equipment (PPE), such as latex gloves for use during UAC or family
                                     member searches, shall be provided at the discretion of the Contractor and at no
                                     additional cost to the government.
                                c.   TS’s duties may include, but are not limited to, the following tasks:
                                           i. Searching UAC or family members for contraband, in accordance with XI.B.4.
                                          ii. Loading and unloading UAC or families (including those with special needs or
                                               requiring special assistance) into and out of transport vehicles and aircrafts,
                                         iii. Loading and unloading property into and out of transport vehicles and aircraft,
                                         iv. Feeding UAC or FAMU’s and assisting in cleanup afterwards,
                                          v. Identifying prior documentation before taking over custody:
                                                      i. Verify paperwork from apprehending agency before taking over
                                                          custody.
                                                     ii. Verify paperwork with UAC or FAMU by asking the following:
                                                                1. Name
                                                                2. Date of Birth
                                                                3. Country of Birth
                                                                4. If they have any siblings that traveled with them.
                                                                5. If they are sick.
                                                                6. If they are pregnant
                                                                7. Take the UAC or FAMU temperature with a laser
                                                                    thermometer
                                         vi. Escorting UAC or family members to restrooms and are always accompanied
                                               by a TS:
                                                                1. TS will make sure to check the stall before the UAC or
                                                                   FAMU uses them.
                                                             2.    After FAMU or UAC use the stall check for cleanness.


  Page 70 of 137                                            UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 39 of 158 Page ID
                                 #:41169
                                           Contract 70CDCR20C00000001



                                    vii.   Assisting with perimeter security when requested, and
                                   viii.   Ensuring general security and safety of UAC and FAMU’s during transit.
                            d.   Dress code is business casual (t-shirts, jeans, and tennis shoes are prohibited).
                            e.   TSs shall provide for the care, custody, and security of the UAC and FAMU’s during the
                                 transportation process.

                   2. Hubs/ Site Office (s)
                            a.   The Contractor shall be required to staff and maintain offices in the area of McAllen,
                                 Texas driving distance to the Rio Grande Valley (RGV) Border Patrol (BP) Sector
                                 Centralize Processing Center due to high volume CBP apprehensions of UAC and
                                 FAMU’s being brought to process at this centralized location for the RGV BP Sector and
                                 up to 15 miles of an airport for their operations, with potential for expansion to additional
                                 locations over time if JFRMU see a need for additional offices depending on the
                                 workload. The additional site offices will be in the following areas due to DHS
                                 operational needs:
                                       i. San Antonio, Texas site office will not only be limited to assist ERO San
                                           Antonio, Laredo & Del Rio Border Patrol Sectors or Office of Field Operations
                                           in area of responsibility but will also assist east coast or west coast DHS
                                           Offices depending on workload. Office will be up to 15 miles of the San
                                           Antonio Airport.
                                      ii. El Paso, Texas site office will not only be limited to assist El Paso ERO but
                                           will assist El Paso, Big Bend Border Patrol Sectors and Office of Field
                                           Operations area of responsibilities and will also assist east coast or west coast
                                           DHS Offices depending on work load. Office will be up to 15 miles to the
                                           airport.
                                     iii. Phoenix, Arizona site office will not only be limited to assist Phoenix ERO, but
                                           will assist Yuma, Tucson Border Patrol Sectors and Office of Field Operations,
                                           will also assist east coast or west coast DHS Office depending on workload.
                                           Office will be up to 15 miles to the airport.
                                     iv. Additional hubs or site offices may be added at the discretion of HQ ERO
                                           JFRMU with COR approval.
                            b.   The Contractor shall be sufficiently flexible to meet the significant daily variability in
                                 demand.

                   3. Airline Escort
                            a.   The Contractor is responsible to contact the airline to make travel arrangements.
                            b.   TS’s will verify the I-216 and paperwork before taking over custody.
                            c.   TS’s will call their command center/dispatch to confirm they have the correct individual
                                 before taking over custody.
                            d.   TS’s will make sure the UAC or FAMU is properly ready for travel with clean clothing
                                 and personnel hygiene.
                            e.   Charter flights will be approved by the COR.
                            f.   The Contractor will maintain the UAC and family ratios;
                            g.   The COR will approve the increase of Transportation Specialists-to-UAC or FAMU ratio
                                 in accordance with the Section VIII sections B and C.
                            h.   Pregnant female on their third trimester will not be flown but driven. The COR and
                                 ACOR should be notified immediately or within an hour of knowing of all pregnant
                                 females.
                            i.   The use of global positioning system (GPS) devices such as phone or tablets shall be
                                 required.

                   4. Ground Transport
                      The Contractor shall provide ground transportation as follows:
                          a. The Contractor may employ best means of transportation for the current circumstances
                               (e.g., commercial ground transport, charter ground transport, Contractor-owned vans or
                               buses, etc.).


  Page 71 of 137                                         UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 40 of 158 Page ID
                                 #:41170
                                   Contract 70CDCR20C00000001



                                           i.   Contractor-owned vans or buses will require visual and audio
                                                cameras with global positioning system (GPS).
                      b.   The Contractor shall be responsible for adhering to all regulations outlined under the
                           ICE/ERO Family Residential Standard “Transfer of Residents” and ICE/ERO Family
                           Residential Standard, “Transportation (By Land).”
                      c.   When escorting UAC or FAMU’s, TSs shall maintain regular radio and cellular
                           telephonic communication with other Contractor personnel, insofar as technologically
                           possible and resources allow.
                      d.   The Contractor shall provide, operate, manage, and maintain vehicles and TSs, 24 hours
                           per day, seven (7) days per week, year-round in accordance with all rules and regulations
                           governing TS performance.
                      e.   Escort staff who transport UAC and FAMU’s shall comply with all Federal, State, and
                           local regulations including, but not limited to, the following:
                                  i. Each occupant shall wear a seat belt when the vehicle is moving.
                                 ii. The driver shall have a valid driver’s license from the State where he/she is a
                                     resident.
                               iii. All vehicles used for transportation are regularly inspected, utilize a checklist
                                     and correct any defect that could render the vehicle unsafe and/or inoperable.
                                iv. A vehicle inspection report, including an odometer reading, shall be completed
                                     following each trip. While on a trip the TS’s will notify the command
                                     center/dispatch at every 100-mile marker.
                                 v. The identities of all UAC and family members to be transported shall be
                                     verified through proper documentation procedures, with a call to the command
                                     center/dispatch for double verification.
                                vi. The driver shall drive defensively and take care to protect the UAC and
                                     FAMU’s occupants and vehicle, obey traffic laws, and report damage or
                                     accidents immediately. If an accident occurs with the any UAC or FAMU in
                                     the vehicle, notify the COR.
                               vii. Staff shall place UAC and family members with special needs in transport
                                     vehicles that can best accommodate their particular needs.
                      f.   TS may escort the number of UAC and FAMU’s permitted by the vehicle’s rated
                           capacity, adhering to ratios defined in this PWS outlined in § VIII (Policy), Paragraphs B
                           and C.
                                  i. Such escorts are permitted provided the TS shall not be involved in movement
                                     of the UAC or family outside the vehicle without other assistance.
                      g.   UAC and FAMU’s shall not be transported in vehicles with detained adults except:
                                  i. When being transported from the place of arrest or apprehension to a DHS
                                     office, or
                                 ii. Where joint transportation would be operationally necessary.
                               iii. Where the first exception does not apply, and joint transportation is
                                     operationally necessary, UAC and FAMU shall be separated from adult
                                     detainees during transportation by vehicle. TSs shall take necessary precautions
                                     for the protection of the well-being of such UAC and FAMU when transported
                                     with adults.
                                iv. FAMU’s, and UAC shall be separated from unrelated adult males by separate
                                     passenger compartments or an empty row of seats.
                      h.   While preparing UAC and FAMU’s for transport, same-gender TSs shall be used to
                           conduct a pat-down search of UAC and FAMU’s when necessary. TSs shall conduct the
                           search of a UAC and FAMU’s of the opposite sex only in extreme circumstances, in the
                           absence of same-sex TS and section XI.B.4.
                                  i. When transporting UAC and FAMU’s of the opposite gender, officers shall call
                                     into the command center/dispatch for their time of departure and odometer
                                     reading and then do so again on every 100-mile marker and upon arrival, to
                                     account for their time.




  Page 72 of 137                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 41 of 158 Page ID
                                 #:41171
                                     Contract 70CDCR20C00000001



                      i.   Pregnant female on their third trimester are limited to transportation by ground of not to
                           exceed ten hours with frequent stops. If transportation exceeds 10 hours, transportation
                           by auto or van is required, with frequent breaks.
                      j.   Vehicle Operation
                                i.    UAC and families shall be transported in a safe and humane manner.
                               ii.    The Contractor shall:
                                              a) Maintain the appropriate driver’s license for vehicle (e.g. CDL for
                                                    bus).
                                              b) Assign TSs to maintain control of the vehicles at all times,
                                                    including removing the keys from the ignition upon parking the
                                                    vehicle.
                                              c) Inspect each vehicle before and after use to ensure all items are
                                                    cleared from the vehicle.
                                              d) Follow state and federal vehicle regulations.
                                              e) Refrain from texting or using mobile devices while operating the
                                                    vehicle.
                                              f) Exercise extreme caution, reduce speed, and use logic when
                                                    negotiating a steep grade or while driving through inclement
                                                    weather or on hazardous road conditions.
                                              g) Avoid undesignated roads that would hinder emergency personnel
                                                    from responding in a timely fashion.
                                              h) Maintain proper temperature settings based on weather conditions.
                                              i) Make sure all UAC and family members are wearing seatbelts and
                                                    seated while the vehicle is in motion. For those instances in which
                                                    a UAC or family member that requires a child safety seat (car seat
                                                    or booster as required by Federal, state and local law), make sure
                                                    the car seat or booster is properly installed and appropriate seat
                                                    restraints devices are properly used and secure.
                                i.    Driving hours and number of occupants. There must always be two drivers,
                                      with at least one of the same gender as the UAC/FAMU. assigned for the trip.
                               ii.    Each TS shall recognize the limitations imposed by his/her own driving skills,
                                      personal distractions, environmental conditions, and modify his/her driving
                                      accordingly.
                              iii.    During frequent stops, which shall be kept to a minimum time, UAC and
                                      family members shall not leave the vehicle until the TSs have secured the area.
                                      When UAC and FAMU’s are taken out of the vehicle, the TSs shall keep the
                                      UAC and FAMU’s under constant observation to prevent external contact(s)
                                      and/or contraband smuggling. At least one TS shall remain in the vehicle with
                                      the rest of the UAC and FAMU’s, if applicable.
                               iv.    All TSs shall strictly adhere to the following rules/restrictions:
                                              a) Bus operators shall be in possession of a current valid CDL from
                                                    the state in which they work;
                                              b) TSs shall be off duty for the 8 hours immediately preceding any
                                                    trip or trip segment;
                                              c) TSs shall be restricted for transport duties to 10 hours, maximum,
                                                    driving time (time on the road) per trip segment with 8 off-duty
                                                    hours in-between segments; and
                                              d) TSs shall be limited to 50 hours, maximum, driving time per work
                                                    week with 70 hours, maximum, in any 8-day period;
                                              e) UAC and FAMU’s cannot exceed 12 hours in transport on a bus,
                                                    except under exceptional circumstance and as approved by COR.
                                              f) Transportation exceeding 12 hours shall be conducted via sedan or
                                                    van, with frequent restroom breaks;
                                              g) In accordance with Federal, state or local laws, car seats are
                                                    required for infants and small children (those required to use
                                                    booster/car seats not by age but rather by weight).

                      k.   Staff Responsibilities
                                i.    Limit driving time to ten (10) hours in any 15-hour period.


  Page 73 of 137                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 42 of 158 Page ID
                                 #:41172
                                                Contract 70CDCR20C00000001



                                          ii.    Drive only after eight (8) consecutive off-duty hours.
                                         iii.    Do not receive transportation assignments after having been on duty, in any
                                                 capacity, for 15 hours.
                                         iv.     Drive a 50-hour maximum in a given work week of seven days; a 70-hour
                                                 maximum during eight consecutive days.
                                          v.     During emergency conditions (including bad weather), officers may drive as
                                                 long as necessary to reach a safe area (i.exceeding the 10-hour limit).
                                         vi.     Staff shall travel directly to and from the destination, making no detours or
                                                 extra stops.
                                        vii.     Staff shall return to the point of departure immediately if they feel there is a
                                                 safety or security problem.

                                 l.   Vehicle Maintenance Responsibilities
                                           i.    The Transportation Specialists will inspect the vehicle at the begin their
                                                 ground transport.
                                          ii.    The Contractor shall, on a monthly basis, inspect all vehicles for damage,
                                                 contraband and cleanliness.
                                         iii.    The Contractor shall check and fill gas tanks, add oil and coolant as needed.
                                         iv.      Annual inspections shall also be coordinated by Contractor Fleet Operations.


                      5. Air Transport
                        The contractor shall provide air transport as follows:
                              a. The Contractor may employ the best means of transportation for the current
                                    circumstances (e.g., commercial air transport, charter air transport, etc.). Charter flights
                                    are approved by the COR.
                              b. The Contractor shall be responsible for all flight bookings, itineraries, routing, and
                                    associated bookings (e.g., hotel, rental car) for both the TS and escorted UAC or
                                    FAMU’s.
                              c. The Contractor shall invoice ERO on a monthly basis for all transports completed in the
                                    preceding month. Cost of airfare and other transport-specific costs (e.g., cab fare, hotel
                                    room) shall be billed separately from the escort and be at cost.
                              d. Domestic daily flights may be to single or multiple destinations, normally with a
                                    maximum of 8 hours of flight time scheduled per day. Any special requests to exceed the
                                    8 hours shall be approved in advance by the COR.
                              e. To facilitate flight planning, schedule requirements typically will be provided to the
                                    Contractor no later than 24 hours prior to the initial departure time of a flight. In the event
                                    of an emergent requirement that necessitates a transport in less than 24 hours, the
                                    Contractor shall make every effort to comply.
                              f. Occasionally, when directed by the COR, the following may be required for domestic
                                    flights:
                                          i. TS augmentation to permit longer flights or travel itineraries.
                                         ii. TSs remaining overnight.
                                        iii. Obtaining special equipment for the boarding and deplaning of special needs
                                               passengers.
                                        iv. Charter flights
         F.   Snacks and Meals

                      1. At least three meals a day shall be provided to the UAC and FAMU’s.
                              a. The quantity of food served shall meet minimum daily requirements as recommended by
                                    the United States Department of Agriculture, unless otherwise recommended in writing
                                    by a licensed physician, certified nurse practitioner or licensed physician’s assistant for a
                                    specific UAC and FAMU’s and be reasonable in cost.
                              b. Additional portions (seconds) of meals shall be available for the UAC and FAMU’s.

  Page 74 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 43 of 158 Page ID
                                 #:41173
                                              Contract 70CDCR20C00000001



                               c.  Each meal shall contain at least one item from the dairy, protein, fruits and vegetables,
                                   and grain food groups, unless otherwise recommended in writing by a licensed physician,
                                   certified nurse practitioner or licensed physician’s assistant for a specific UAC and
                                   FAMU.
                             d. Dietary alternatives shall be available for a UAC and FAMU who has special health
                                   needs, religious beliefs regarding dietary restrictions or vegetarian preferences.
                      2. Withholding or forcing of food is prohibited.
                             a. The Contractor may not withhold meals or drink as punishment.
                      3. TSs shall provide meals and snacks during the transport of UAC and FAMU’s
                             a. TSs shall consider when the last meal was provided when serving meals to UAC and
                                   FAMU’s, to compensate for time-zone changes and transport restrictions (e.g., when food
                                   will be unavailable during a flight of three (3) hours or more, the UAC needs to be
                                   provided meals prior to and after the flight). Contractor should be conscious of duration
                                   of escort.
                             b. Snack and drinks should be available regardless of the time in custody.
                      4. The Food Service standard applies to food served in transit.
                             a. Meals shall satisfy the nutritional requirements in accordance with the United States
                                   Department of Agriculture, unless otherwise recommended in writing by a licensed
                                   physician, certified nurse practitioner or licensed physician’s assistant for a specific
                                   UAC.
                              b. All special dietary needs shall be identified prior to the transport.
                      5. The TSs shall observe safe-handling procedures at all times.
                              a. In transit, the food shall be stored and served at required temperatures, maintain personal
                                   hygiene, and meet all sanitation requirements.
                              b. For ground transports, there shall be a constant supply of drinking water in water
                                   containers, along with paper cups.
                      6. The Contractor’s sending office shall be responsible for monitoring the condition and routine
                         cleaning/sterilizing of the water containers, basins, latrines, etc. in vehicles in order to adhere to the
                         Food Service standard.
                      7. In the event of an emergency or upon direction by the COR when meals were not provided by the
                         Contractor’s sending office, the TSs may purchase meals from a commercial source. Receipts shall
                         be saved and submitted to local invoicing department within their site office.

         G. Issuing Clothing and Other Articles

                      1. At times, circumstances of the encounter do not allow for articles of clothing or footwear to be
                         brought with the UAC or FAMU’s. If a UAC or FAMU does not have shoes or clothing, families
                         can drop off clothing or a non-governmental organization (NGO) can donate items to the
                         Contractor for use by the UAC or families when needed.

                      2. In circumstances in which a UAC or FAMU is unable to obtain appropriate clothing and footwear
                         through family or NGO sources, the Contractor shall provide appropriate attire for each UAC and
                         family member, according to the following stipulations:
                               a. Temperature appropriate undergarments, shirt, pants, socks and sneakers. Outer wear in
                                   the form of a light jacket or long sleeve sweatshirt shall be provided between October 1
                                   and April 1. When the UAC or family is traveling to a cold climate area, the above
                                   timelines may be adjusted by the Contractor as necessary.
                               b. The Contractor shall be required to maintain or have immediate access to sufficient
                                   inventory to accommodate projected transports for the coming week, based on ICE-
                                   reported projections.
                               c. The Contractor shall maintain or have immediate access to sufficient provisions in
                                   inventory to accommodate any influx of UAC or families or other unexpected increase in
                                   transports.
                      3. For transport, the Contractor shall issue to each UAC and FAMU a travel kit (adjusted for families)
                         including the following toiletries and personal hygiene items:
                               a. 1 toothbrush
                               b. 1 travel-sized tube or 0.28oz of toothpaste

  Page 75 of 137                                              UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 44 of 158 Page ID
                                 #:41174
                                                Contract 70CDCR20C00000001



                                  c. 1 comb or brush
                                  d. Deodorant
                                  e. lip balm 1/57oz
                                  f. Sanitary Pads
                        4. Personal travel kits shall also include a sufficient quantity of the following items depending the
                           UAC and FAMU’s age.
                                a. diapers
                                b. wipes
                                c. diaper rash ointment
                                d. infant formula (milk)
                                e. bottle
                                f. pacifier
                                g. baby blanket
         H. Transfer of Funds, Valuables, and Personal Property

                        1. In accordance with Admission and Release, Funds and Personal Property and Transfer of
                           Residents, every UAC and FAMU shall be transferred with their funds, valuables, and personal
                           property.
                        2. The I-216 Manifest should include property receipt numbers for the UAC and family’s property.
                           The TS is responsible for verifying the manifest against the property prepared for the transport.
                        3. In the event that a UAC and FAMU claims to be missing funds, valuables or personal property, the
                           UAC and FAMU shall remain at the staging/holding area until the completion of the required
                           paperwork (SF-95 and I-387 or comparable forms). Photocopies of the completed forms shall be
                           sufficient documentation for the transfer to proceed.
                        4. UAC and families are allowed to keep the following items on their possession:

                                  a.    Contact phone numbers;
                                  b.    Money (paper currency); coins should be placed in property;
                                  c.    Eyeglasses and contact lenses;
                                  d.    Receipt from money and property (G-589, I-77);
                                  e.    Small religious items.
                        5.   If any of these items would compromise the TS’s or UAC’ and FAMU’s safety, TSs have the
                             discretion to place the items in the UAC and FAMU’s personal property.
                        6.   UAC and families shall not have access to personal property while in transit to the transfer location.
                        7.   Prior to transfer, the Contractor shall provide to the receiving care provider any significant
                             information received or significant incident reports that occurred after the transfer request was sent,
                             so that the placement may be re-evaluated, if needed.
                        8.   The TSs shall submit to the care provider the following documentation and items (as applicable),
                             which accompany each UAC and FAMU at the time of transfer:
                                  a. UAC and FAMU’s personal belongings including clothing, money, valuables, and items
                                        obtained during the UAC and FAMU’s stay at the referring care provider;
                                  b. Medication supply, if applicable;
                                  c. Transfer Request and Tracking Form;
                                  d. Copy of the UAC and FAMU’s entire case file including all documents from any prior
                                        placements, any family reunification documents, and all original documents (e.g., birth
                                        certificates).

         I.   Office Sites

                        1. Contractor Office Sites (C-Sites)
                                  a.   Contractor Office sites (C-sites) shall have the following features/amenities:
                                             i. Accessibility to Public Transportation
                                            ii. Proximity to an ERO Office or Sub-Office
                                           iii. Parking available for the COR(s) on an as-needed basis.



  Page 76 of 137                                                UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 45 of 158 Page ID
                                 #:41175
                                             Contract 70CDCR20C00000001



                                          iv. Office space available to the COR(s) and ACOR for interviews or other
                                                specific tasks, the Contractor shall not be required to provide office furniture or
                                                computer equipment.
                                           v. Access to offices, vans or buses cameras
                                          vi. GPS tracking devices and not limited to any tracking/monitoring of the UAC or
                                                FAMU equipment.
                               b.   The Contractor is responsible to provide their own offices/office space adequate for their
                                    personnel, vehicles, and equipment at each of its designated C-sites operational locations
                                    under this contract.
                               c.   Office(s) space shall be obtained by the Contractor. The Contractor shall be responsible
                                    for the maintenance, janitorial service, upkeep, repair and utilities.
                               d.   The office should have a waiting area and restrooms .Shower facilities are not required to
                                    be at the C-site stating area; however, the contractor must provide or have access to
                                    shower facilities if the UAC/FAMU is not showered by CBP prior to transport.
                               e.   The Contractor shall provide the COR with written certification that the office/office
                                    space complies with state and local emergency and safety codes prior to beginning work
                                    under this contract.
                               f.   The Contractor shall enforce a tobacco-free environment in all of its offices.. Each
                                    Contractor site shall have sufficient Contractor-owned vehicles (COVs) available 24
                                    hours a day to meet contractual requirements
                               g.   The C-site offices staff shall include at minimum, Site Manager, Logistic, Command
                                    Center/dispatch, sufficient Transport Specialists (TS), to meet the contractual
                                    requirements, and an Administrative Assistant. Any deviations are subject to discussion
                                    with and approval by COR.
                               h.   The C-site Office in McAllen provides the allotted time to meet the 72-hour legal
                                    mandate to place UACs in shelters. The location of the office shortens the distance to
                                    the RGV Border Patrol Sector Centralize Processing Center and provides quicker
                                    transport times. The office will require a command center or dispatch with Travel
                                    Analysts and Travel Analysts Supervisor(s). The command center Travel Analysts and
                                    any other personnel can increase depending on the workload with activity of the UAC
                                    and FAMU and approval of the COR. See revised PWS
                                                      i. -
                               i.   The Site Manager for each office shall ensure that the C-site has appropriate coverage at
                                    all times to fulfill all requirements of this contract.
                               j.   C-Site staffing ratios shall be based on the active UAC and FAMU populations utilizing a
                                    30-day moving average based on written data provided by the COR when requested by
                                    the Contractor.
                               k.   The Contractor shall provide its staff with all IT equipment and networking at its own
                                    facilities.
                               l.   The Contractor shall maintain an aesthetically appealing office that reflects positively on
                                    DHS ICE and is appropriate for the community area in which it is located.
                               m.   When accessing information and applications behind the DHS and ICE firewalls, the
                                    Contractor shall ensure that its operations under the ERO contract comply with all
                                    applicable DHS and ICE Office of the Chief Information Officer (OCIO) requirements.
                               n.   The Contractor shall affirmatively demonstrate through appropriate documentation that
                                    occupancy meets all applicable Federal, state and local licensing requirements.
         J.   Emergencies

                      1. The Contractor shall create an emergency preparedness plan.
                      2. The Contractor shall include in its emergency preparedness plan (e.g., Continuity of Operations
                         Plan, Disaster Recovery Plan):
                              a. Written evacuation and alternate staging procedures for use in event of fire, flood, severe
                                   weather or any other similar emergency, or should a C-site facility become unfit for its
                                   intended use for any period of time.
                              b. Written back-up procedures for IT systems used to support continuity of operations
                                   during an event
                      3. The Contractor shall review its plans annually, update as necessary, and reissue to the local fire
                         marshal and the COR, as well as ensuring awareness of the plan and procedures by the staff.

  Page 77 of 137                                             UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 46 of 158 Page ID
                                 #:41176
                                          Contract 70CDCR20C00000001



                   4. Emergency Situations
                          a.   The Contractor shall establish a written procedure for TSs to follow during an en route
                               emergency, as well as the Contractor shall notify the COR of an emergency immediately
                               or within one (1) hour of the incident.
                          b.   If an emergency occurs notify the COR. COR will reach out to ICE/ERO office,
                          c.   If a situation is life-threatening, the TSs cannot afford to wait while calling their site-
                               manager and COR, the TSs should take immediate action. Procedures shall include the
                               following scenarios:

                                     i.    External Attack
                                                 a) If attacked, the transporting TSs should request assistance from the
                                                      nearest law enforcement agency, continuing to drive until the
                                                      vehicle is incapacitated.
                                                 b) The TSs should do everything possible to protect the safety of
                                                      everyone in the vehicle.

                                   ii.     Hunger Strikes
                                                a) Any UAC and FAMU’s observed or known to have missed three
                                                     consecutive meals, or four meals in any two-day period, or any
                                                     child who states his/her intention to no longer eat, will be
                                                     considered to be on a hunger strike.
                                                b) The Contractor shall advise COR immediately or within one (1)
                                                     hour of known incident.

                                   iii.    Escape/Attempted Escape
                                                 a) If a UAC or family member escapes, the TSs shall not jeopardize
                                                      the security and accountability of the other UAC and family
                                                      members being escorted by chasing the escapee. One TS will
                                                      make every attempt to find the UAC or FAMU, so long as the
                                                      other UACs and family members are monitored/secured by a TS
                                                      and the COR is notified. The COR will notify the nearest
                                                      ICE/ERO office to assist, providing the escapee’s name, A-
                                                      number, height, weight, type of clothing, and direction of flight, if
                                                      known. The contractor notifies and relays information to the local
                                                      law enforcement agency or airport PD.

                                                  b)   The TSs should wait for assistance, under no circumstance using
                                                       the vehicle to pursue the escapee. While waiting, the TSs should
                                                       begin to prepare a written report of the escapee and/or attempted
                                                       escape.

                                                  c)   The Program or Site Manger will request an incident report from
                                                       TSs. Site Manger will provide an incident report to the COR
                                                       immediately or within one (1) hour of known incident.


                                   iv.     Hostages
                                                 a)    If a hostage situation occurs on board the vehicle, one TS should
                                                       secure the vehicle perimeter; the other dials 911 and notifies the
                                                       local law enforcement agency of the situation. Also, the
                                                       Contractor shall notify the COR as soon as safely possible.
                                                  b)   The TS should make every effort to determine who is involved and
                                                       whether armed, relaying all circumstances to the local law
                                                       enforcement agencies. Under no circumstance shall TS bargain
                                                       with or take orders from a hostage taker(s).
                                                  c)   The TSs should hold all UAC and families on board until help
                                                       arrives, assuming the hostage taker(s) allow non-participants to be
                                                       removed from the area. Regardless of demands, the TSs shall not
                                                       allow hostage taker(s) off the bus, with or without hostages.


  Page 78 of 137                                         UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 47 of 158 Page ID
                                 #:41177
                                  Contract 70CDCR20C00000001



                                             d)   The TSs shall not take any action to remedy a hostage situation,
                                                  especially one that would involve use of force. The TSs shall
                                                  follow the instructions of local law enforcement, which shall
                                                  include cooperating with other law enforcement agencies and
                                                  notify the COR of the situation.
                                             e)   A hostage situation shall effectively cease the transportation
                                                  assignment because of the need to interview witnesses, examine
                                                  the crime scene, etc. The TS should receive instructions on how
                                                  and where to precede once the hostage situation is resolved.
                                             f)   The TS’s notes should include participants, witnesses, action
                                                  taken, etc.

                            v.     Illness
                                             a)   If a UAC or family member becomes ill while in transit, but the
                                                  illness is not serious, the TS shall take appropriate action and alert
                                                  the site-manager. The site-manager will alert the COR to provide
                                                  guidance on how to handle the situation.
                                             b)   If the illness requires immediate medical treatment, (e.g., heart
                                                  attack, loss of consciousness) the TS should request assistance
                                                  from the nearest emergency service and local law enforcement
                                                  agency.
                                             c)   The Contractor will prepare procurement paperwork and make
                                                  arrangements for hospitalization, security, etc.

                           vi.     Death
                                             a)   If an alien dies while in transit, TSs should notify the COR. The
                                                  COR will notify the originating and receiving office as soon as
                                                  possible, and follow the procedures specified in the Residential
                                                  Standard on Terminal Illness, Advance Directives, and Death.
                                             b)   The closest ICE/ERO office shall coordinate with other agencies
                                                  including the coroner, required to be on the scene when the body is
                                                  removed from the vehicle. This shall take place in the State where
                                                  death occurred. The Residential Standard on Terminal Illness,
                                                  Advance Directives, and Death specifies the procedures with
                                                  which the TSs shall comply.
                                             c)   An incident report will be required to the COR immediately or
                                                  within one (1) hour of known incident.

                           vii.    Fire
                                             a)   In case of a fire in or on the vehicle, the TS shall stop and evacuate
                                                  the vehicle immediately. The TSs should use the on-board
                                                  equipment to attempt to stop the fire.
                                             b)   If necessary, the TSs shall request assistance form the local fire
                                                  department and law enforcement agency.
                                             c)   If the fire requires the occupants’ evacuation of the vehicle, the
                                                  TS’s are responsible for maintaining accountability while
                                                  removing the UAC and families in an orderly fashion.
                                             d)   Notify the COR and incident report will be required immediately
                                                  or within one (1) hour of known incident.

                          viii.    Riots
                                             a)   If a riot, fight, or any disturbance occurs on the vehicle, the TS will
                                                  order the UAC or FAMU to cease and the driver shall attempt to
                                                  move the vehicle to the side of the road.
                                             b)   If necessary, the crew shall request assistance from the local law
                                                  enforcement agency.
                                             c)   Efforts should be made to determine the instigators, number of
                                                  residents involved, names and A-numbers.
                                             d)   When sufficient assistance is available, the Transportation
                                                  Specialists shall Attempt to regain control, using only as much


  Page 79 of 137                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 48 of 158 Page ID
                                 #:41178
                                          Contract 70CDCR20C00000001



                                                       force as necessary. TSs may not enter the passenger area bearing
                                                       arms.
                                                  e)   TS’s will notify their site-manager and the COR.
                                                  f)   Incident Report will be required immediately or within one (1)
                                                       hour of known incident.

                                    ix.    Traffic Accident
                                                  a) In the event of a traffic accident, involving the transport vehicle,
                                                       the TS shall obtain medical assistance for any UAC and FAMU
                                                       who may be injured, by requesting assistance from the nearest
                                                       emergency service and local law enforcement agency. The
                                                       Contractor shall assume responsibility for UAC and FAMU’s and
                                                       prepare paperwork and make arrangements for hospitalization,
                                                       security, etc.
                                                  b) As part of the policies and SOP’s, the Contractor shall establish
                                                       written procedures for transporting assignments involved in traffic
                                                       accidents.
                                                  c) Notify the COR and an incident report is required.

                                     x.    Vehicle Failure
                                                  a) Should any transport vehicle become inoperable during an
                                                       operations, the Contractor must notify the COR immediately and
                                                       or the command center/dispatch if the disruption will interfere with
                                                       the timely transport of the UAC and/or FAMU.
                                                       .
                                    xi.    Natural Disasters
                                                  a) As part of the policies and SOPs, the Contractor shall establish
                                                       written procedures for Transportation Specialists to follow when
                                                       there is severe weather or a natural disaster. Procedure should be
                                                       made available to the COR upon request.
                                                  b) TS’s shall identify information of importance to transport during
                                                       the evacuation, including information on each UAC and family
                                                       member (identifying any health information, including allergies
                                                       and prescription medications), a photo of each UAC and family
                                                       member, information on each UAC and family potential sponsor,
                                                       and important telephone numbers. This information shall be
                                                       maintained in one notebook for prompt evacuation in the event of
                                                       an emergency.
                                                  c) Items of importance to transport during the evacuation, including
                                                       medications taken by any UAC and family member, and any other
                                                       items that are essential to the well-being of any individual or group
                                                       of UAC or families.

                                  xii.      Transporting UAC and Families with Special Needs
                                                 a) In the event that a UAC or FAMU’s with special needs shall be
                                                     transported, the Contractor will contact the COR to seek assistance
                                                     from ORR as they can identify the appropriate staff that is licensed
                                                     to handle special needs.
                                                 b) If a UAC or FAMU is encountered with a caregiver, the caregiver
                                                     should oversee the care and needs of the UAC or FAMU until the
                                                     COR can determine the appropriate action. See Caregiver
                                                     definition in part 2 of this document.
                                                 c) As these cases can be delicate, the Contractor is expected to notify
                                                     the COR immediately.

                   5. Reportable Incidents
                          a. The following incidents are immediately reportable to the appropriate supervisor and the
                              COR
                                    i. A death of a UAC or FAMU,
                                   ii. A physical act by a UAC or FAMU to commit suicide,


  Page 80 of 137                                         UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 49 of 158 Page ID
                                 #:41179
                                            Contract 70CDCR20C00000001



                                       iii. An injury, trauma or illness of a UAC or FAMU requiring inpatient treatment
                                             at a hospital,
                                        iv. Any injury, trauma, or illness of a UAC or FAMU requiring outpatient
                                             treatment at a hospital,
                                         v. A violation of a UAC or FAMU’s rights,
                                        vi. Intimate sexual contact between UAC or FAMU, consensual or otherwise,
                                       vii. Escape of a UAC or FAMU,
                                      viii. Abuse or misuse of a UAC or FAMU’s funds,
                                        ix. An outbreak of a serious communicable disease, or
                                         x. An incident requiring the services of the fire or police departments.
                                        xi. Upon Request of COR on any other types of incidents.
                              b.   Procedure
                                          i. The TS shall report, orally and then in writing, to the appropriate supervisor
                                             and COR immediately when:
                                                   a) a fire requiring the relocation of UAC or FAMU
                                                   b) an unexpected death of a UAC or FAMU
                                                   c) a UAC or FAMU who is missing from any staging site or transport
                                                        vehicle if police have been notified.
                                         ii. The Contractor shall initiate an investigation of a reportable incident
                                             immediately following the report of the incident and shall complete the
                                             investigation within a reasonable time.
                                       iii. The Contractor shall submit a final reportable incident report to the agency
                                             immediately following the conclusion of the investigation.
                                        iv. The COR will keep a copy of the reportable incident reports on file.

         K. Medical Issues and Medication

                      1. Medical Issues
                              a.   All UAC and FAMU’s are required to have a recent medical summary. If it is determined
                                   that a medical summary has not been prepared, the TS shall contact the COR. If the COR
                                   directs continued transport, then the TS shall provide a copy of that direction into the
                                   files.
                              b.   UAC and FAMU’s who are transferred to the Contractor with a medical prescription but
                                   no medication for the duration of the transfer shall have access to the medication prior to
                                   transferring to ORR or FRCs. If a UAC or FAMU’s requires medication to be dispensed,
                                   coordinate with the COR for guidance. TS shall contact the COR to determine how or if
                                   to transport.
                              c.   In the event that a UAC or FAMU requires immediate medical attention, contact
                                   emergency personnel. Notify the site-manager and COR within one (1) hour or the
                                   incident.
                              d.   Basic medical supplies such as a thermometer and first aid kit shall be available during
                                   transport.

                      2. Medication
                            a. Generally, TSs should not administer medication. If a UAC or FAMU’s requires
                                 medication to be dispensed, coordinate with the COR for guidance.
                            b. Medications or prescriptions should be attached to the I-216 manifest.
                            c. Notation of medication should be included in the manifest comments and COR notified if
                                 any medication was administered.
                            d. Reserved
                              e.   Storage of Medications
                                        i. Prescription and over-the-counter medications shall be kept in their original
                                            containers.
                                       ii. Prescription and potentially poisonous over-the-counter medications shall be
                                            kept in an area or container that is locked.
                                      iii. Prescription and potentially poisonous over-the-counter medications stored in a
                                            refrigerator shall be kept in a separate locked container.


  Page 81 of 137                                           UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 50 of 158 Page ID
                                 #:41180
                                     Contract 70CDCR20C00000001



                               iv.    Prescription medications shall not be stored with over-the-counter medications.
                                v.    Prescription and over-the-counter medications shall be stored under proper
                                      conditions of sanitation, temperature, moisture and light.
                               vi.    Discontinued and expired medications and prescription medications for UAC
                                      or families who are no longer in transport, shall be disposed of in a safe
                                      manner.

                      f.   Labeling of Medications
                               i. The original container for prescription medications shall be labeled with a
                                    pharmacy label that includes the UAC or FAMU’s name, the name of the
                                    medication, the date the prescription was issued, the prescribed dosage and the
                                    name of the prescribing physician.
                              ii. Over-the-counter medications shall be labeled with the original label.
                      g.   Use of Prescription Medications
                                i. Prescription medications shall be used only by the UAC or FAMU for whom
                                    the medication was prescribed.
                               ii. Contractor will notify the COR immediately whenever medication is not
                                    administered to the right UAC and, or FAMU.

                      h.   Medication Log
                               i. A medication log shall be kept including the following for each UAC and
                                   FAMU:
                                           a) A list of prescription medications
                                           b) The prescribed dosage
                                           c) Possible side effects
                                           d) Contraindicated medications
                                           e) Specific administration instructions, if applicable
                                           f) The name of the prescribing physician
                              ii. For each prescription and over-the-counter medication including insulin
                                   administered or self-administered, documentation in the log shall include the
                                   following:
                                           a) the medication that was administered,
                                           b) dosage,
                                           c) date,
                                           d) time, and
                                           e) the name of the person who administered or self-administered the
                                               medication.
                                   This information shall be logged at the same time each dosage of medication is
                                   administered or self-administered.

                      i.   Medication Errors
                               i. Documentation of medication errors shall be kept in the medication log.
                              ii. Medication errors include the failure to administer medication, administering
                                   the incorrect medication, administering the correct medication in an incorrect
                                   dosage or administering the correct medication at the incorrect time.
                             iii. After each medication error, follow-up action to prevent future medication
                                   errors shall be taken and documented.
                             iv. Notify the COR of the medication error
                      j.   Adverse Reaction
                               i. If a UAC or FAMU has a suspected adverse reaction to a medication, the TS
                                   shall notify COR immediately. Documentation of adverse reactions and the
                                   physician’s response shall be kept in the UAC or FAMU’s record.




  Page 82 of 137                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 51 of 158 Page ID
                                 #:41181
                                              Contract 70CDCR20C00000001



                                 k.   Emergency and Health-Threatening Situations
                                          i. TSs shall be knowledgeable in how to handle emergency and nonemergency
                                             conditions. They may be required to assess immediately and provide a direct
                                             response to an emergency situation, such as an allergic reaction or respiratory
                                             arrest. They also need to know how to access regular medical support. TS are
                                             required to request assistance from the nearest emergency services. Basic
                                             medical supplies such as a thermometer and first aid kit shall be available
                                             during transport.

                                 l.   Self-Administration of Medications
                                           i. A UAC or FAMU is permitted to self-administer medications, insulin
                                              injections and epinephrine injections for insect bites, if the following
                                              requirements are met:
                                                      a) The UAC or FAMU recognizes and distinguishes the medication
                                                           and knows the condition or illness for which the medication is
                                                           prescribed, the correct dosage and when the medication is to be
                                                           taken.

                 1. Special Populations

                       1.    Transportation/Travel with Regard to Health
                                a. UAC or FAMU’s who have serious physical or mental health issues or have had
                                     exposure to a communicable disease shall not be transferred or moved until they have
                                     been medically cleared by a health care professional.
                                b. For communicable diseases, if an UAC or FAMU shall be moved from a facility and/or
                                     an isolation area, a mask should be worn by the UAC or FAMU at all times and
                                     Universal Precautions shall be implemented. An emergency vehicle should be employed
                                     if exposure is undetermined.
                                c. Prior to any travel by plane and/or bus, documentation shall be provided that
                                     demonstrates that the UAC or FAMU in question has been medically cleared.


         L.   Behavior Management
                       1. The Contractor shall develop a behavior-management plan that shall include management
                          techniques for transporting UAC and FAMU’s. This shall include positive incentives such as
                          providing video games, or movies that have ear phones and are age appropriate, as well as a list of
                          rules and age-appropriate consequences for violation of these rules.
                       2. All UAC and families shall be treated fairly and equitably. Prior to administering consequences, the
                          Contractor shall carefully assess the following circumstances:
                                  a. The seriousness of the offense,
                                  b. The UAC or FAMU’s age,
                                  c. The frequency of misconduct
                                  d. The UAC or FAMU’s attitude.
                                  e. The potential effect of the misconduct on the transport environment.
                       3. The following management techniques may be used, alone or in combination, for behavior
                          incidents arising during transport:
                                  a. Verbal (oral or written) correction,
                                  b. Cooling-off time or “time-out,”
                                  c. Seating changes during transport,
                                  d. Removing positive reinforcement items,
                                  e. Removal from transport (with referral to the local FOJC for further action).
                       4. When transporting special needs UAC and FAMU’s, staff shall be advised prior to transport of any
                          additional inappropriate management techniques.
                       5. UAC and families shall be advised of the behavior management system prior to beginning of the
                          transport.




  Page 83 of 137                                             UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 52 of 158 Page ID
                                 #:41182
                                                Contract 70CDCR20C00000001



         M. Use of Restraints
                The use of restraints should be on strict case by case basis and not as a general practice. UAC or FAMU
                shall not be restrained during transport unless there is evidence or a perceived threat of violent behavior or
                other reason to believe the UAC or FAMU is an escape risk. All UAC and FAMU must be treated with
                courtesy and respect. In the even that use of restraints seems warranted or is recommended by TS, the
                Contractor shall contract the COR immediately.
                      1. Handcuffing exceptions:
                                a. Juveniles. Do not handcuff juveniles during transport unless there is evidence or a
                                      perceived threat of violent behavior, a history of criminal activity, or other reasons to
                                      believe the detainee is an escape risk. Consider size, age, gender, and comprehension
                                      level when considering the use of restraints on juveniles. Treat all juveniles with courtesy
                                      and respect, but do not sacrifice or compromise security to do so.
                                   b. Family Units. As a rule, do not handcuff family units during transport unless there is
                                      evidence or a perceived threat of violent behavior, a history of criminal activity, or reason
                                      to believe the alien is an escape risk.
                      2. Full Restraints exceptions:
                                a. Juveniles. If its is necessary to use restraints on a UAC, always consider size, ae gender
                                      and comprehension level when considering the type of approved restraints to apply
                                      Juveniles under 12 years of age will never be placed in full restraints. As a rule, full
                                      restraints should never be used on minors over the age of 12 unless they are actively
                                      presenting combative behavior and there is articulable evidence that suggests violent
                                      behavior is imminent, or very likely to occur, or the juvenile has history of criminal
                                      history and/or a history of escape such that safety and security would be compromised.
                                      The use of full restraints on a UAC must be approved by the COR in all cases. The use
                                      of restraints on a UAC must be fully documented with an after action report. UAC who
                                      are pregnant will never be placed in restraints, unless deemed to pose a threat of harm or
                                      escape.
                                b. Family Units, Do not use full restraints on family units during transport unless there is
                                      evidence or a perceived threat of violent behavior, a history of criminal activity, or other
                                      reasons why you believe they are an escape risk or presenting combative behavior that
                                      would jeopardize a safe and secure transport. The use of restraints on a UAC must be
                                      fully documented with the after-action report.

         N. Confidentiality
                      1. The Contractor is prohibited from using or redistributing any ICE information except as specified
                          in the contract.
                      2. Neither the Contractor nor any contract personnel shall discuss or release any information about the
                          UAC and FAMU or the UAC’s or FAMU’s case with anyone other than ERO and ORR.
                      3. The Contractor shall not discuss or release any information about the UAC or family members, or
                          any information related to the UAC or family’s immigration case, legal stage, case management, or
                          health/medical information with the UAC or family’s legal representative or any other individual
                          external to ERO or ORR. All questions from UAC’s attorneys should be referred to ERO.
                      4. The Contractor shall encrypt and/or password-protect all email transmissions containing UAC case
                          information and other sensitive data that is deemed to be Personally Identifiable Information (PII)
                          and/or Sensitive Personally Identifiable Information (PII).
                               a. Current ICE policies and regulations state that any email correspondence with outside
                                    entities (to include Contract personnel) containing PII or Sensitive PII shall be encrypted.
         O. Legal Counsel
                      1. The Contractor may allow official legal counsel retained by any UAC or family member or a
                          family into the Contractor office waiting area, provided they are not soliciting for business or
                          causing a disruption.
                      2. The Contractor shall not permit legal counsel to attend face-to-face meetings between a UAC or
                          family, while in transit.
         P. Media / Media Inquires
                1. The contractor will not answer any media inquiries.
                2. If the Contractor receives a media request, they will notify the COR to advise ICE Public Affairs Office
                     (PAO)
                3. If TS’s encounter a reporter, TSs will respectfully let the reporter know to contact ICE. No other
                     information will be given to media reporter.




  Page 84 of 137                                                UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 53 of 158 Page ID
                                 #:41183
                                               Contract 70CDCR20C00000001



                   4.   For inquiries regarding UAC & FAMU or ICE’s usage of this agreement, there shall be no public
                        disclosures regarding this agreement made by the Contractor (or any subcontractors) without review and
                        approval of such disclosure by ICE.

         Q. Records Management
                     1. The Contractor shall operate a records management process that addresses, at a minimum, the
                        following:
              a.                  Case Record Management
                                          i. The Contractor shall develop, maintain, and safeguard individual UAC and
                                              family case records at the Contractor’s operational location.
                                         ii. The Contractor shall develop a system of accountability that preserves the
                                              confidentiality of records and protects records from unauthorized use or
                                              disclosure.
                                        iii. The Contractor shall verify that all official documents accompanying UAC and
                                              families are complete and accurate so that they precisely identify the UAC or
                                              family.
                                        iv. Original travel and identity documents (e.g. visas, passports) shall be
                                              maintained by ICE.
                                         v.
              b.                  Case Records
                                          i. Case records shall include all information provided by ICE to the Contractor
                                              and may include the following, as applicable:
                                                    a) Name
                                                    b) Alien Registration Number
                                                    c) Enforce Alien Removal Module (EARM) Subject ID Number
                                                    d) Country of Citizenship
                                                    e) Date of birth
                                                    f) Relevant biographical UAC or FAMU information
                                                    g) Orientation and enrollment forms
                                                    h) Written change requests
                                                    i) Copy of immigration release paperwork
                                                    j) Case information from the referral source
                                                    k) Individual service plans and case notes
                                                    l) Progress reports
                                                    m) Program rules and disciplinary policies
                                                    n) Copies of disciplinary actions
                                                    o) Referrals to other service agencies
                                                    p) Copies of identification documents; (e.g., driver licenses,
                                                        identification cards)
                                                    q) Copies of immigration court paperwork (as applicable)
                                                    r) Copies of travel documents (as applicable)
                                                    s) Reported Employment Information
                                                    t) Transfer-of-Custody or Termination Forms
              c.                  Time-Date Stamp Requirement
                                         i. Any system that the Contractor uses for updating UAC and FAMU records
                                              including, but not limited to, those listed above in this section shall satisfy the
                                              requirement that relevant changes or updates be date-stamped, preferably with
                                              an automated, system-generated time-stamp.
                                        ii. All previous time-stamps shall be preserved and visible next to each sequential
                                              update or change with the most recent update annotated (e.g., by highlighting
                                              the most recent time-stamped revision).
              d.                  Grievances
                                      i. As part of the policies and SOP’s the Contractor shall develop procedures for
                                            reporting and handling grievances.
                                     ii. All formal grievances shall be reported to the COR immediately.
         R. Reports
                     1. Custom or ad hoc reports may be requested from the Contractor as needed. Such reports are
                        expected to be generated within two business days, unless another timeframe is agreed upon in
                        writing by the COR and the Contractor.
                     2. Real-time access to live data will be provided to the COR and his/her designee
                     3. Trend analysis and other dashboards will be developed at the direction of the COR


  Page 85 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 54 of 158 Page ID
                                 #:41184
                                          Contract 70CDCR20C00000001



                   4. Recurring reports will be required at regular intervals and may change as necessary to meet
                      operational needs.
                           a. The interval for reports may be daily, weekly, monthly, quarterly or yearly.
                   5. The following list delineates possible standard reports/notifications that will be regularly provided
                      by the Contractor. The COR and Contractor will meet to determine the standard package of
                      required reports.
                            a. Custom Reports on Demand / Ad Hoc Reports
                                       i. These requests shall come from the COR or the Alternate COR, as necessary
                                          according to operational need.
                                      ii. Notification of Confirmed Birth or Pregnancy Termination
                                               a) Once a UAC or family member makes a claim and provides medical
                                                     documentation of a birth or pregnancy termination, a notification
                                                     should immediately be made to COR via e-mail.
                                               b) This notification should include the following data elements:
                                                          1) Mother’s Last Name
                                                          2) Mother’s First Name
                                                          3) Baby’s Last Name
                                                          4) Baby’s First Name
                                                          5) Mother’s A-Number
                                                          6) EARM Subject ID
                                                          7) AOR
                                                          8) Date of Confirmed Pregnancy
                                                          9) Expected Due Date (if known)
                                                          10) Name, address, telephone and relationship to child’s father
                                                               (if known)

                            b.   Daily/ Weekly/ Quarterly and Yearly Reports
                                       i. Transport Report
                                              a) For each transport conducted, the Contractor shall provide the
                                                   following information:
                                                         1) Number of UAC and/or family members transported
                                                         2) Demographic of UAC:
                                                                     i. Age,
                                                                    ii. Gender,
                                                                   iii. Citizen of Country (COC)
                                                         3) A-number
                                                         4) Number of escorts.
                                                         5) Date/time of ORR placement
                                                         6) Date/time of contractor took custody of minor
                                                         7) Date/time of contractor turned over custody to ORR
                                                         8)     Origin & Destination
                                                         9)     Number of required hours of transport
                                                         10) Any changes to the transport due to
                                                             data/placement/communication error, illness etc. all data
                                                             changes are maintained to ensure accurate tracking of time
                                                             frames.
                                      ii. Emergency Reports
                                              a) Emergency Reports shall be generated within one (1) business day of
                                                   an established event unless stated sooner within this PWS.
                                              b) The following events require an Emergency Report:
                                                         1) Escapes/attempted escapes not resolved within 24 hours
                                                         2) Death, Hospitalization or Serious Medical Condition
                                                         3) Suicide attempt
                                                         4) Sexual abuse or assault
                                                         5) Suspected abuse or neglect
                                                         6) Suspected violation of a restraining order
                                                         7) Police Contact
                                                         8) Inappropriate conduct or behavior between contract staff
                                                              and alien
                                                         9) Contacts or threats by individuals believed to represent
                                                              alien smuggling syndicates or organized crime
                                                         10) Media Interest


  Page 86 of 137                                         UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 55 of 158 Page ID
                                 #:41185
                                   Contract 70CDCR20C00000001



                                         c)  Emergency Reports shall include the following information:
                                                  1) Program Location
                                                  2) Biographical Information
                                                              i. A-Number
                                                             ii. EARM Subject ID
                                                            iii. Date of Birth
                                                            iv. Phone Numbers
                                                             v. Address
                                                            vi. Employment information
                                                           vii. Photo
                                                          viii. Height
                                                            ix. Weight
                                                             x. Vehicle information
                                                            xi. Personal Contacts
                                                  3) Immigration history, current legal stage, and any known
                                                      criminal history or gang affiliation
                                                  4) Previous emergency report dates and types
                                                  5) Narrative of Incident
                                                  6) Actions taken to resolve
                                                  7) ERO Notifications, including:
                                                              i. Dates
                                                             ii. Times
                                                            iii. Recipients
                                                  8) Any known media interest
                              iii. Summary of Emergency Reports Issued
                                        a) This is a weekly report containing all of the emergency reports
                      c.   Weekly Reports
                                i. Daily Trip Log Details
                                        a) Time from placement to pick up
                                        b) Time from when contractor picked up and transported
                                        c)    UAC and family members escort
                                                  1) Name
                                                  2) A-number
                                                  3) Subject ID
                                                  4) DOB
                                                  5) Gender
                                                  6) COC
                                        d) Escort
                                                  1) First Name
                                                  2) Last Name
                                                  3) Gender
                                        e) Origin & Destination
                                                  1) City and/or Facility
                                                  2) Miles traveled
                               ii. Weekly Roll-up:
                                        a) Total number of UAC and FAMU’s escorted
                                        b) Total number of contract staff escorting UAC and/or FAMU’s
                                        c) Total number of trips
                              iii. Daily and weekly totals, by transport, delineating the following information:
                                        a) Number of UAC transported
                                        b) Demographic of UAC and FAMU’s:
                                                  1) Age
                                                  2) Gender
                                                  3) COC
                                        c) A-number
                                        d) Number of escorts
                                        e) Origin & Destination
                      d.   Monthly Reports
                                i. Transport Document Report
                               ii. Billing Report




  Page 87 of 137                                  UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 56 of 158 Page ID
                                 #:41186
                                               Contract 70CDCR20C00000001



                                           iii. Monthly Program Progress Report, which shall include the number of
                                                grievances filed with the Contractor by reporting month, year to date, and since
                                                program inception, and any steps taken to resolve such grievances.

                                           iv. Contractor’s personnel roster that includes, at a minimum:
                                                   a) Full name of personnel
                                                   b) Personnel’s official job title (e.g., Program Director, TS)
                                                   c) Date of hire
                                                   d) Date of assignment to ERO contract
                                                   e) Training status
                                                   f) Date removed/terminated from ERO contract duties
                                                   g) TS-to-UAC ratio (by location and overall program)

                                            v. JFRMU Transportation report (Offerors shall use Attachment 10.-
                                               transportation monthly report template): the monthly data submission and
                                               report for this contract will include, at a minimum, the information for each air
                                               and/or ground transportation mission in each tab of the JFRMU Transportation
                                               template. (see Attached Excel file). A separate file will be submitted that
                                               indicates a breakdown of billable hours with personnel divided into Air Escort
                                               Hours and Ground Escort Transportation Hours. This data report and the data
                                               submission will be emailed to the COR monthly upon invoice approval for the
                                               applicable time period. Data captured in the submission will be within the
                                               approved invoice period. Upon award, the Government will work with the
                                               contractor to update the JFRMU Transportation template to improve data
                                               submission efficiencies. All changes will need to be approved by the COR.
                                               The Government reserves the right to, after award, provide an updated file or
                                               template to fix issues, expand capabilities and improve performance of the file.

                                 e.   Annual Reports
                                           i. At the conclusion of each period of performance, the Contractor shall prepare
                                              an annual report
                                          ii. Information for the annual reports shall address, at a minimum:
                                                   a) Program expectations compared to actual function in the previous 12
                                                        months
                                                   b) Significant events
                                                   c) Performance measures, such as percentage of successful transports of
                                                        UAC and families, as well as escapes or absences without
                                                        permission, media issues, necessary administrative changes, and
                                                        fiscal issues
                                                   d) Recommendations for program improvement



                                 f.   ERO/Contractor Meeting Minutes
                                           i. The Contractor’s representatives shall meet with the COR and on a regular
                                              basis, as determined by COR.
                                          ii. Meetings shall provide a management-level review and assessment of
                                              Contractor performance, and a discussion/resolution of any program issues. A
                                              mutual effort shall be made to resolve all identified problems or issues.
                                         iii. The Contractor shall prepare written minutes of the meetings and shall submit
                                              the minutes within five (5) days for COR review and approval. Upon COR
                                              approval, the Contractor shall distribute copies to all attendees
         S.   Records Retention
                       1. The Contractor shall provide written plans, policies, and procedures that describe the format and
                           reporting criteria for all records and reports.
                       2. The Contractor shall maintain all logs and records required to execute and document the
                           operational and managerial aspects of this program in compliance with the requirements of this
                           contract.
                       3. All logs and records shall be maintained at the Contractor’s office (or, as applicable, the ICE ERO
                           office) in locked cabinets within the administrative area.
                       4. All Contractor personnel assigned to perform duties under this contract shall be trained in and
                           comply with ICE Records Management policies and procedures.

  Page 88 of 137                                              UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 57 of 158 Page ID
                                 #:41187
                                                 Contract 70CDCR20C00000001



                          5. All records are subject to inspection and review by the COR at any time during the term of the
                             contract or thereafter. All reporting requirements contained within this contract shall comply with
                             this section.
                          6. The Contractor shall not destroy or alter any logs or records pertaining to this contract.
                          7. At the completion or termination of this contract, the Contractor shall submit all logs and records to
                             ICE ERO as directed by the COR.

         T.   Required Insurance and Liability Coverage
                  Prior to performance of any services, the Contractor shall procure and shall maintain during the entire
                  contract period of performance the following insurance coverage:

                          1. Liability Insurance. The Contractor shall maintain, or cause to be maintained at its sole expense,
                             bodily injury and property damage liability insurance.
                          2. Insurance Certificates. Within thirty (30) days of award, within five (5) days prior of an option
                             scheduled to be exercised, and one (1) day after being adjusted or revised, Contractors shall submit
                             copies of insurance certificates and certify that the required insurance coverage shall be in force
                             prior to performance of any services.
                          3. Workers Compensation. The Contractor shall maintain workers compensation insurance, providing
                             applicable statutory benefits for all personnel performing services pursuant to this agreement. The
                             cost of such workers compensation insurance premiums is the firm responsibility.
                          4. Conditions of Insurance. Each such policy shall insure the Contractor’s contractual liability to ICE
                             as contained in this Agreement. The geographic limits, if any, contained in each and every such
                             policy of insurance shall include, at minimum, all territories over which the Contractor shall
                             operate. If the policy is cancelled, the Contractor shall give ICE written notice as soon as
                             notification is received.
                          5. Other Insurance(s) as Requested. In certain instances, the Government may require additional or
                             supplemental insurance. If required, additional or supplemental insurance requests will be set forth
                             in the Task Order RFQ.

         U.     Deliverables
                         1. In addition to the reports described as above, please refer to Attachment 8 for deliverables.
                         2. Review of Deliverables:
                                            a. The COR will provide written acceptance, comments and/or change requests, if
                                                 any, within thirty (30) business days from receipt by the Government of the
                                                 initial deliverable.
                                            b. Upon receipt of the Government comments, the Contractor shall have fifteen
                                                 (15) business days to incorporate the Government’s comments and/or change
                                                 requests and to resubmit the deliverable in its final form.
                                            c. If written acceptance, comments and/or change requests are not issued by the
                                                 Government within thirty (30) calendar days of submission, the draft
                                                 deliverable shall be deemed acceptable as written and the Contractor may
                                                 proceed with the submission of the final deliverable product.
                                            d. The Contractor shall provide all deliverables to the COR in Microsoft Excel,
                                                 PowerPoint or Word-compatible format. Adhere accordingly to Deliverables -
                                                 Attachment 8.
                                            e. The Government will provide written notification of acceptance or rejection of
                                                 all final deliverables within thirty (30) calendar days. Absent written
                                                 notification, final deliverables may be construed as accepted. All notifications
                                                 of rejection will be accompanied with an explanation of the specific
                                                 deficiencies causing the rejection.

         XII.            Contractor Personnel

         A.     General Requirements
                          A. The Contractor shall supply the COR with a monthly list of all personnel working on the contract.
                          B. The Contractor shall obtain prior written concurrence from the COR for appointment and
                             replacement of key personnel as established within the contract clause entitled “Key Personnel.”
                          C. The Contractor shall certify, prior to commencement of services, within two (2) days of an option
                             exercise, and/or within one (1) day of a new staff member cleared by ICE to commence services,
                             that all Contractor personnel performing escort services or coming into contact with UAC or
                             family:


  Page 89 of 137                                                UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 58 of 158 Page ID
                                 #:41188
                                              Contract 70CDCR20C00000001



                                a.   Are U.S. citizens.
                                b.   Have successfully completed a seven-year criminal background investigation within the
                                     previous twelve (12) months.
                                c.   Are qualified to perform duties associated with these transports, based on the results of
                                     the background investigation,
                                d.   Are certified, as appropriate, in the state in which their work is to be conducted and
                                     maintain those certifications.
                                e.   Are screened prior to employment, and re-screened on an annual basis, at a minimum, as
                                     follows:
                                            i. psychological testing,
                                           ii. honesty and integrity validation,
                                          iii. employment verification,
                                          iv. criminal records checks,
                                           v. credit checks,
                                          vi. driver’s license check,
                                         vii. pre-employment and random drug screenings.
                                f.   Possess a successful background and security investigation with no derogatory
                                     references.
                                g.   Are up-to-date on all routine vaccinations and immunizations, including but not limited
                                     to, the following, as recommended by the Centers for Disease Control and Prevention
                                     (CDC):
                                              a. Measles, Mumps, and Rubella (MMR),
                                              b. Varicella (chicken pox)
                                              c. Diphtheria, Tetanus, and Pertussis (DTaP),
                                              d. Polio (IPV),
                                              e. Hemophilus influenza (Hib),
                                              f. Hepatitis B,
                                              g. Hepatitis A,
                                              h. Rotavirus (RV),
                                              i. Pneumococcus (PCV),
                                              j. Influenza (annual)


                                h.   Any instance of criminal conviction, or non-disclosure of same, shall preclude an
                                     individual from eligibility to act as a Transportation Specialists, Travel Analysts,
                                     Administrator Assistant, Administrator Support and Program Manager.


                         A. Program Manager (Key Personnel)

                      Requirements
                      The Program Manager shall:

                           1.   Possess a bachelor’s degree from an accredited university (or an associate degree with two or
                                more years of additional relevant experience may be substituted for a bachelor’s degree or
                                more than four years of additional related experience may be substituted for a degree) and,
                           2.   Have at least two years of documented experience in a field related to law, social work,
                                detention, corrections, or similar occupational area; and certification, licensure, and credentials
                                applicable to the professional accreditation of the position and (a minimum of four years of
                                experience in a related field is required when an associate degree with two or more years of
                                relevant experience is substituted for a bachelor’s degree , or 6 years of experience in a related
                                field when four years of experience is substituted for a degree ).

                           3.   Management experience applicable to the goals and objectives of this requirement, sufficient
                                to communicate with other staff, and appropriate for a similar program environment.
                   ii. Duties
                           1.   The PM supervises the Site Managers


  Page 90 of 137                                              UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 59 of 158 Page ID
                                 #:41189
                                                Contract 70CDCR20C00000001



                             2.   The Program Manager, or the person designated to act on his/her behalf, shall be accessible to
                                  ERO by mobile phone 24 hours per day, 7 days per week, 365 days per year.

         B.   Site Manager [Key Personnel]
                                           1. Requirements
                                             The Site Manager shall:
                                                     a. Possess a bachelor’s degree from an accredited university (an
                                                          associate degree with two or more years of extra relevant experience
                                                          may be substituted for a bachelor’s degree, or more than four years of
                                                          related experience may be substituted for a degree) and,
                                                     b. Have at least two years or more of documented experience in a field
                                                          related to law, social work, detention, corrections, or similar
                                                          occupational area; and ( a minimum of four years of experience is
                                                          required when an associate’s degree with two or more years of
                                                          relevant experience is substituted for a bachelor’s degree or 6 years
                                                          of experience in a related field when four years of experience is
                                                          substituted for a degree) and,
                                                     c. Demonstrate management and supervisory experience applicable to
                                                          the goals and objectives of this requirement and appropriate for a
                                                          similar program environment.
                                           2. Duties
                                                     a. The Site Manager supervises TSs and Administrative Assistants.
                                                     b. The Site Manager shall meet the minimum requirements as
                                                          established to be able to train and perform the duties of the TS.
                                                     c. The Site Manger shall be located at each C-site.
                                                     d. The Site Manager, or the person designated to act on his/her behalf,
                                                          shall be accessible to ICE/ERO/ JFRMU by mobile phone 24 hours
                                                          per day, 7 days per week, 365 days per year.
         C.   Transport Specialist (TS)
                       1. Requirements
                           The Transportation Specialists (TS) shall:
                                a. Possess an associate degree in an appropriate discipline from an accredited college (a
                                     high school diploma with one or more years of extra relevant experience may be
                                     substituted for an associate degree) and,
                                b. Have at least two years of documented experience in a field related to law, social work,
                                     detention, corrections, or similar occupational area; as well as certification, licensure, and
                                     credentials applicable to the professional accreditation of the position if applicable (a
                                     minimum of three years of experience in a related field is required when a high school
                                     diploma with one or more years of relevant experience is substituted for an associate
                                     degree) and,
                                c. Demonstrate experience applicable to the goals and objectives of this program sufficient
                                     to communicate with other staff, and appropriate for a similar program environment.

                       2. Duties
                           The TS shall:
                                a. Provide transport services to UAC and families
                                b. Communicate directly and effectively with UAC and families
                                c. Maintain appropriate transportation logs and records
                                d. Maintain current training and certification requirements in accordance with state and
                                    ICE/ERO standards
         D.   Travel Analysts (TA) Non-Key Personnel
                       1. Requirements
                           The Travel Analysts (TA) shall:
                                a. Possess an associate degree in an appropriate discipline from an accredited college (a
                                    high school diploma with an extra two or more years of relevant experience may be
                                    substituted for an associate degree) and,
                                b. Have at least two years of documented experience in a field related to security, law,
                                    social work, detention, corrections, or similar occupational area; certification, licensure,
                                    and credentials applicable to the professional accreditation of the position (a minimum of
                                    four years of experience is required when a high school diploma with two or more years
                                    of relevant experience is substituted for an associate degree) and,


  Page 91 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 60 of 158 Page ID
                                 #:41190
                                                Contract 70CDCR20C00000001



                                  c.   Demonstrate experience applicable to the goals and objectives of this program sufficient
                                       to communicate with other staff, and appropriate for a similar program environment.,
                        3. Duties
                           The Travel Analysts (TA) shall:
                               e. Provide and coordinate travel arrangements.
                               f. Maintain communication with Transportation Specialists, DHS and HHS with travel
                                    itineraries when taking over custody or dropping off UAC and FAMU at ORR shelters or
                                    FRCs.
                               g. Maintain current training and certification requirements in accordance with state and
                                    ICE/ERO standards

                 E.   Training Director - Non-Key Personnel
                           Position Overview
                           The training director will be accountable for the development and implementation of training
                           curriculum and training strategies to support the Program goals; including being responsible for all
                           training programs and insure that there are two collaborative programs operating at all times: new
                           hire training and refresher training.

                             1.Requirements:
                             The Training Directors shall:
                                 a. Possess a bachelor’s degree (in a related field such as Education or English is preferred)
                                      or Five years of relevant experience with proper certification can be substituted for
                                      education and,
                                 b. Have a minimum of two years’ experience in training coaching and development and,
                                 c. Have demonstrated excellent written, oral, presentation and public communications
                                      skills.


                             2. Duties
                             The Training Director shall:
                                       a. Deliver New Hire and Recurring Training as determined by the Program Director
                                       b. Develop and update curriculum as needed
                                       c. Communication with Program Managers to identify training needs
                                       d. Identify employee weaknesses and develop training solutions
                                       e. Responsible for managing, designing, coordinating, and conducting all training
                                           programs
                                       f. Communicate to trainees and employees what is expected in the performance of
                                           their duties
                                       g. Drive ICE ERO values and Program philosophy through all training and
                                           development activities
                                       h. Communicate with ICE COR to ensure that training is meeting program needs
                                       i. Motivate employees to be best they can be in performing their duties and
                                           representing ICE ERO


         F.   Logistics Specialist - Non-Key Personnel
                          1. Requirements
                             The Logistics Specialist shall:
                                  d. Possess an associate degree in an appropriate discipline from an accredited college (a
                                       high school diploma with two or more years of relevant experience may be substituted for
                                       an associate degree) and,
                                  e. Have at least two years of documented experience in a field related to security, law,
                                       social work, detention, corrections, or similar occupational area; certification, licensure,
                                       and credentials applicable to the professional accreditation of the position (a minimum of
                                       four years of experience is required when a high school diploma with two or more years
                                       of relevant experience is substituted for an associate degree) and,
                                  f. Demonstrate experience applicable to the goals and objectives of this program enough to
                                       communicate with other staff, and appropriate for a similar program environment.,
                          2. Duties
                             The Logistics Specialist shall:
                                       a. Drive passengers to and from client sites or airports
                                       b. Log and reporting of all vehicle activities into mobile application

  Page 92 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 61 of 158 Page ID
                                 #:41191
                                              Contract 70CDCR20C00000001



                                     c.   Clean vehicles, sanitizes interiors and ensures they are fueled and ready for ground
                                          trips
                                     d.   Assign vehicles based on the number of TS’ and UACs traveling, installs and
                                          removes child seats based on age and height/weight as required
                                     e.   Inventory UAC supplies for clothing, shoes, toiletries, orders and assembles
                                          individual hygiene packs
                                     f.   Orders UAC meals, snacks and beverages


         G. Administrative Assistant (AA)
                    1. Requirements
                         The Administrative Assistant (AA) shall:
                             a. Possess an associate degree in an appropriate discipline from an accredited university (a
                                   high school diploma with an extra two or more years of relevant experience may be
                                   substituted for an associate degree) and,
                             b. Have at least two years of experience working with computers (a minimum of four years
                                   of experience is required when a high school diploma with two or more years of relevant
                                   experience is substituted for an associate degree) and,
                             c. Demonstrate experience applicable to the goals and objectives of this program sufficient
                                   to communicate with other staff, and appropriate for a similar program environment.
                    2. Duties
                             a. Communicate with UAC and families prior to and during transport, as necessary
                             b. Support the TS in providing transport services to UAC and families
                             c. Support the TS with duties performed during transports
                             d. Assist the Program Manager as needed
                             e. Maintain current training and certification requirements in accordance with state and
                                   ICE/ERO standards
         H. Administrative Support
                         1. To assist in the tracking of UAC movements by entering “book-in” and “book-out” data into
                             ERO’s case management IT system/official system of record.
                         2. The personnel performing the data entry will sit in the office in the area of McAllen, Texas
                             near or driving distance to RGV Border Patrol Sector Centralized Processing Center.

         I.   Transportation Coordinator
                           1. Requirements
                                   a. Possess an associate degree in an appropriate discipline from an accredited
                                        university (a high school diploma with an extra two or more years of relevant
                                        experience may be substituted for an associate degree) and,
                                   b. Have at least two years of experience working with in a field related to law, social
                                        work, detention, corrections or similar occupation area (a minimum of four years of
                                        experience is required when a high school diploma with two or more years of
                                        relevant experience is substituted for an associate degree) and.
                                   c. Experience working with large groups individuals
                                   d. Ability to work a flexible schedule, including nights and weekends
                                   e. Possesses strong computer skills
                                   f. Possess a valid and current driver’s License
                           2. Duties
                                   a. Coordinates with the pod (holding area) officers so that UAC/family members are
                                        groomed, dressed and medically cleared in time to travel.
                                   b. Visual verification of UAC/family members match the government issued number,
                                        photo(s) in the file and emails to confirm identity of traveling UAC/family
                                        members.
                                   c. Put together Enforcement Removal Operations (ERO) packets per UAC/family
                                        member.
                                   d. Provides UACs and/or family members with orientation, answers questions, and
                                        describes the transportation process.
                                   e. Communicates to Logistics any requirements for meals, car seats, baby formula,
                                        diapers and other supplies to restock lockers in and maintain inventory.
                                   f. Ensures up-to-date travel procedures and processes are distributed in a timely
                                        manner to all employees
                                   g. Works with border patrol to ensure that UAC/Family members have their property.


  Page 93 of 137                                             UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 62 of 158 Page ID
                                 #:41192
                                              Contract 70CDCR20C00000001



         J.   Corporate Security Officer
                           1. Requirements
                                    a. Bachelor’s degree; a combination of college and work experience or 1 years related
                                         Industrial Security experience may be substituted in lieu of degree.
                                    b. No less than 3 years hands-on experience in one or more security and/or intelligence
                                         discipline and experience implementing complex government security and/or
                                         intelligence programs and policies.
                                    c. Experience with Security Records Management requirements, processes, tools
                                         and/or software.
                                    d. Able to obtain a security clearance, if required for assigned workload.
                                    e. Possesses Strong computer skills
                           2. Duties
                                    a. Coordinates the security package process with candidates, hiring managers, and
                                         customers; ensures packages are current and updates managers and customers on
                                         any changes;
                                    b. Screens and coordinates all requests for personnel security clearances with
                                         Operations Supervisor to ensure legitimate government/industry needs are being
                                         met, and assists eligible candidates with clearance processing
                                    c. Collects, organizes, and tracks security forms and information
                                    d. Reviews personnel security forms, such as SF-85, SF-85PS and SF86, for
                                         inconsistencies or omissions
                                    e. Reviews credit check reports and communicates with the candidates regarding any
                                         additional information that is required
                                    f. Communicates on a continuous basis with Recruitment staff regarding security
                                         packages and applicant tracking system updates, issues, and reports.
                                    g. Accurately interpret government guidelines/requirements, organizational policy and
                                         conveyed it to team members
                                    h. Manage all aspects of the National Industrial Security Program (NISP) and other
                                         security activities which includes documents/visitor control, personnel security and
                                         this security aspects of classified contracting.
                                    i. Able to obtain a security clearance, if required for assigned workload.

         K. Compliance and Quality Control Manager
                         1. Requirements
                             The Compliance and Quality Control Manager shall:
                                   a. Possess a bachelor’s degree from an accredited university (an associate degree with
                                       two or more years of extra relevant experience may be substituted for a bachelor’s
                                       degree, or more than four years of related experience may be substituted for a
                                       degree) and,
                                   b. Have at least two years or more of documented experience in a field related to
                                       program management, business administration, or similar occupational area; and (a
                                       minimum of four years of experience is required when an associate’s degree with
                                       two or more years of relevant experience is substituted for a bachelor’s degree or 6
                                       years of experience in a related field when four years of experience is substituted for
                                       a degree) and,
                                   c. Demonstrate management and supervisory experience applicable to the goals and
                                       objectives of this requirement and appropriate for a similar program environment.
                         2. Duties
                             The Compliance and Quality Control Manager shall:
                                   a. Manage a critical program area that requires focused, program-wide oversight and
                                       coordination.
                                   b. Ensure ongoing program-wide compliance with Government policies, procedures
                                       and guidance; applicable laws and regulations; and contractor policies and
                                       procedures.
                                   c. Lead implementation and management quality control plans.
                                   d. Lead regularly scheduled and unannounced internal audits on processes and
                                       systems.
                                   e. Ensure contractual compliance with all reporting requirements; immediately
                                       notifying contractor management and the COR of any potential issues or
                                       noncompliance.
                                   f. Serve as liaison during ERO inspections.



  Page 94 of 137                                             UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 63 of 158 Page ID
                                 #:41193
                                               Contract 70CDCR20C00000001



                                       g.   Communicate directly with ICE COR to ensure that compliance and quality control
                                            needs are being met.


         L.   Site Supervisors
                             1.   Requirements
                                  The Site Supervisors shall
                                      Possess a bachelor’s degree from an accredited university (an associate degree with two
                                      or more years of extra relevant experience may be substituted for a bachelor’s
                                      a. degree, or more than four years of related experience may be substituted for a
                                            degree) and,
                                      b. Have at least two years or more of documented experience in a field related to law,
                                            social work, detention, corrections, or similar occupational area; and ( a minimum of
                                            four years of experience is required when an associate’s degree with two or more
                                            years of relevant experience is substituted for a bachelor’s degree or 6 years of
                                            experience in a related field when four years of experience is substituted for a
                                            degree) and,
                                      c. Demonstrate experience applicable to the goals and objectives of this requirement
                                            and appropriate for a similar program environment.
                             2.   Duties
                                  The Site Supervisors shall
                                      a. Enforce program changes as specified by the Program Manager and disseminate
                                            guidance to personnel.
                                      b. Ensure ongoing program-wide compliance with Government policies, procedures
                                            and guidance; applicable laws and regulations; and contractor policies and
                                            procedures.
                                      c. Oversee workflow and staff.
                                      d. Ensure operational plans adhere to the highest relevant safety standards, are planned
                                            and communicated in advance and are professionally implemented.
                                      e. Review employee training status and certifications to ensure compliance with
                                            contract requirements.
                                      f. Reconcile inventory and reports in accordance with work orders.

         M. Transportation Coordinator and Logistics Specialist Supervisor
                          1. Requirements
                               The Transportation Coordinator and Logistics Specialist Supervisor shall
                                   a. Possess a bachelor’s degree from an accredited university (an associate degree with
                                         two or more years of extra relevant experience may be substituted for a bachelor’s
                                         degree, or more than four years of related experience may be substituted for a
                                         degree) and,
                                   b. Have at least two years or more of documented experience in a field related to law,
                                         social work, detention, corrections, or similar occupational area; and ( a minimum of
                                         four years of experience is required when an associate’s degree with two or more
                                         years of relevant experience is substituted for a bachelor’s degree or 6 years of
                                         experience in a related field when four years of experience is substituted for a
                                         degree) and,
                                   c. Demonstrate experience applicable to the goals and objectives of this requirement
                                         and appropriate for a similar program environment.
                          2. Duties
                               The Transportation Coordinator and Logistics Specialist Supervisor shall
                                   a. Supervise a critical program area that requires focused, program-wide oversight and
                                         coordination.
                                   b. Oversee Transportation Coordinator and Logistics Specialist staff.
                                   c. Organize workflow and ensure Transportation Coordinator and Logistics Specialist
                                         Travel Analysts understand duties and delegated tasks.
                                   d. Create monthly work schedules and submit to management for approval.
                                   e. Ensure operational plans adhere to the highest relevant safety standards, are planned
                                         and communicated in advance and are professionally implemented.

         N.   Travel Analyst Supervisors
                            1. Requirements
                                The Travel Analyst Supervisors shall


  Page 95 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 64 of 158 Page ID
                                 #:41194
                                                 Contract 70CDCR20C00000001



                                         a.   Possess a bachelor’s degree from an accredited university (an associate degree with
                                              two or more years of extra relevant experience may be substituted for a bachelor’s
                                              degree, or more than four years of related experience may be substituted for a
                                              degree) and,
                                         b.   Have at least two years or more of documented experience in a field related to law,
                                              social work, detention, corrections, or similar occupational area; and ( a minimum of
                                              four years of experience is required when an associate’s degree with two or more
                                              years of relevant experience is substituted for a bachelor’s degree or 6 years of
                                              experience in a related field when four years of experience is substituted for a
                                              degree) and,
                                         c.   Demonstrate experience applicable to the goals and objectives of this requirement
                                              and appropriate for a similar program environment.
                               2.   Duties
                                    The Travel Analyst Supervisors shall
                                        a. Organize workflow and ensure Travel Analysts understand duties and delegated
                                             tasks.
                                        b. Review and verify all daily reports.
                                        c. Create monthly work schedules and submit to management for approval.

         O. Office Coordinator
                          1. Requirements
                               The Office Coordinator shall
                                   a. Possess an associate degree in an appropriate discipline from an accredited
                                        university (a high school diploma with an extra two or more years of relevant
                                        experience may be substituted for an associate degree) and,
                                   b. Have at least two years of experience working with computers (a minimum of four
                                        years of experience is required when a high school diploma with two or more years
                                        of relevant experience is substituted for an associate degree) and,
                                   c. Demonstrate experience applicable to the goals and objectives of this program
                                        sufficient to communicate with other staff, and appropriate for a similar program
                                        environment.

                               2.   Duties
                                    The Office Coordinator shall
                                        a. Perform administrative lead duties. Perform initial compliance checks on transport
                                             packets, employee training/compliance packets, inventory purchases, maintenance,
                                             records storage, travel expense vouchers and non-disciplinary personnel actions.
                                        b. Manage personnel status report and update personnel availability.
                                        c. Review TS time sheet after hours have been entered into the HR database.
                                        d. Issue all contractor ID cars for the UAC program.
                                        e. Assist Site Manager with subordinate workload distribution.
         P.   Data Librarian
                               1.   Requirements
                                    The Data Librarian shall
                                        a. Possess a bachelor’s degree from an accredited university (an associate degree with
                                             two or more years of extra relevant experience may be substituted for a bachelor’s
                                             degree, or more than four years of related experience may be substituted for a
                                             degree) and,
                                        b. Have at least two years or more of documented experience in a field related to
                                             business administration, statistics, data analysis, data management or similar
                                             occupational area; and ( a minimum of four years of experience is required when an
                                             associate’s degree with two or more years of relevant experience is substituted for a
                                             bachelor’s degree or 6 years of experience in a related field when four years of
                                             experience is substituted for a degree) and,
                                        c. Demonstrate experience applicable to the goals and objectives of this requirement
                                             and appropriate for a similar program environment
                               2.   Duties
                                    The Data Librarian shall
                                        a. Manage day-to-day program coordination and administrative requirements.
                                        b. Support administrative tasks critical to efficient, compliant operations and effective
                                             data management.
         Q. IT Specialist


  Page 96 of 137                                                 UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 65 of 158 Page ID
                                 #:41195
                                              Contract 70CDCR20C00000001



                            1.   Requirements
                                 The IT Specialist shall
                                      a. Possess a bachelor’s degree from an accredited university (an associate degree with
                                          two or more years of extra relevant experience may be substituted for a bachelor’s
                                          degree, or more than four years of related experience may be substituted for a
                                          degree) and,
                                      b. Have at least two years or more of documented experience in a field related to
                                          information technology support, system/database development or management, or
                                          similar occupational area; and (a minimum of four years of experience is required
                                          when an associate’s degree with two or more years of relevant experience is
                                          substituted for a bachelor’s degree or 6 years of experience in a related field when
                                          four years of experience is substituted for a degree) and,
                                      c. Demonstrate experience applicable to the goals and objectives of this requirement
                                          and appropriate for a similar program environment.

                            2.   Duties
                                 The IT Specialist shall
                                      a. Serve as IT liaison with contractor’s corporate office.
                                      b. Troubleshoot and resolve IT issues impacting local contract performance.
                                      c. Support technical, systems and database management.


         R.   Removal from Duty
                       1. The Contractor shall notify the COR immediately upon learning of adverse or disqualifying
                          information regarding any personnel. The Contractor shall immediately remove the personnel from
                          performing duties under this contract or any other ICE contract and comply with further guidance
                          from the COR upon learning of adverse or disqualifying information. Disqualifying information
                          may include, but is not limited to:
                               a. Arrest or conviction of a crime (felony or misdemeanor offenses)
                               b. A record of arrest(s) for traffic offenses (especially DUI)
                               c. False information entered on suitability forms
                               d. The Contractor shall immediately remove from assignment to this contract, or any other
                                     ICE contract, any personnel who has been disqualified for security reasons or is deemed
                                     unfit to perform his or her duties.
                      2. The Contractor shall immediately notify the COR when removing personnel from duty. A
                          determination of being unfit for duty shall include, at a minimum, incidents involving misconduct
                          as set forth below:
                               a. Neglect of duty or failure to carry out assigned tasks;
                               b. Falsification or unlawful concealment, removal, mutilation, or destruction of any official
                                     documents or records, or concealment of material facts by willful omissions from official
                                     documents or records;
                               c. Theft, assault, vandalism or any other criminal actions;
                               d. Possession of or selling, consuming, or being under the influence of intoxicants, drugs, or
                                     other mind-altering substances;
                               e. Unethical or improper use of official authority;
                               f. Violations of security procedures or regulations;
                               g. Fraternization with program UAC or families;
                               h. Failure to maintain or fulfill training requirements.
                      3. The Contractor shall notify the COR in writing of any personnel terminations, suspensions,
                          resignations, or any other adverse personnel actions taken for any reason.
                      4. Contractor staff shall be prohibited from providing legal advice to program UAC and families and
                          from interfering with a program UAC and FAMU’s immigration status proceedings or the
                          execution of final orders of the Immigration Court. Failure to comply may result in termination of
                          the contract and/or criminal charges against the personnel.
         S.   Credentials
                       1. All contractor staff shall carry approved identification credentials at all times while performing
                          under this contract. Credentials shall contain the following for each personnel:
                               a. A photograph of the personnel that is at least one square inch
                                            i. The photograph shall show the head and shoulders of the personnel.
                                           ii. The photograph shall be no more than one year old at the time the credential is
                                                issued.
                               b. Signature of the personnel

  Page 97 of 137                                             UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 66 of 158 Page ID
                                 #:41196
                                                Contract 70CDCR20C00000001



                                 c. Validation by the issuing authority
                        2. Credentials shall be valid for up to five years and shall be unique from any other credentials issued
                           by the Contractor to other personnel.
                        3. The Contractor shall void and immediately make appropriate disposition of all identification
                           credentials upon completion of assignments such that the Contractor is no longer performing under
                           this contract. All Federally issued identification credentials shall be returned to the ERO program
                           office for appropriate disposition at the earliest to occur of: (i) upon request of the COR, (ii) the
                           termination of the contract or (iii) when the applicable employee no longer works on the Contract
                           or for the Contractor.
         T.   Security Requirements
                       Security requirements for this contract are described in Attachment 9.

         U.   Training
                         1. The Contractor shall follow a fully developed training curriculum (approved by the COR after
                            award) and transporting staff shall have the highest level of competency possible. Training is
                            initially given on the topics below when coming on board, and refresher training on the same topic
                            is given quarterly This training must be at least 16 hours. The COR will be provided with
                            time/dates and location of training. Areas of training shall include, at a minimum, the following:
                                  a. Airport rules and regulations for travelers,
                                  b. Crisis intervention,
                                  c. Child development,
                                  d. Working with and transporting youth with special needs,
                                  e. Transporting youth with behavioral problems,
                                  f. CPR, Epi-pens & First Aid training,
                                  g. Non-secured UAC and family policy, and
                                  h. Procedures for and implementation of contingency plans in the event of crisis during
                                       transport, including de-escalation techniques.
                                  i. Ethics and Authority
                                  j. Note-Taking and Report Writing
                                  k. Self-Defense
                                  l. Human Relations
                                  m. Handling Disorderly Conduct, Civil Disturbances, and Other Incidents
                                  n. Cultural and Ethnic Sensitivity
                                  o. Orientation

                         2. The Contractor shall be required to fulfill ERO training requirements for Contractors, as designated
                            by COR, which may change from time to time.
                         3. The Contractor shall complete all ICE mandatory training for Contractors. The mandatory training
                            courses can change from year to year. The training is available online at the DHS Performance and
                            Learning Management System (PALMS).
                                 a. Access to the ICE Virtual University may be made available to the Contractor’s staff
                                       following contract award.
                                 b. In the event access is not available, the COR will provide the Contractor with a CD
                                       version.
                         4. Current Training Requirements:
                                 a. Privacy Training for SharePoint Collaboration Site Users
                                 b. Information Assurance Awareness Training (IAAT)
                                 c. Operations Security (OPSEC) Basic
                                 d. Privacy at DHS: Protecting Personal Information
                                 e. DHS Basic Records Management
                                 f. DHS Department Wide File Plan
                                 g. Electronic Records Management
                                 h. Vital Records Guidance
                         5. The Contractor shall train its staff in accordance with a written Training Plan for all personnel that
                            incorporates the mandatory training requirements listed below, as well as other related training
                            courses developed by the Contractor that are necessary for successful performance while working
                            on this requirement. Refresher training is required quarterly.
                         6. In addition, supervisors shall attend 24 hours of additional training within 30 days of start on
                            contract (that includes:
                                 a. Communications
                                 b. Solving performance problems
                                 c. Counseling personnel

  Page 98 of 137                                               UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 67 of 158 Page ID
                                 #:41197
                                            Contract 70CDCR20C00000001



                               d. Leadership skills (emphasizing styles, motivation, and career development)
                               e. Scheduling
                               f. Equal employment practices
                    7.   Contractor Certification: The Contractor shall certify that personnel have successfully passed all the
                         required training and shall provide documentation of training to the COR. Under no circumstances
                         shall Contractor personnel perform duties under this contract until all initial training, or refresher
                         training as required in this subsection, is successfully completed and certified by the Contractor in
                         writing and accepted by the COR.
                    8.   The COR shall provide written approval prior to the assignment of any personnel beginning to
                         perform any duties under this contract.
                    9.   All personnel shall be given two and a half hours quarterly refresher training
                   10.   Documentation and Orientation
                               a. Upon contract award, ERO shall provide the initial orientation training for the
                                   Contractor’s staff. Contractor staff shall then be responsible for training utilizing a “train
                                   the trainer” approach.
                               b. Upon approval of each successive option year, the Contractor and ERO shall ensure that
                                   all training is up-to-date and in compliance with all regulations and ERO mission needs.
                                   If there are any significant changes, COR shall provide the new orientation training for
                                   the Contractor’s staff with a “train-the-trainer” approach.
                               c. The Contractor shall provide all subsequent orientation training for all personnel,
                                   including those added throughout the duration of the contract.
                               d. The Contractor shall ensure that the mandatory training as well as the training required to
                                   be developed by the Contractor is provided to all personnel.
                               e. Training may be provided by either the Contractor or an external institution acceptable to
                                   the COR.
                               f. Failure of any personnel to successfully complete mandatory training is sufficient reason
                                   to disqualify him or her from duty.
                               g. All components of the training and all types of documentation associated with this
                                   Contract are subject to evaluation, monitoring, and approval by the COR.
                               h. The Contractor shall provide to the COR monthly documentation of the training
                                   completed for each Contractor personnel, including but not limited to:
                                           i. number of training hours,
                                          ii. type of training,
                                         iii. date and location of training, and
                                         iv. name of the instructor.
                               i. The Contractor shall provide to the COR copies of all certifications, upon request.
                   11.   Contractor Staff Training
                               a. Administrative Staff
                                           i. The Contractor shall provide 16 hours of training to all administrative support
                                              Contractor personnel who have office contact with UAC, in addition to
                                              orientation- Section L.1 and L.4. This training should be completed within 14
                                              days of employment and prior to being assigned duties.
                                          ii. All Contractor personnel in this category shall be given quarterly refresher
                                              training consisting of the mandatory training each subsequent quarter of
                                              employment. Quarterly training shall be approximately 2.5 hours.
                               b. TSs and Management Staff
                                           i. The Contractor shall provide 16 hours of training to each TS and managerial
                                              staff member with all of the mandatory training courses described above. These
                                              courses shall be completed within 14 days of employment. Section L.1 and L.4
                                          ii. Managerial personnel shall complete 24 hours of general management training
                                              during the first year and each subsequent year of employment. The Contractor
                                              shall provide the COR copies of training certification.
                                         iii. All Contractor personnel in this category shall be given quarterly refresher
                                              training consisting of the mandatory training each subsequent quarter of
                                              employment
                   12.   Contractor shall provide ICE Government personnel with training and/or orientation of Contractor
                         systems that will be used during performance of this contract within 10 days of contract award.




  Page 99 of 137                                            UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 68 of 158 Page ID
                                 #:41198
                                                     Contract 70CDCR20C00000001



                                                                 PART 2


                                      TERMS, DEFINITIONS, AND PARTIAL EXPLANATIONS

  Admission
  The lawful entry of an alien into the United States after inspection and authorization by an Immigration Officer. See INA §
  101(a)(A).


  Adult
  A person eighteen (18) years or older.

  Alien
  Any person not a citizen or national of the U.S.


  Asylee

  An alien in the United States or at a port of entry who is found to be unable or unwilling to return to his or her country of
  nationality and/or is seeking protection from that country because of persecution or a well-founded fear of persecution.
  Persecution or the fear thereof must be based on the alien’s race, religion, nationality, membership in a particular social group, or
  political opinion. For persons with no nationality, the country of nationality is considered to be the country in which the alien last
  habitually resided. Asylees are eligible to adjust to lawful permanent resident status after one year of continuous presence in the
  United States.


  Cancellation of Removal
           For Permanent Residents - Relief from removal which may be granted by an Immigration Judge (IJ) pursuant to INA §
  240A(a) to certain eligible lawful permanent residents, in effect “canceling” the removal which otherwise would occur as a result
  of the alien’s violation of the INA and finding by the IJ that the alien is inadmissible or deportable.
             For non-Permanent Residents - Relief from removal which may be granted by an IJ pursuant to INA § 240A(b) to
  certain aliens who are not lawful permanent residents and who have been found to be inadmissible or deportable from the U.S.
  Aliens receiving this relief are made lawful permanent residents of the U.S.


  Caregiver
  An adult that is caring for a UAC with special needs may be allowed to provide care until their identity is verified, or until ORR
  may be able to provide additional licensed staff to assist the special needs children.

  Contraband: Any item that aliens are not authorized to have in his or her possession while in the custody of ICE.

  Contracting Officer (CO)
  Contracting officer is a person with the authority to enter into, administer, and/or terminate contracts and make related
  determinations and findings on the part of the federal government, in this case ICE. The term includes certain authorized
  representatives of the contracting officer acting within the limits of their authority as delegated by the contracting officer.
  Administrative contracting officer (ACO) refers to a contracting officer who is administering contracts. 42 C.F.R. § 2.101

  Contracting Officer’s Representative (COR)
  The CO is assisted in his or her duties by the Contracting Officer’s Representatives (COR), who usually does not have the
  authority of a Contracting Officer. The COR, located at ICE Headquarters is responsible for monitoring the day-to-day
  performance, activities and technical aspects of the contract and is supported on this contract by local Task Managers. Task
  Managers assist the COR in monitoring contract performance at the AOR field office or sub-office level.



  Page 100 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 69 of 158 Page ID
                                 #:41199
                                                    Contract 70CDCR20C00000001



  Contractor
  The entity that provides services described in this Statement of Work (SOW) under a federal contract.


  Custody
  ICE’s Sexual Assault and Abuse Prevention Intervention (SAAPI) policy directive defines custody as the period of time during
  which a person has been detained by ICE under its administrative and/or criminal authorities, is physically present in an ICE
  owned, -leased, or -contracted detention facility pursuant to such authorities, or is being transported by ICE (including for
  purposes of removal from the United States) pursuant to such authorities.
  .
  Deportation/Removal/Exclusion
  The formal removal of an alien from the United States when the alien has been found removable for violating the immigration
  laws. Deportation, Removal or Exclusion is ordered by an immigration judge without any punishment being imposed or
  contemplated; deportation or removal may also be ordered by a DHS deciding official under certain statutory provisions.


  Enforcement and Removal Operations (ERO)
  The component within DHS/ICE that promotes public safety and national security by ensuring the lawful departure of all
  removable aliens from the United States.


  Department of Homeland Security (DHS)
  The Executive Branch Department tasked with leading the unified national effort to secure the U.S. and preserve its freedoms.
  While the Department was created to secure the U.S. against those who seek to disrupt the American way of life, the DHS charter
  also includes preparation for and response to all hazards and disasters.

  Emergency
  Any disruption of normal facility procedures, policy or activity caused by riot, strike, escape, fire, natural disaster or other serious
  incident.


  Employment
  Any labor or occupation for which compensation is given or received. Employment in the United States is authorized for aliens
  who are lawful permanent residents (LPRs), or aliens who have a valid employment authorization document issued by USCIS.
  Note: Participation in the ATD program does not require employment, nor authorize employment for those without proper
  authorization.

  Enter on Duty (EOD)
  For the purposes of this contract, to begin employment, after having received a DHS suitability determination granted by written
  authorization by the COR to perform duties under this contract.

  Escort: An officer who accompanies any person who has been arrested and/or detained under the authorities of ERO during
  transport or movement.

  Expedited Removal (ER)
  DHS has the authority to quickly order the removal of certain inadmissible aliens from the United States. The authority covers
  aliens who are inadmissible because they have no entry documents or because they have used counterfeit, altered, or otherwise
  fraudulent or improper documents. The authority covers aliens who arrive in, enter, or have entered the United States without
  having been admitted or paroled by an immigration officer Attempt to at a port-of-entry. The alien is not referred to an
  immigration judge except under certain circumstances after an alien makes a claim to lawful status in the United States or
  demonstrates a credible fear of persecution if returned to his or her home country.

  Facility


  Page 101 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 70 of 158 Page ID
                                 #:41200
                                                   Contract 70CDCR20C00000001



  Offices, office space or other accommodation chosen by the contractor in which employees work performing duties required
  under this contract.


  Family Group
  An adult non-United States citizen parent and/or legal guardian accompanied by their own non-United States citizen juvenile
  child(ren).

  Flight Risk
  An alien who is believed to attempt to flee from custody, if he or she is not otherwise prevented from doing so.

  Fugitive
  An ICE fugitive is defined as an alien who has failed to depart the United States pursuant to a final order of removal, deportation
  or exclusion; or who has failed to report to an Officer from Enforcement and Removal Operations after receiving notice to do so.


  Full Restraints
  Full Restraints are defined as ICE-approved handcuffs, waist/belly chain, and leg irons.

  Grievance
  A written complaint filed by a Participant concerning personal health/welfare or the operations and services of the Program.

  Hold Room
  Any room or location used for the temporary detention of individuals, including interview rooms, visitation rooms, processing
  rooms, and holding cells.

  Immigration and Customs Enforcement (ICE)
  Created in March 2003, U.S. Immigration and Customs Enforcement (ICE) is the largest investigative branch of the Department
  of Homeland Security (DHS). Its mission is to protect America and uphold public safety. The agency fulfills this mission by
  identifying criminal activities and eliminating vulnerabilities that pose a threat to our nation’s borders, as well as enforcing
  economic, transportation, and infrastructure security. By protecting our national and border security, ICE seeks to eliminate the
  potential threat of terrorist acts against the United States.

  Juvenile
  A person known or reasonably believed not have reached his or her 18th birthday.

  Office of Refugee Resettlement
  Unaccompanied children apprehended by DHS are transferred to the care and custody of ORR, who promptly places a UAC in
  the least restrictive setting that is in the best interest of the child.

  Participant Records
  Records that contain information concerning the Participant’s personal, criminal and medical history combined with behavior and
  activities. Participant records include but are not limited to photographs, disciplinary infractions and actions taken, grievance
  reports, documentation supporting excused absences from appearance appointments (e.g. “doctor’s notes”), and employment
  history.


  Refugee
  Loosely, an alien who is outside his or her country of nationality who is unable or unwilling to return to that country because of
  persecution or a well-founded fear of persecution on account of race, religion, nationality, political affiliation, and/or membership
  in a particular social group.

  Removal Proceedings
  A hearing conducted by an Immigration Judge for the sole purpose of deciding the inadmissibility or deportability of an alien.


  Page 102 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 71 of 158 Page ID
                                 #:41201
                                                   Contract 70CDCR20C00000001




  Search
  An inspection of the alien’s person and property for contraband in order to maintain good order and security.



  Sexual Assault and Abuse Prevention Intervention (SAAPI) Policy

  An ICE directive containing policies and procedures for the prevention of sexual abuse or assault of individuals in ICE custody,
  which provides agency-wide policy and procedures for timely notification of sexual abuse and assault allegations, prompt and
  coordinated response and intervention, and effective monitoring of sexual abuse and assault incidents.

  https://www.ice.gov/doclib/foia/dro_policy_memos/sexual-abuse-assault-prevention-intervention-policy.pdf


  Standard Age
  Refers to unaccompanied children between the ages of 13 – 17 years.


  Tender Age
  Any juvenile that is 12 years and under.


  Termination of Proceedings
  An action by an IJ ending removal proceedings with or without a final determination on the removal charge(s). Removal
  proceedings can be terminated without prejudice, with the ability to re-calendar the case before the court or terminated altogether.
  Termination orders may be appealed to the BIA by either party.

  Training
  An organized, planned and evaluated activity designed to achieve specific learning objectives. Training may occur on-site, at an
  academy or training center, at an institution of higher learning, through contract service, at professional meetings or through
  closely supervised on-the-job training. Meetings of professional associations are considered training when there is clear evidence
  of the above elements.

  Translator
  For purposes of this contract a translator is defined as: A person who translates from one language into another. This could be the
  translation of speech or written documents.

  Unaccompanied Alien Child (UAC)
  An alien under the age of 18, with no legal status in the United States, and no parent or legal guardian present to accept care and
  custody.

  Unaccompanied Female
  A female not in the company of an immediate relative.

  Unaccompanied Juvenile
  A juvenile not in the company of an immediate relative.


  United States Citizen (USC)
  See 8 U.S.C. §§1401-1453.

  U.S. Customs and Border Protection (CBP)




  Page 103 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 72 of 158 Page ID
                                 #:41202
                                                   Contract 70CDCR20C00000001



  The component in DHS whose primary mission is to secure the sovereign borders of the United States and to keep terrorists and
  their weapons out of the United States. It also has a responsibility for securing and facilitating trade and travel while enforcing
  hundreds of U.S. regulations, including immigration and drug laws.

  Voluntary Departure (VD)
  An administrative decision granted by an Immigration Judge either prior to completion or at the completion of removal
  proceedings granting an alien permission to depart the United States voluntarily and at the alien’s own expense.


  Work Week: Work week is defined as starting on Sunday to Saturday.




  Page 104 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 73 of 158 Page ID
                                 #:41203
                                                  Contract 70CDCR20C00000001




                                                               Part 3
                                                         Estimated Workload

  The Government estimates this PWS would require approximately the following labor categories:
      •   Program Manager (1)

      •    Training Director (1)

      •    Compliance and Quality Control Manager (1)

      •    Corporate Security Manager (1)
      •    Site Managers, Four (4)
                •   McAllen, Texas
                             One (1) Site Manager
                •   San Antonio, Texas
                             One (1) Site Manager
                •   El Paso, Texas
                             One (1) Site Manager
                •   Phoenix, Arizona
                             One (1) Site Manager

      •    Site Supervisors, Four (4)
                o McAllen, Texas
                              One (1) Site Supervisor
                o San Antonio, Texas
                              One (1) Site Supervisor
                o El Paso, Texas
                              One (1) Site Supervisor
                o Phoenix, Arizona
                              One (1) Site Supervisor

      •    Transportation Coordinator and Logistics Specialist Supervisor (1) McAllen, TX

      •    Transportation Specialists, 443 currently but projected to increase to 710
               •    McAllen, Texas
                             205 currently but projected 300
               •    San Antonio, Texas
                             111 currently but projected 160
               •    El Paso, Texas
                             40 currently but projected 90
               •    Phoenix, Arizona
                             87 currently but projected 160

      •    Travel Analyst Supervisors (2)

      •    Travel Analysts 13 currently but projected 25
               •    McAllen, Texas
                             9 currently but projected 20 (Command Centers is the backbone of the operations)
               •    San Antonio, Texas
                             4 currently but projected 5 (emergency or back up command center)

      •    Transportation Coordinator 4 currently but projected 10
               •    McAllen, Texas (4)
               •    El Paso, Texas 0 currently but projected 3
               •    Phoenix, Arizona 0 currently but projected 3

      •    Administrative Support
              •     McAllen, Texas, 6 currently but project 10


  Page 105 of 137                                                  UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 74 of 158 Page ID
                                 #:41204
                                              Contract 70CDCR20C00000001




     •   Administrative Assistant 4 currently but project 8
            •     McAllen, Texas, 1 currently but projected 2
            •     San Antonio, Texas, 1 currently but projected 2
            •     El Paso, Texas, 1 currently but projected 2
            •     Phoenix, Arizona, 1 currently but projected 2

     •   Data Librarian (1) McAllen, TX

     •   IT Specialist (1) McAllen, TX

     •   Logistic Specialist (13)
             •     McAllen, Texas (5)
             •     San Antonio (2)
             •     El Paso, Texas (3)
             •     Phoenix, Arizona (3)


         Office Coordinator (1) McAllen, TX




                                                  (END OF SECTION C)




                       [THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]




  Page 106 of 137                                              UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 75 of 158 Page ID
                                 #:41205
                                                   Contract 70CDCR20C00000001




                                                             SECTION D

                                                  PACKAGING AND MARKING

  D.1      Packaging and Marking

  All information and/or correspondence submitted to the Contracting Officer or the COR shall be clearly marked and indicate the
  contract number.

  D.2      Report Cover Sheet

  Each report submitted by the Contractor via soft copy shall have a cover sheet containing the following information:

        1. Name and Address of the COR
        2. Contract Number
        3. Name and Address of the Contractor
        4. Title of Report
        5. Report Number and Type
        6. Period Covered by the Report

  No report cover sheet is required for reports submitted via e-mail.



                                                       [END OF SECTION D]




                            [THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]




  Page 107 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 76 of 158 Page ID
                                 #:41206
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 77 of 158 Page ID
                                 #:41207
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 78 of 158 Page ID
                                 #:41208
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 79 of 158 Page ID
                                 #:41209
                                                   Contract 70CDCR20C00000001



                                                 To Be Designated at Time of Award


  G.3 HSAR 3052.242-72 Contracting Officer’s Representative DEC 2003

  (a)   The Contracting Officer may designate Government personnel to act as the Contracting Officer’s Representative (COR) to
        perform functions under the contract such as review or inspection and acceptance of supplies, services, including
        construction, and other functions of a technical nature. The Contracting Officer will provide a written notice of such
        designation to the Contractor within five working days after contract award or for construction, not less than five working
        days prior to giving the contractor the notice to proceed. The designation letter will set forth the authorities and limitations
        of the COR under the contract.


  (b) The Contracting Officer cannot authorize the COR or any other representative to sign documents, such as contracts, contract
       modifications, etc., that require the signature of the Contracting Officer.

  G.4 Invoice Requirements

  In accordance with Section G, Contract Administration Data, invoices shall be submitted as follows:
  Service Providers/Contractors shall use these procedures when submitting an invoice.

  1. Invoice Submission: Invoices shall be submitted in a .pdf format monthly via email to:

  Invoice.Consolidation@ice.dhs.gov

  Each email shall contain only one (1) invoice and the subject line of the email will annotate the invoice number. The emailed
  invoice shall include the bill to address shown below:

  DHS, ICE
  Financial Operations - Burlington
  P.O. Box 1620
  ATTN: ICE-ERO-FHQ-DMD
  Williston, VT 05495-1620

  Note: the Service Providers or Contractors Dunn and Bradstreet (D&B) DUNS Number must be registered in the System for
  Award Management (SAM) at https://www.sam.gov prior to award and shall be notated on every invoice submitted to ensure
  prompt payment provisions are met. The ICE program office identified in the task order/contract shall also be notated on every
  invoice.

  2. Content of Invoices: Each invoice submission shall contain the following information:

  (i) Name and address of the Service Provider/Contractor. Note: the name, address and DUNS number on the invoice MUST
  match the information in both the Contract/Agreement and the information in the SAM. If payment is remitted to another entity,
  the name, address and DUNS information of that entity must also be provided which will require Government verification before
  payment can be processed;
  (ii) Dunn and Bradstreet (D&B) DUNS Number;
  (iii) Invoice date and invoice number;
  (iv) Agreement/Contract number, contract line item number and, if applicable, the order number;
  (v) Description, quantity, unit of measure, unit price, extended price and period of performance of the items or services delivered;
  (vi) Shipping number and date of shipment, including the bill of lading number and weight of shipment if shipped on
  Government bill of lading;
  (vii) Terms of any discount for prompt payment offered;
  (viii) Remit to Address;
  (ix) Name, title, and phone number of person to notify in event of defective invoice; and




  As authorized by FAR 52.212-4 (Alt 1), Section (i) Payments, the contractor shall substantiate invoices by evidence of actual
  payment, individual daily job timecards, records that verify the employees meet the qualifications for the labor categories
  specified in the contract, or other substantiation specified in the contract.




  Page 111 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 80 of 158 Page ID
                                 #:41210
                                                   Contract 70CDCR20C00000001



  Invoice Supporting Documentation. In order to ensure payment, the vendor must also submit supporting documentation to the
  Contracting Officers Representative (COR) identified in the contract as described below. Supporting documentation shall be
  submitted to the COR or contract Point of Contact (POC) identified in the contract or task order with all invoices, as appropriate.
  See paragraph 4 for details regarding the safeguarding of information. Invoices without documentation to support invoiced items,
  containing charges for items outside the scope of the contract, or not based on the most recent contract base or modification rates
  will be considered improper and returned for resubmission. Supporting documentation requirements include:

  .

  (ii). Fixed Unit Price Items (items for allowable incurred costs, such as detention and/or transportation services with no defined
  minimum quantities, unarmed transportation specialist or escort services, transportation mileage or other Minor Charges such as
  sack lunches and detainee wages): shall be fully supported with documentation substantiating the costs and/or reflecting the
  established price in the contract and submitted in .pdf format.

  (iii). Other Direct Charges:
  The invoice shall include appropriate supporting documentation for any direct charge billed for reimbursement.

  4. Safeguarding Information: As a contractor or vendor conducting business with Immigration and Customs Enforcement (ICE),
  you are required to comply with DHS Policy regarding the safeguarding of Sensitive Personally Identifiable Information (PII).
  Sensitive PII is information that identifies an individual, including an alien, and could result in harm, embarrassment,
  inconvenience or unfairness. Examples of Sensitive PII include information such as: Social Security Numbers, Alien Registration
  Numbers (A-Numbers), or combinations of information such as the individuals name or other unique identifier and full date of
  birth, citizenship, or immigration status.

  As part of your obligation to safeguard information, the follow precautions are required:
  Email supporting documents containing Sensitive PII in an encrypted attachment with password sent separately.
  Never leave paper documents containing Sensitive PII unattended and unsecure. When not in use, these documents will be locked
  in drawers, cabinets, desks, etc. so the information is not accessible to those without a need to know.
  Use shredders when discarding paper documents containing Sensitive PII.
  Refer to the DHS Handbook for Safeguarding Sensitive Personally Identifiable Information (March 2012) found at
  http://www.dhs.gov/xlibrary/assets/privacy/dhs-privacy-safeguardingsensitivepiihandbook-march2012.pdf for more information
  on and/or examples of Sensitive PII.

  5. If you have questions regarding payment, please contact ICE Financial Operations at 1-877-491-6521 or by e-mail at
  OCFO.CustomerService@ice.dhs.gov.
                                                      [END OF SECTION G]




                                             (Remainder of page intentionally left blank)




  Page 112 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 81 of 158 Page ID
                                 #:41211
                                                    Contract 70CDCR20C00000001




                                                             SECTION H

                                            SPECIAL CONTRACT REQUIREMENTS

  H.1 HSAR 3052.215-70 Key Personnel or Facilities (DEC 2003)

  (a) The personnel or facilities specified below are considered essential to the work being performed under this contract and may,
  with the consent of the contracting parties, be changed from time to time during the course of the contract by adding or deleting
  personnel or facilities, as appropriate.

  (b) Before removing or replacing any of the specified individuals or facilities, the Contractor shall notify the Contracting Officer,
  in writing, before the change becomes effective. The Contractor shall submit sufficient information to support the proposed
  action and to enable the Contracting Officer to evaluate the potential impact of the change on this contract. The Contractor shall
  not remove or replace personnel or facilities until the Contracting Officer approves the change.

  The Key Personnel or Facilities under this Contract:

  Position                                 Name                                                         Hub

  Program Manager

  Site Manager                                                                                          McAllen

  Site Manager                                                                                       San Antonio

  Site Manager                                                                                          El Paso

  Site Manager                                                                                          Phoenix



  H.2 HSAR 3052.204-71 Contractor Employee Access (SEPT 2012)

  (a) Sensitive Information, as used in this clause, means any information, which if lost, misused, disclosed, or, without
  authorization is accessed, or modified, could adversely affect the national or homeland security interest, the conduct of Federal
  programs, or the privacy to which individuals are entitled under section 552a of title 5, United States Code (the Privacy Act), but
  which has not been specifically authorized under criteria established by an Executive Order or an Act of Congress to be kept
  secret in the interest of national defense, homeland security or foreign policy. This definition includes the following categories of
  information:

                      (1) Protected Critical Infrastructure Information (PCII) as set out in the Critical Infrastructure Information
                      Act of 2002 (Title II, Subtitle B, of the Homeland Security Act, Public Law 107-296, 196 Stat. 2135), as
                      amended, the implementing regulations thereto (Title 6, Code of Federal Regulations, Part 29) as amended,
                      the applicable PCII Procedures Manual, as amended, and any supplementary guidance officially
                      communicated by an authorized official of the Department of Homeland Security (including the PCII
                      Program Manager or his/her designee);

                      (2) Sensitive Security Information (SSI), as defined in Title 49, Code of Federal Regulations, Part 1520, as
                      amended, “Policies and Procedures of Safeguarding and Control of SSI,” as amended, and any supplementary
                      guidance officially communicated by an authorized official of the Department of Homeland Security
                      (including the Assistant Secretary for the Transportation Security Administration or his/her designee);

                      (3) Information designated as “For Official Use Only,” which is unclassified information of a sensitive nature
                      and the unauthorized disclosure of which could adversely impact a person’s privacy or welfare, the conduct
                      of Federal programs, or other programs or operations essential to the national or homeland security interest;
                      and




  Page 113 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 82 of 158 Page ID
                                 #:41212
                                                    Contract 70CDCR20C00000001



                      (4) Any information that is designated “sensitive” or subject to other controls, safeguards or protections in
                      accordance with subsequently adopted homeland security information handling procedures.

  (b) “Information Technology Resources” include, but are not limited to, computer equipment, networking equipment,
  telecommunications equipment, cabling, network drives, computer drives, network software, computer software, software
  programs, intranet sites, and internet sites.

  (c) Contractor employees working on this contract must complete such forms as may be necessary for security or other reasons,
  including the conduct of background investigations to determine suitability. Completed forms shall be submitted as directed by
  the Contracting Officer. Upon the Contracting Officer's request, the Contractor's employees shall be fingerprinted, or subject to
  other investigations as required. All Contractor employees requiring recurring access to Government facilities or access to
  sensitive information or IT resources are required to have a favorably adjudicated background investigation prior to commencing
  work on this contract unless this requirement is waived under Departmental procedures.

  (d) The Contracting Officer may require the Contractor to prohibit individuals from working on the contract if the Government
  deems their initial or continued employment contrary to the public interest for any reason, including, but not limited to,
  carelessness, insubordination, incompetence, or security concerns.

  (e) Work under this contract may involve access to sensitive information. Therefore, the Contractor shall not disclose, orally or in
  writing, any sensitive information to any person unless authorized in writing by the Contracting Officer. For those Contractor
  employees authorized access to sensitive information, the Contractor shall ensure that these persons receive training concerning
  the protection and disclosure of sensitive information both during and after contract performance.

  (f) The Contractor shall include the substance of this clause in all subcontracts at any tier where the subcontractor may have
  access to Government facilities, sensitive information, or resources.

                                                             (End of clause)

                                                     ALTERNATE I (SEP 2012)

  When the contract will require Contractor employees to have access to Information Technology (IT) resources, add the following
  paragraphs:

  (g) Before receiving access to IT resources under this contract the individual must receive a security briefing, which the
  Contracting Officer’s Technical Representative (COTR) will arrange and complete any nondisclosure agreement furnished by
  DHS.

  (h) The Contractor shall have access only to those areas of DHS information technology resources explicitly stated in this
  contract or approved by the COTR in writing as necessary for performance of the work under this contract. Any attempts by
  Contractor personnel to gain access to any information technology resources not expressly authorized by the statement of work,
  other terms and conditions in this contract, or as approved in writing by the COTR, is strictly prohibited. In the event of violation
  of this provision, DHS will take appropriate actions with regard to the contract and the individual(s) involved.

  (i) Contractor access to DHS networks from a remote location is a temporary privilege for mutual convenience while the
  Contractor performs business for the DHS Component. It is not a right, a guarantee of access, a condition of the contract, or
  Government Furnished Equipment (GFE).

  (j) Contractor access will be terminated for unauthorized use. The Contractor agrees to hold and save DHS harmless from any
  unauthorized use and agrees not to request additional time or money under the contract for any delays resulting from
  unauthorized use or access.

  (k) Non-U.S. citizens shall not be authorized to access or assist in the development, operation, management or maintenance of
  Department IT systems under the contract, unless a waiver has been granted by the Head of the Component or designee, with the
  concurrence of both the Department’s Chief Security Officer (CSO) and the Chief Information Officer (CIO) or their designees.


  Page 114 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 83 of 158 Page ID
                                 #:41213
                                                    Contract 70CDCR20C00000001



  Within DHS Headquarters, the waiver may be granted only with the approval of both the CSO and the CIO or their designees. In
  order for a waiver to be granted:

                      (1) There must be a compelling reason for using this individual as opposed to a U. S. citizen; and

                      (2) The waiver must be in the best interest of the Government.

  (l) Contractors shall identify in their proposals the names and citizenship of all non-U.S. citizens proposed to work under the
  contract. Any additions or deletions of non-U.S. citizens after contract award shall also be reported to the contracting officer.

                                                             (End of clause)



  H.3 ICE Information Governance and Privacy Requirements Clause (JUL 2017)

  Guidance: In addition to FAR 52.224-1 Privacy Act Notification (APR 1984), 52.224-2 Privacy Act (APR 1984), FAR 52.224-3
  Privacy Training (JAN 2017), and HSAR Clauses, the following IGP clause must be included in its entirety in all contracts. No
  section of this clause may be read as self-deleting unless the terms of the contract meet the requirements for self-deletion as
  specified in this clause.

  H.3.1 A: Limiting Access to Privacy Act and Other Sensitive Information

  (1) Privacy Act Information
  In accordance with FAR 52.224-1 Privacy Act Notification (APR 1984), and FAR 52.224-2 Privacy Act (APR 1984), if this
  contract requires contractor personnel to have access to information protected by the Privacy Act of 1974 the contractor is
  advised that the relevant DHS system of records notices (SORNs) applicable to this Privacy Act information may be found at
  www.dhs.gov/privacy. Applicable SORNS of other agencies may be accessed through the agencies’ websites or by searching
  FDsys, the Federal Digital System, available at http://www.gpo.gov/fdsys/. SORNs may be updated at any time.

  (2) Prohibition on Performing Work Outside a Government Facility/Network/Equipment
  The Contractor shall perform all tasks on authorized Government networks, using Government-furnished IT and other equipment
  and/or Workplace as a Service (WaaS) if WaaS is authorized by the statement of work. Government information shall remain
  within the confines of authorized Government networks at all times. Except where telework is specifically authorized within this
  contract, the Contractor shall perform all tasks described in this document at authorized Government facilities; the Contractor is
  prohibited from performing these tasks at or removing Government-furnished information to any other facility; and Government
  information shall remain within the confines of authorized Government facilities at all times. Contractors may only access
  classified materials on government furnished equipment in authorized government owned facilities regardless of telework
  authorizations.

  (3) Prior Approval Required to Hire Subcontractors
  The Contractor is required to obtain the Contracting Officer's approval prior to engaging in any contractual relationship
  (Subcontractor) in support of this contract requiring the disclosure of information, documentary material and/or records generated
  under or relating to this contract. The Contractor (and any Subcontractor) is required to abide by Government and Agency
  guidance for protecting sensitive and proprietary information.

  (4) Separation Checklist for Contractor Employees
  Contractor shall complete a separation checklist before any employee or Subcontractor employee terminates working on the
  contract. The separation checklist must verify: (1) return of any Government-furnished equipment; (2) return or proper disposal
  of sensitive personally identifiable information (PII), in paper or electronic form, in the custody of the employee or Subcontractor
  employee including the sanitization of data on any computer systems or media as appropriate; and (3) termination of any
  technological access to the Contractor’s facilities or systems that would permit the terminated employee’s access to sensitive PII.

  In the event of adverse job actions resulting in the dismissal of an employee or Subcontractor employee, the Contractor shall
  notify the Contracting Officer’s Representative (COR) within 24 hours. For normal separations, the Contractor shall submit the
  checklist on the last day of employment or work on the contract.

  As requested, contractors shall assist the ICE Point of Contact (ICE/POC), Contracting Officer, or COR with completing ICE
  Form 50-005/Contractor Employee Separation Clearance Checklist by returning all Government-furnished property including but
  not limited to computer equipment, media, credentials and passports, smart cards, mobile devices, PIV cards, calling cards, and
  keys and terminating access to all user accounts and systems.

  Page 115 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 84 of 158 Page ID
                                 #:41214
                                                    Contract 70CDCR20C00000001




  H.3.2 B: Privacy Training, Safeguarding, and Remediation

  If the Safeguarding of Sensitive Information (MAR 2015) and Information Technology Security and Privacy Training (MAR
  2015) clauses are included in this contract, section B of this clause is deemed self- deleting

  (1) Required Security and Privacy Training for Contractors
  Contractor shall provide training for all employees, including Subcontractors and independent contractors who have access to
  sensitive personally identifiable information (PII) as well as the creation, use, dissemination and/or destruction of sensitive PII at
  the outset of the employee’s work on the contract and every year thereafter. Training must include procedures on how to properly
  handle sensitive PII, including security requirements for the transporting or transmission of sensitive PII, and reporting
  requirements for a suspected breach or loss of sensitive PII. All Contractor employees are required to take the Privacy at DHS:
  Protecting Personal Information training course. This course, along with more information about DHS security and training
  requirements for Contractors, is available at www.dhs.gov/dhs-security-and-training-requirements-contractors. The Federal
  Information Security Management Act (FISMA) requires all individuals accessing ICE information to take the annual
  Information Assurance Awareness Training course. These courses are available through the ICE intranet site or the Agency may
  also make the training available through hypertext links or CD. The Contractor shall maintain copies of employees’ certificates of
  completion as a record of compliance and must submit an annual e-mail notification to the ICE Contracting Officer’s
  Representative that the required training has been completed for all the Contractor’s employees.

  (2) Safeguarding Sensitive PII Requirement
  Contractor employees shall comply with the Handbook for Safeguarding sensitive PII at DHS at all times when handling
  sensitive PII, including the encryption of sensitive PII as required in the Handbook. This requirement will be flowed down to all
  subcontracts and lower tiered subcontracts as well.

  (3) Non-Disclosure Agreement Requirement
  All Contractor personnel that may have access to PII or other sensitive information shall be required to sign a Non-Disclosure
  Agreement (DHS Form 11000-6) prior to commencing work. The Contractor shall maintain signed copies of the NDA for all
  employees as a record of compliance. The Contractor shall provide copies of the signed NDA to the Contracting Officer’s
  Representative (COR) no later than two (2) days after execution of the form.

  (4) Prohibition on Use of PII in Vendor Billing and Administrative Records
  The Contractor’s invoicing, billing, and other financial/administrative records/databases may not store or include any sensitive
  Government information, such as PII that is created, obtained, or provided during the performance of the contract. It is acceptable
  to list the names, titles and contact information for the Contracting Officer, Contracting Officer’s Representative, or other ICE
  personnel associated with the administration of the contract in the invoices as needed.

  (5) Reporting Suspected Loss of Sensitive PII
  Contractors must report the suspected loss or compromise of sensitive PII to ICE in a timely manner and cooperate with ICE’s
  inquiry into the incident and efforts to remediate any harm to potential victims.

     1. The Contractor must develop and include in its security plan (which is submitted to ICE) an internal system by which its
     employees and Subcontractors are trained to identify and report the potential loss or compromise of sensitive PII.

     2. The Contractor must report the suspected loss or compromise of sensitive PII by its employees or Subcontractors to the
     ICE Security Operations Center (480-496-6627), the Contracting Officer’s Representative (COR), and the Contracting
     Officer within one (1) hour of the initial discovery.

     3. The Contractor must provide a written report to ICE within 24 hours of the suspected loss or compromise of sensitive PII
     by its employees or Subcontractors. The report must contain the following information:

         a. Narrative or detailed description of the events surrounding the suspected loss or compromise of information.
         b. Date, time, and location of the incident.
         c. Type of information lost or compromised.
         d. Contractor’s assessment of the likelihood that the information was compromised or lost and the reasons behind the
         assessment.
         e. Names of person(s) involved, including victim, Contractor employee/Subcontractor and any witnesses.
         f. Cause of the incident and whether the company’s security plan was followed and, if not, which specific provisions were
         not followed.
         g. Actions that have been or will be taken to minimize damage and/or mitigate further compromise.
         h. Recommendations to prevent similar situations in the future, including whether the security plan needs to be modified
         in any way and whether additional training may be required.


  Page 116 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 85 of 158 Page ID
                                 #:41215
                                                   Contract 70CDCR20C00000001




     4. The Contractor shall provide full access and cooperation for all activities determined by the
     Government to be required to ensure an effective incident response, including providing all requested images, log files, and
     event information to facilitate rapid resolution of sensitive
     information incidents.

     5. At the Government’s discretion, Contractor employees or Subcontractor employees may be identified as no longer eligible
     to access sensitive PII or to work on that contract based on their actions related to the loss or compromise of sensitive PII.

  (6) Victim Remediation
  The Contractor is responsible for notifying victims and providing victim remediation services in the event of a loss or
  compromise of sensitive PII held by the Contractor, its agents, or its Subcontractors, under this contract. Victim remediation
  services shall include at least 18 months of credit monitoring and, for serious or large incidents as determined by the
  Government, call center help desk services for the individuals whose sensitive PII was lost or compromised. The Contractor and
  ICE will collaborate and agree on the method and content of any notification that may be required to be sent to individuals whose
  sensitive PII was lost or compromised


  H.4.0: C: GOVERNMENT RECORDS TRAINING, OWNERSHIP, AND MANAGEMENT

  H.4.1 REC: C.1: Records Management Training and Compliance:

  (a) The Contractor shall provide DHS basic records management training for all employees and Subcontractors that have access
  to sensitive PII as well as to those involved in the creation, use, dissemination and/or destruction of sensitive PII. This training
  will be provided at the outset of the Subcontractor’s/employee’s work on the contract and every year thereafter. This training can
  be obtained via links on the ICE intranet site or it may be made available through other means (e.g., CD or online). The
  Contractor shall maintain copies of certificates as a record of compliance and must submit an e-mail notification annually to the
  Contracting Officer’s Representative verifying that all employees working under this contract have completed the required
  records management training..

  (b) The Contractor agrees to comply with Federal and Agency records management policies, including those policies associated
  with the safeguarding of records covered by the Privacy Act of 1974. These policies include the preservation of all records
  created or received regardless of format, mode of transmission, or state of completion.



  H.4.2 REC C.2: Records Creation, Ownership, and Disposition:

     (a) The Contractor shall not create or maintain any records not specifically tied to or authorized by the contract using
     Government IT equipment and/or Government records or that contain Government Agency data. The Contractor shall certify
     in writing the destruction or return of all Government data at the conclusion of the contract or at a time otherwise specified in
     the contract.

     (b) Except as stated in the Performance Work Statement and, where applicable, the Contractor’s Commercial License
     Agreement, the Government Agency owns the rights to all electronic information (electronic data, electronic information
     systems or electronic databases) and all supporting documentation and associated metadata created as part of this contract. All
     deliverables (including all data and records) under the contract are the property of the U.S. Government and are considered
     federal records, for which the Agency shall have unlimited rights to use, dispose of, or disclose such data contained therein.
     The Contractor must deliver sufficient technical documentation with all data deliverables to permit the agency to use the data.

     (c) The Contractor shall not retain, use, sell, disseminate, or dispose of any government data/records or deliverables without
     the express written permission of the Contracting Officer or Contracting Officer’s Representative. The Agency and its
     contractors are responsible for preventing the alienation or unauthorized destruction of records, including all forms of
     mutilation. Willful and unlawful destruction, damage or alienation of Federal records is subject to the fines and penalties
     imposed by 18 U.S.C. § 2701. Records may not be removed from the legal custody of the Agency or destroyed without
     regard to the provisions of the Agency records schedules


  H.4.3 D: DATA PRIVACY AND OVERSIGHT

  Section D applies to information technology (IT) contracts. If this is not an IT contract, section D may read as self-deleting.



  Page 117 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 86 of 158 Page ID
                                 #:41216
                                                    Contract 70CDCR20C00000001



  H.4.4 DATA D.1: Restrictions on Testing or Training Using Real Data Containing PII:

  (1) Restrictions on Testing or Training Using Real Data Containing PII

  The use of real data containing sensitive PII from any source for testing or training purposes is generally prohibited. The
  Contractor shall use synthetic or de-identified real data for testing or training whenever feasible. ICE policy requires that any
  proposal to use of real data or de-identified data for IT system testing or training be approved by the ICE Privacy Officer and
  Chief Information Security Officer (CISO) in advance. In the event performance of the contract requires or necessitates the use of
  real data for system-testing or training purposes, the Contractor in coordination with the Contracting Officer or Contracting
  Officer’s Representative and Government program manager shall obtain approval from the ICE Privacy Office and CISO and
  complete any required documentation.

  If this IT contract contains the Safeguarding of Sensitive Information (MAR 2015) and Information Technology Security and
  Privacy Training (MAR 2015) clauses, section D(2) of this clause is deemed self-deleting.

  H.4.5 DATA D.2 Requirements for Contractor IT Systems Hosting Government Data

  The Contractor is required to obtain a Certification and Accreditation for any IT environment owned or controlled by the
  Contractor or any Subcontractor on which Government data shall reside for the purposes of IT system development, design, data
  migration, testing, training, maintenance, use, or disposal.

  H.4.6 DATA D.3 Requirement to Support Privacy Compliance

  (a) The Contractor shall support the completion of the Privacy Threshold Analysis (PTA) document when it is required. PTAs are
  triggered by the creation, modification, upgrade, or disposition of an IT system, and must be renewed at least every three years.
  Upon review of the PTA, the DHS Privacy Office determines whether a Privacy Impact Assessment (PIA) and/or Privacy Act
  System of Records Notice (SORN), or modifications thereto, are required. The Contractor shall provide adequate support to
  complete the PIA in a timely manner and shall ensure that project management plans and schedules include the PTA, PIA, and
  SORN (to the extent required) as milestones. Additional information on the privacy compliance process at DHS, including PTAs,
  PIAs, and SORNs, is located on the DHS Privacy Office website (www.dhs.gov/privacy) under “Compliance.” DHS Privacy
  Policy Guidance Memorandum 2008-02 sets forth when a PIA will be required at DHS, and the Privacy Impact Assessment
  Guidance and Template outline the requirements and format for the PIA.

  (b) If the contract involves an IT system build or substantial development or changes to an IT system that may require privacy
  documentation, the Contractor shall assign or procure a Privacy Lead, to be listed under “Key Personnel.” The Privacy Lead shall
  be responsible for providing adequate support to DHS to ensure DHS can complete any required PTA, PIA, SORN, or other
  supporting documentation to support privacy compliance. The Privacy Lead shall work with personnel from the program office,
  the ICE Privacy Office, the Office of the Chief Information Officer, and the Records Management Branch to ensure that the
  privacy documentation is kept on schedule, that the answers to questions in the PIA are thorough and complete, and that
  questions asked by the ICE Privacy Office and other offices are answered in a timely fashion. The Privacy Lead:

  • Must have excellent writing skills, the ability to explain technology clearly for a non-technical audience, and the ability to
  synthesize information from a variety of sources.
  • Must have excellent verbal communication and organizational skills.
  • Must have experience writing PIAs. Ideally the candidate would have experience writing PIAs for DHS.
  • Must be knowledgeable about the Privacy Act of 1974 and the E-Government Act of 2002.
  • Must be able to work well with others.

  (c) If a Privacy Lead is already in place with the program office and the contract involves IT system builds or substantial changes
  that may require privacy documentation, the requirement for a separate Private Lead specifically assigned under this contract may
  be waived provided the Contractor agrees to have the existing Privacy Lead coordinate with and support the ICE Privacy POC to
  ensure privacy concerns are proactively reviewed and so ICE can complete any required PTA, PIA, SORN, or other supporting
  documentation to support privacy compliance if required. The Contractor shall work with personnel from the program office, the
  ICE Office of Information Governance and Privacy, and the Office of the Chief Information Officer to ensure that the privacy
  documentation is kept on schedule, that the answers to questions in any privacy documents are thorough and complete, that all
  records management requirements are met, and that questions asked by the ICE Privacy Office and other offices are answered in
  a timely fashion.
                                                              (End of Clause)


  H.5. Safeguarding of Sensitive Information (MAR 2015)



  Page 118 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 87 of 158 Page ID
                                 #:41217
                                                    Contract 70CDCR20C00000001



  (a) Applicability. This clause applies to the Contractor, its subcontractors, and Contractor employees (hereafter referred to
  collectively as “Contractor”). The Contractor shall insert the substance of this clause in all subcontracts.

  (b) Definitions. As used in this clause—

  “Personally Identifiable Information (PII)” means information that can be used to distinguish or trace an individual's identity,
  such as name, social security number, or biometric records, either alone, or when combined with other personal or identifying
  information that is linked or linkable to a specific individual, such as date and place of birth, or mother’s maiden name. The
  definition of PII is not anchored to any single category of information or technology. Rather, it requires a case-by-case
  assessment of the specific risk that an individual can be identified. In performing this assessment, it is important for an agency to
  recognize that non-personally identifiable information can become personally identifiable information whenever additional
  information is made publicly available—in any medium and from any source—that, combined with other available information,
  could be used to identify an individual.

  PII is a subset of sensitive information. Examples of PII include, but are not limited to: name, date of birth, mailing address,
  telephone number, Social Security number (SSN), email address, zip code, account numbers, certificate/license numbers, vehicle
  identifiers including license plates, uniform resource locators (URLs), static Internet protocol addresses, biometric identifiers
  such as fingerprint, voiceprint, iris scan, photographic facial images, or any other unique identifying number or characteristic, and
  any information where it is reasonably foreseeable that the information will be linked with other information to identify the
  individual.

  “Sensitive Information” is defined in HSAR clause 3052.204-71, Contractor Employee Access, as any information, which if lost,
  misused, disclosed, or, without authorization is accessed, or modified, could adversely affect the national or homeland security
  interest, the conduct of Federal programs, or the privacy to which individuals are entitled under section 552a of Title 5, United
  States Code (the Privacy Act), but which has not been specifically authorized under criteria established by an Executive Order or
  an Act of Congress to be kept secret in the interest of national defense, homeland security or foreign policy. This definition
  includes the following categories of information:


  (1) Protected Critical Infrastructure Information (PCII) as set out in the Critical Infrastructure Information Act of 2002 (Title II,
  Subtitle B, of the Homeland Security Act, Public Law 107-296, 196 Stat. 2135), as amended, the implementing regulations
  thereto (Title 6, Code of Federal Regulations, Part 29) as amended, the applicable PCII Procedures Manual, as amended, and any
  supplementary guidance officially communicated by an authorized official of the Department of Homeland Security (including
  the PCII Program Manager or his/her designee);



  (2) Sensitive Security Information (SSI), as defined in Title 49, Code of Federal Regulations, Part 1520, as amended, “Policies
  and Procedures of Safeguarding and Control of SSI,” as amended, and any supplementary guidance officially communicated by
  an authorized official of the Department of Homeland Security (including the Assistant Secretary for the Transportation Security
  Administration or his/her designee);

  (3) Information designated as “For Official Use Only,” which is unclassified information of a sensitive nature and the
  unauthorized disclosure of which could adversely impact a person’s privacy or welfare, the conduct of Federal programs, or other
  programs or operations essential to the national or homeland security interest; and

  (4) Any information that is designated “sensitive” or subject to other controls, safeguards or protections in accordance with
  subsequently adopted homeland security information handling procedures.

  “Sensitive Information Incident” is an incident that includes the known, potential, or suspected exposure, loss of control,
  compromise, unauthorized disclosure, unauthorized acquisition, or unauthorized access or attempted access of any Government
  system, Contractor system, or sensitive information.

  “Sensitive Personally Identifiable Information (SPII)” is a subset of PII, which if lost, compromised or disclosed without
  authorization, could result in substantial harm, embarrassment, inconvenience, or unfairness to an individual. Some forms of PII
  are sensitive as stand-alone elements. Examples of such PII include: Social Security numbers (SSN), driver’s license or state
  identification number, Alien Registration Numbers (A-number), financial account number, and biometric identifiers such as
  fingerprint, voiceprint, or iris scan. Additional examples include any groupings of information that contain an individual’s name
  or other unique identifier plus one or more of the following elements:

  (1) Truncated SSN (such as last 4 digits)

  Page 119 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 88 of 158 Page ID
                                 #:41218
                                                   Contract 70CDCR20C00000001



  (2) Date of birth (month, day, and year)

  (3) Citizenship or immigration status

  (4) Ethnic or religious affiliation

  (5) Sexual orientation

  (6) Criminal History

  (7) Medical Information

  (8) System authentication information such as mother’s maiden name, account passwords or personal identification numbers
  (PIN)

  Other PII may be “sensitive” depending on its context, such as a list of employees and their performance ratings or an unlisted
  home address or phone number. In contrast, a business card or public telephone directory of agency employees contains PII but
  is not sensitive.

  (c) Authorities. The Contractor shall follow all current versions of Government policies and guidance accessible at
  http://www.dhs.gov/dhs-security-and-training-requirements-contractors, or available upon request from the Contracting Officer,
  including but not limited to:

  (1) DHS Management Directive 11042.1 Safeguarding Sensitive But Unclassified (for Official Use Only) Information
  (2) DHS Sensitive Systems Policy Directive 4300A
  (3) DHS 4300A Sensitive Systems Handbook and Attachments
  (4) DHS Security Authorization Process Guide

  (5) DHS Handbook for Safeguarding Sensitive Personally Identifiable Information

  (6) DHS Instruction Handbook 121-01-007 Department of Homeland Security Personnel Suitability and Security Program

  (7) DHS Information Security Performance Plan (current fiscal year)

  (8) DHS Privacy Incident Handling Guidance

  (9) Federal Information Processing Standard (FIPS) 140-2 Security Requirements for Cryptographic Modules accessible at
  http://csrc nist.gov/groups/STM/cmvp/standards html

  (10) National Institute of Standards and Technology (NIST) Special Publication 800-53 Security and Privacy Controls for
  Federal Information Systems and Organizations accessible at http://csrc nist.gov/publications/PubsSPs.html

  (11) NIST Special Publication 800-88 Guidelines for Media Sanitization accessible at
  http://csrc nist.gov/publications/PubsSPs html

  (d) Handling of Sensitive Information. Contractor compliance with this clause, as well as the policies and procedures described
  below, is required.

  (1) Department of Homeland Security (DHS) policies and procedures on Contractor personnel security requirements are set forth
  in various Management Directives (MDs), Directives, and Instructions. MD 11042.1, Safeguarding Sensitive But Unclassified
  (For Official Use Only) Information describes how Contractors must handle sensitive but unclassified information. DHS uses the
  term “FOR OFFICIAL USE ONLY” to identify sensitive but unclassified information that is not otherwise categorized by statute
  or regulation. Examples of sensitive information that are categorized by statute or regulation are PCII, SSI, etc. The DHS
  Sensitive Systems Policy Directive 4300A and the DHS 4300A Sensitive Systems Handbook provide the policies and procedures
  on security for Information Technology (IT) resources. The DHS Handbook for Safeguarding Sensitive Personally Identifiable
  Information provides guidelines to help safeguard SPII in both paper and electronic form. DHS Instruction Handbook 121-01-
  007 Department of Homeland Security Personnel Suitability and Security Program establishes procedures, program
  responsibilities, minimum standards, and reporting protocols for the DHS Personnel Suitability and Security Program.


  (2) The Contractor shall not use or redistribute any sensitive information processed, stored, and/or transmitted by the Contractor
  except as specified in the contract.


  Page 120 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 89 of 158 Page ID
                                 #:41219
                                                   Contract 70CDCR20C00000001



  (3) All Contractor employees with access to sensitive information shall execute DHS Form 11000-6, Department of Homeland
  Security Non-Disclosure Agreement (NDA), as a condition of access to such information. The Contractor shall maintain signed
  copies of the NDA for all employees as a record of compliance. The Contractor shall provide copies of the signed NDA to the
  Contracting Officer’s Representative (COR) no later than two (2) days after execution of the form.

  (4) The Contractor’s invoicing, billing, and other recordkeeping systems maintained to support financial or other administrative
  functions shall not maintain SPII. It is acceptable to maintain in these systems the names, titles and contact information for the
  COR or other Government personnel associated with the administration of the contract, as needed.

  (e) Authority to Operate. The Contractor shall not input, store, process, output, and/or transmit sensitive information within a
  Contractor IT system without an Authority to Operate (ATO) signed by the Headquarters or Component CIO, or designee, in
  consultation with the Headquarters or Component Privacy Officer. Unless otherwise specified in the ATO letter, the ATO is
  valid for three (3) years. The Contractor shall adhere to current Government policies, procedures, and guidance for the Security
  Authorization (SA) process as defined below.

  (1) Complete the Security Authorization process. The SA process shall proceed according to the DHS Sensitive Systems Policy
  Directive 4300A (Version 11.0, April 30, 2014), or any successor publication, DHS 4300A Sensitive Systems Handbook (Version
  9.1, July 24, 2012), or any successor publication, and the Security Authorization Process Guide including templates.

       (i)     Security Authorization Process Documentation. SA documentation shall be developed using the Government
       provided Requirements Traceability Matrix and Government security documentation templates. SA documentation consists
       of the following: Security Plan, Contingency Plan, Contingency Plan Test Results, Configuration Management Plan, Security
       Assessment Plan, Security Assessment Report, and Authorization to Operate Letter. Additional documents that may be
       required include a Plan(s) of Action and Milestones and Interconnection Security Agreement(s). During the development of
       SA documentation, the Contractor shall submit a signed SA package, validated by an independent third party, to the COR for
       acceptance by the Headquarters or Component CIO, or designee, at least thirty (30) days prior to the date of operation of the
       IT system. The Government is the final authority on the compliance of the SA package and may limit the number of
       resubmissions of a modified SA package. Once the ATO has been accepted by the Headquarters or Component CIO, or
       designee, the Contracting Officer shall incorporate the ATO into the contract as a compliance document. The Government’s
       acceptance of the ATO does not alleviate the Contractor’s responsibility to ensure the IT system controls are implemented
       and operating effectively.


       (ii)    Independent Assessment. Contractors shall have an independent third party validate the security and privacy controls
       in place for the system(s). The independent third party shall review and analyze the SA package, and report on technical,
       operational, and management level deficiencies as outlined in NIST Special Publication 800-53 Security and Privacy
       Controls for Federal Information Systems and Organizations. The Contractor shall address all deficiencies before
       submitting the SA package to the Government for acceptance.
       (iii) Support the completion of the Privacy Threshold Analysis (PTA) as needed. As part of the SA process, the
       Contractor may be required to support the Government in the completion of the PTA. The requirement to complete a PTA
       is triggered by the creation, use, modification, upgrade, or disposition of a Contractor IT system that will store, maintain and
       use PII, and must be renewed at least every three (3) years. Upon review of the PTA, the DHS Privacy Office determines
       whether a Privacy Impact Assessment (PIA) and/or Privacy Act System of Records Notice (SORN), or modifications
       thereto, are required. The Contractor shall provide all support necessary to assist the Department in completing the PIA in a
       timely manner and shall ensure that project management plans and schedules include time for the completion of the PTA,
       PIA, and SORN (to the extent required) as milestones. Support in this context includes responding timely to requests for
       information from the Government about the use, access, storage, and maintenance of PII on the Contractor’s system, and
       providing timely review of relevant compliance documents for factual accuracy. Information on the DHS privacy
       compliance process, including PTAs, PIAs, and SORNs, is accessible at http://www.dhs.gov/privacy-compliance.


  (2) Renewal of ATO. Unless otherwise specified in the ATO letter, the ATO shall be renewed every three (3) years. The
  Contractor is required to update its SA package as part of the ATO renewal process. The Contractor shall update its SA package
  by one of the following methods: (1) Updating the SA documentation in the DHS automated information assurance tool for
  acceptance by the Headquarters or Component CIO, or designee, at least 90 days before the ATO expiration date for review and
  verification of security controls; or (2) Submitting an updated SA package directly to the COR for approval by the Headquarters
  or Component CIO, or designee, at least 90 days before the ATO expiration date for review and verification of security controls.
  The 90 day review process is independent of the system production date and therefore it is important that the Contractor build the
  review into project schedules. The reviews may include onsite visits that involve physical or logical inspection of the Contractor
  environment to ensure controls are in place.



  Page 121 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 90 of 158 Page ID
                                 #:41220
                                                   Contract 70CDCR20C00000001



  (3) Security Review. The Government may elect to conduct random periodic reviews to ensure that the security requirements
  contained in this contract are being implemented and enforced. The Contractor shall afford DHS, the Office of the Inspector
  General, and other Government organizations access to the Contractor’s facilities, installations, operations, documentation,
  databases and personnel used in the performance of this contract. The Contractor shall, through the Contracting Officer and
  COR, contact the Headquarters or Component CIO, or designee, to coordinate and participate in review and inspection activity
  by Government organizations external to the DHS. Access shall be provided, to the extent necessary as determined by the
  Government, for the Government to carry out a program of inspection, investigation, and audit to safeguard against threats and
  hazards to the integrity, availability and confidentiality of Government data or the function of computer systems used in
  performance of this contract and to preserve evidence of computer crime.

  (4) Continuous Monitoring. All Contractor-operated systems that input, store, process, output, and/or transmit sensitive
  information shall meet or exceed the continuous monitoring requirements identified in the Fiscal Year 2014 DHS Information
  Security Performance Plan, or successor publication. The plan is updated on an annual basis. The Contractor shall also store
  monthly continuous monitoring data at its location for a period not less than one year from the date the data is created. The data
  shall be encrypted in accordance with FIPS 140-2 Security Requirements for Cryptographic Modules and shall not be stored on
  systems that are shared with other commercial or Government entities. The Government may elect to perform continuous
  monitoring and IT security scanning of Contractor systems from Government tools and infrastructure.

  (5) Revocation of ATO. In the event of a sensitive information incident, the Government may suspend or revoke an existing ATO
  (either in part or in whole). If an ATO is suspended or revoked in accordance with this provision, the Contracting Officer may
  direct the Contractor to take additional security measures to secure sensitive information. These measures may include restricting
  access to sensitive information on the Contractor IT system under this contract. Restricting access may include disconnecting the
  system processing, storing, or transmitting the sensitive information from the Internet or other networks or applying additional
  security controls.

  (6) Federal Reporting Requirements. Contractors operating information systems on behalf of the Government or operating
  systems containing sensitive information shall comply with Federal reporting requirements. Annual and quarterly data collection
  will be coordinated by the Government. Contractors shall provide the COR with requested information within three (3) business
  days of receipt of the request. Reporting requirements are determined by the Government and are defined in the Fiscal Year
  2014 DHS Information Security Performance Plan, or successor publication. The Contractor shall provide the Government with
  all information to fully satisfy Federal reporting requirements for Contractor systems.

  (f) Sensitive Information Incident Reporting Requirements.

  (1) All known or suspected sensitive information incidents shall be reported to the Headquarters or Component Security
  Operations Center (SOC) within one hour of discovery in accordance with 4300A Sensitive Systems Handbook Incident Response
  and Reporting requirements. When notifying the Headquarters or Component SOC, the Contractor shall also notify the
  Contracting Officer, COR, Headquarters or Component Privacy Officer, and US-CERT using the contact information identified
  in the contract. If the incident is reported by phone or the Contracting Officer’s email address is not immediately available, the
  Contractor shall contact the Contracting Officer immediately after reporting the incident to the Headquarters or Component SOC.
  The Contractor shall not include any sensitive information in the subject or body of any e-mail. To transmit sensitive information,
  the Contractor shall use FIPS 140-2 Security Requirements for Cryptographic Modules compliant encryption methods to protect
  sensitive information in attachments to email. Passwords shall not be communicated in the same email as the attachment. A
  sensitive information incident shall not, by itself, be interpreted as evidence that the Contractor has failed to provide adequate
  information security safeguards for sensitive information, or has otherwise failed to meet the requirements of the contract.

  (2) If a sensitive information incident involves PII or SPII, in addition to the reporting requirements in 4300A Sensitive Systems
  Handbook Incident Response and Reporting, Contractors shall also provide as many of the following data elements that are
  available at the time the incident is reported, with any remaining data elements provided within 24 hours of submission of the
  initial incident report:

       (i)    Data Universal Numbering System (DUNS);
       (ii)   Contract numbers affected unless all contracts by the company are affected;
       (iii) Facility CAGE code if the location of the event is different than the prime contractor location;
       (iv)   Point of contact (POC) if different than the POC recorded in the System for Award Management (address, position,
       telephone, email);
       (v)    Contracting Officer POC (address, telephone, email);
       (vi)   Contract clearance level;
       (vii) Name of subcontractor and CAGE code if this was an incident on a subcontractor network;
       (viii) Government programs, platforms or systems involved;


  Page 122 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 91 of 158 Page ID
                                 #:41221
                                                    Contract 70CDCR20C00000001



       (ix)    Location(s) of incident;
       (x)     Date and time the incident was discovered;
       (xi)    Server names where sensitive information resided at the time of the incident, both at the Contractor and
       subcontractor level;
       (xii) Description of the Government PII and/or SPII contained within the system;
       (xiii) Number of people potentially affected and the estimate or actual number of records exposed and/or contained within
       the system; and
       (xiv) Any additional information relevant to the incident.


  (g) Sensitive Information Incident Response Requirements.

  (1) All determinations related to sensitive information incidents, including response activities, notifications to affected
  individuals and/or Federal agencies, and related services (e.g., credit monitoring) will be made in writing by the Contracting
  Officer in consultation with the Headquarters or Component CIO and Headquarters or Component Privacy Officer.

  (2) The Contractor shall provide full access and cooperation for all activities determined by the Government to be required to
  ensure an effective incident response, including providing all requested images, log files, and event information to facilitate rapid
  resolution of sensitive information incidents.


  (3) Incident response activities determined to be required by the Government may include, but are not limited to, the following:


       (i)     Inspections,
       (ii)    Investigations,
       (iii)   Forensic reviews, and
       (iv)    Data analyses and processing.


  (4) The Government, at its sole discretion, may obtain the assistance from other Federal agencies and/or third-party firms to aid
  in incident response activities.


  (h) Additional PII and/or SPII Notification Requirements.

  (1) The Contractor shall have in place procedures and the capability to notify any individual whose PII resided in the Contractor
  IT system at the time of the sensitive information incident not later than 5 business days after being directed to notify individuals,
  unless otherwise approved by the Contracting Officer. The method and content of any notification by the Contractor shall be
  coordinated with, and subject to prior written approval by the Contracting Officer, in consultation with the Headquarters or
  Component Privacy Officer, utilizing the DHS Privacy Incident Handling Guidance. The Contractor shall not proceed with
  notification unless the Contracting Officer, in consultation with the Headquarters or Component Privacy Officer, has determined
  in writing that notification is appropriate.

  (2) Subject to Government analysis of the incident and the terms of its instructions to the Contractor regarding any resulting
  notification, the notification method may consist of letters to affected individuals sent by first class mail, electronic means, or
  general public notice, as approved by the Government. Notification may require the Contractor’s use of address verification
  and/or address location services. At a minimum, the notification shall include:


       (i)     A brief description of the incident;
       (ii)    A description of the types of PII and SPII involved;
       (iii) A statement as to whether the PII or SPII was encrypted or protected by other means;
       (iv)    Steps individuals may take to protect themselves;
       (v)     What the Contractor and/or the Government are doing to investigate the incident, to mitigate the incident, and to
       protect against any future incidents; and
       (vi)    Information identifying who individuals may contact for additional information.


  (i) Credit Monitoring Requirements. In the event that a sensitive information incident involves PII or SPII, the Contractor may
  be required to, as directed by the Contracting Officer:

  (1) Provide notification to affected individuals as described above; and/or


  Page 123 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 92 of 158 Page ID
                                 #:41222
                                                    Contract 70CDCR20C00000001




  (2) Provide credit monitoring services to individuals whose data was under the control of the Contractor or resided in the
  Contractor IT system at the time of the sensitive information incident for a period beginning the date of the incident and
  extending not less than 18 months from the date the individual is notified. Credit monitoring services shall be provided from a
  company with which the Contractor has no affiliation. At a minimum, credit monitoring services shall include:


       (i)     Triple credit bureau monitoring;
       (ii)    Daily customer service;
       (iii)   Alerts provided to the individual for changes and fraud; and
       (iv)    Assistance to the individual with enrollment in the services and the use of fraud alerts; and/or


  (3) Establish a dedicated call center. Call center services shall include:

       (i)    A dedicated telephone number to contact customer service within a fixed period;
       (ii)   Information necessary for registrants/enrollees to access credit reports and credit scores;
       (iii) Weekly reports on call center volume, issue escalation (i.e., those calls that cannot be handled by call center staff and
       must be resolved by call center management or DHS, as appropriate), and other key metrics;
       (iv)   Escalation of calls that cannot be handled by call center staff to call center management or DHS, as appropriate;
       (v)    Customized FAQs, approved in writing by the Contracting Officer in coordination with the Headquarters or
       Component Chief Privacy Officer; and
       (vi)   Information for registrants to contact customer service representatives and fraud resolution representatives for credit
       monitoring assistance.


  (j) Certification of Sanitization of Government and Government-Activity-Related Files and Information. As part of contract
  closeout, the Contractor shall submit the certification to the COR and the Contracting Officer following the template provided in
  NIST Special Publication 800-88 Guidelines for Media Sanitization.

                                                             (End of clause)




                                                       [END OF SECTION H]




                            [THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]




  Page 124 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 93 of 158 Page ID
                                 #:41223
                                                   Contract 70CDCR20C00000001



                                                             SECTION I

                                                      CONTRACT CLAUSES

  FAR 52.252-2 Clauses Incorporated by Reference. (FEB 1998)

  This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in full text.
  Upon request, the Contracting Officer will make their full text available. Also, the full text of a clause may be accessed
  electronically at this/these address(es):https://www.acquisition.gov and http://farsite hill.af.mil/.

                                                            (End of clause)

                                                FAR Clauses Incorporated by Reference
        CLAUSE                                                DESCRIPTION                                                   DATE
   FAR 52.203-3               Gratuities                                                                                   APR 1984
   FAR 52.203-5               Covenant Against Contingent Fees                                                             MAY 2014
   FAR 52.203-7               Anti-Kickback Procedures                                                                     MAY 2014
   FAR 52.203-17              Contractor Employee Whistleblower Rights and Requirement to Inform Employees                 APR 2014
                              of Whistleblower Rights
   FAR 52.204-4               Printed or Copied Double-Sided on Postconsumer Fiber Content Paper                           MAY 2011
   FAR 52.204-9               Personal Identity Verification of Contractor Personnel                                       JAN 2011
   FAR 52.204-13              System for Award Management Maintenance                                                      OCT 2018
   FAR 52.204-16              Commercial and Government Entity Code Reporting                                              JUL 2016
   FAR 52.204-18              Commercial and Government Entity Code Maintenance                                            JUL 2016
   FAR 52.212-4               Contract Terms and Conditions – Commercial Items, Alternate I                                OCT 2018

   FAR 52.219-8               Utilization of Small Business Concerns                                                        OCT 2018
   FAR 52.219-9               Small Business Subcontracting Plan -Alternate II                                              AUG 2018
   FAR 52.219-16              Liquidated Damages -- Subcontracting Plan                                                     JAN 1999
   FAR 52.222-56              Certification Regarding Trafficking in Persons Compliance Plan                                MAR 2015
   FAR 52.224-1               Privacy Act Notification                                                                      APR 1984
   FAR 52.224-2               Privacy Act                                                                                   APR 1984
   FAR 52.232-39              Unenforceability of Unauthorized Obligations                                                  JUN 2013
   FAR 52.232-40              Providing Accelerated Payments to Small Business Subcontractors                               DEC 2013
   FAR 52.233-4               Applicable Law for Breach of Contract Claim                                                   OCT 2004
   FAR 52.237-3               Continuity of Services                                                                        JAN 1991
   FAR 52.242-13              Bankruptcy                                                                                    JUL 1995
   FAR 52.243-3               Time-and-Materials or Labor-Hours                                                             SEP 2000
   FAR 52.244-6               Subcontracts for Commercial Items                                                             AUG 2019
   FAR 52.245-1               Government Property                                                                           JAN 2017


  HSAR Clauses Incorporated by Reference

   HSAR Clauses Incorporated by Reference
         CLAUSE                                                DESCRIPTION                                                       DATE
   HSAR 3052.203-70        Instructions for Contractor Disclosure of Violations.                                                SEP 2012
   HSAR 3052.205-70        Advertisements, Publicizing Awards, and Releases                                                     SEP 2012
   HSAR 3052.209-70        Prohibition on Contracting with Inverted Domestic Corporations                                       SEP 2012
   HSAR 3052.219-70        Organizational Conflict of Interest                                                                  JUN 2006
   HSAR 3052.219-70        Small Business Subcontracting Plan Reporting.                                                        JUN 2006
   HSAR 3052.219-71        DHS Mentor-Protégé Program                                                                           JUN 2006
   HSAR 3052.222-70        Strikes or picketing affecting timely completion of the contract work                                DEC 2003
   HSAR 3052.222-71        Strikes or picketing affecting access to a DHS facility                                              DEC 2003
   HSAR 3052.228-70        Insurance                                                                                            DEC 2003
   HSAR 3052.242-72        Contracting Officer's Technical Representative                                                       DEC 2003




  Page 125 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 94 of 158 Page ID
                                 #:41224
                                                  Contract 70CDCR20C00000001



  CLAUSES INCORPORATED BY FULL TEXT: FAR 52-212-5 Contract Terms and Conditions Required to Implement
  Statutes or Executive Orders -- Commercial Items (Oct 2019)

          (a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated
  in this contract by reference, to implement provisions of law or Executive orders applicable to acquisitions of commercial items:

            (1) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section
  743 of Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its
  successor provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

           (2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky
  Lab and Other Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

          (3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or
  Equipment. (Aug 2019) (Section 889(a)(1)(A) of Pub. L. 115-232).

            (4) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (Nov 2015).

            (5) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).

           (6) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Public Laws 108-77 and 108-78
  (19 U.S.C. 3805 note)).

         (b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as
  being incorporated in this contract by reference to implement provisions of law or Executive orders applicable to acquisitions of
  commercial items:

        [Contracting Officer check as appropriate.]

               (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept 2006), with Alternate I (Oct 1995)
  (41 U.S.C. 4704 and 10 U.S.C. 2402).

               (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C. 3509)).

             (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009
  (June 2010) (Section 1553 of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of
  2009.)

             (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (Oct 2018) (Pub. L. 109-
  282) (31 U.S.C. 6101 note).

            __ (5)[Reserved].

               (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).

              (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L.
  111-117, section 743 of Div. C).

              (8) 52.209-6, Protecting the Government’s Interest When Subcontracting with Contractors Debarred, Suspended,
  or Proposed for Debarment. (Oct 2015) (31 U.S.C. 6101 note).

               (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (Oct 2018)
  (41 U.S.C. 2313).

            __ (10)[Reserved].


  Page 126 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 95 of 158 Page ID
                                 #:41225
                                                    Contract 70CDCR20C00000001



           __ (11)

     (i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Nov 2011) (15 U.S.C.657a).

                __ (ii) Alternate I (Nov 2011) of 52.219-3.

           __ (12)

     (i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Oct 2014) (if the offeror elects to
  waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).

                __ (ii) Alternate I (Jan 2011) of 52.219-4.

            __ (13)[Reserved]

           __ (14)

     (i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15 U.S.C.644).

                __ (ii) Alternate I (Nov 2011).

                __ (iii) Alternate II (Nov 2011).

           __ (15)

     (i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15 U.S.C. 644).

                __ (ii) Alternate I (Oct 1995) of 52.219-7.

                __ (iii) Alternate II (Mar 2004) of 52.219-7.

             (16) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U.S.C. 637(d)(2) and (3)).

               (17)(i) 52.219-9, Small Business Subcontracting Plan (Aug 2018) (15 U.S.C. 637(d)(4))

                __ (ii) Alternate I (Nov 2016) of 52.219-9.

                __ (iii) Alternate II (Nov 2016) of 52.219-9.

                __ (iv) Alternate III (Nov 2016) of 52.219-9.

                __ (v) Alternate IV (Aug 2018) of 52.219-9

            __ (18) 52.219-13, Notice of Set-Aside of Orders (Nov 2011) (15 U.S.C. 644(r)).

            __ (19) 52.219-14, Limitations on Subcontracting (Jan 2017) (15 U.S.C.637(a)(14)).

       (20) 52.219-16, Liquidated Damages-Subcontracting Plan (Jan 1999) (15 U.S.C. 637(d)(4)(F)(i)).

            __ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Oct 2019) (15 U.S.C. 657f).

              (22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul 2013) (15 U.S.C. 632(a)(2)).



  Page 127 of 137                                                 UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 96 of 158 Page ID
                                 #:41226
                                                    Contract 70CDCR20C00000001



            __ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned
  Small Business Concerns (Dec 2015) (15 U.S.C. 637(m)).

            __ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns
  Eligible Under the Women-Owned Small Business Program (Dec 2015) (15 U.S.C. 637(m)).

                 (25) 52.222-3, Convict Labor (June 2003) (E.O.11755).

       (26) 52.222-19, Child Labor-Cooperation with Authorities and Remedies (Oct 2019) (E.O.13126).

             __ (27) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

             (28) (i) 52.222-26, Equal Opportunity (Sept 2016) (E.O.11246).

                  __ (ii) Alternate I (Feb 1999) of 52.222-26.

             (29) (i) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).

                  __ (ii) Alternate I (July 2014) of 52.222-35.

       (30) (i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C.793).

                  __ (ii) Alternate I (July 2014) of 52.222-36.

                 (31) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C. 4212).

              (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O.
  13496).

                (33) (i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

                  __ (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

               (34) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the
  acquisition of commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)

            __ (35)

     (i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA–Designated Items (May 2008)
  (42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelf items.)

               __ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of
  commercially available off-the-shelf items.)

            __ (36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential Hydrofluorocarbons (Jun 2016)
  (E.O. 13693).

            __ (37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners
  (Jun 2016) (E.O. 13693).

            __ (38)

     (i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514).



  Page 128 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 97 of 158 Page ID
                                 #:41227
                                                  Contract 70CDCR20C00000001



                __ (ii) Alternate I (Oct 2015) of 52.223-13.

           __ (39)

     (i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (Jun 2014) (E.O.s 13423 and 13514).

                __ (ii) Alternate I (Jun 2014) of 52.223-14.

       (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

           __ (41)

     (i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

                __ (ii) Alternate I (Jun 2014) of 52.223-16.

       (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Aug 2011) (E.O. 13513).

            __ (43) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).

            __ (44) 52.223-21, Foams (Jun 2016) (E.O. 13693).

             (45) (i) 52.224-3 Privacy Training (Jan 2017) (5 U.S.C. 552 a).

                __ (ii) Alternate I (Jan 2017) of 52.224-3.

              (46) 52.225-1, Buy American-Supplies (May 2014) (41 U.S.C. chapter 83).

           __ (47) (i) 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act (May 2014)
  41 U.S.C. chapter 83, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182,
  108-77, 108-78, 108-286, 108-302, 109-53, 109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.

                __ (ii) Alternate I (May 2014) of 52.225-3.

                __ (iii) Alternate II (May 2014) of 52.225-3.

                __ (iv) Alternate III (May 2014) of 52.225-3.

            __ (48) 52.225-5, Trade Agreements (Oct 2019) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).

             (49) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.’s, proclamations, and statutes
  administered by the Office of Foreign Assets Control of the Department of the Treasury).

            __ (50) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section
  862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

            __ (51) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).

            __ (52) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. 5150).

            __ (53) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002)
  (41 U.S.C.4505, 10 U.S.C.2307(f)).

            __ (54) 52.232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C.4505, 10 U.S.C.2307(f)).

  Page 129 of 137                                                  UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 98 of 158 Page ID
                                 #:41228
                                                    Contract 70CDCR20C00000001



            (55) 52.232-33, Payment by Electronic Funds Transfer-System for Award Management (Oct 2018)
  (31 U.S.C. 3332).

             (56) 52.232-34, Payment by Electronic Funds Transfer-Other than System for Award Management (Jul 2013) (31
  U.S.C.3332).

              __ (57) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C.3332).

          (58) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

          (59) 52.242-5, Payments to Small Business Subcontractors (Jan 2017) (15 U.S.C. 637(d)(13)).

           __ (60) (i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006)
  (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).

                  __ (ii) Alternate I (Apr 2003) of 52.247-64.

                  __ (iii) Alternate II (Feb 2006) of 52.247-64.

         (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the
  Contracting Officer has indicated as being incorporated in this contract by reference to implement provisions of law or Executive
  orders applicable to acquisitions of commercial items:

          [Contracting Officer check as appropriate.]

               (1) 52.222-17, Nondisplacement of Qualified Workers (May 2014)(E.O. 13495).

                (2) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

              __ (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter
  67).

             (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year
  and Option Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

       (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (May 2014)
  (29 U.S.C. 206 and 41 U.S.C. chapter 67).

             __ (6) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance,
  Calibration, or Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

            __ (7) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain
  Services-Requirements (May 2014) (41 U.S.C. chapter 67).

               (8) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

                (9) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

              __ (10) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014) (42 U.S.C. 1792).

         (d) Comptroller General Examination of Record. The Contractor shall comply with the provisions of this paragraph (d) if
  this contract was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, and does not contain
  the clause at 52.215-2, Audit and Records-Negotiation.




  Page 130 of 137                                                  UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 99 of 158 Page ID
                                 #:41229
                                                    Contract 70CDCR20C00000001



            (1) The Comptroller General of the United States, or an authorized representative of the Comptroller General, shall
  have access to and right to examine any of the Contractor’s directly pertinent records involving transactions related to this
  contract.

             (2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence
  for examination, audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in
  FAR subpart 4.7, Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially
  terminated, the records relating to the work terminated shall be made available for 3 years after any resulting final termination
  settlement. Records relating to appeals under the disputes clause or to litigation or the settlement of claims arising under or
  relating to this contract shall be made available until such appeals, litigation, or claims are finally resolved.

            (3) As used in this clause, records include books, documents, accounting procedures and practices, and other data,
  regardless of type and regardless of form. This does not require the Contractor to create or maintain any record that the
  Contractor does not maintain in the ordinary course of business or pursuant to a provision of law.

         (e)

     (1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not
  required to flow down any FAR clause, other than those in this paragraph (e)(1) in a subcontract for commercial items. Unless
  otherwise indicated below, the extent of the flow down shall be as required by the clause-

               (i) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C. 3509).

                (ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017)
  (section 743 of Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235)
  and its successor provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

              (iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by
  Kaspersky Lab and Other Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

              (iv) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or
  Equipment. (Aug 2019) (Section 889(a)(1)(A) of Pub. L. 115-232).

                 (v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U.S.C.637(d)(2) and (3)), in all subcontracts
  that offer further subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds
  $700,000 ($1.5 million for construction of any public facility), the subcontractor must include 52.219-8 in lower tier subcontracts
  that offer subcontracting opportunities.

              (vi) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495). Flow down required in
  accordance with paragraph (l) of FAR clause 52.222-17.

               (vii) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

               (viii) 52.222-26, Equal Opportunity (Sept 2015) (E.O.11246).

               (ix) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C.4212).

               (x) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C.793).

               (xi) 52.222-37, Employment Reports on Veterans (Feb 2016) (38 U.S.C.4212)

              (xii) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496).
  Flow down required in accordance with paragraph (f) of FAR clause 52.222-40.

               (xiii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).



  Page 131 of 137                                                    UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 100 of 158 Page ID
                                  #:41230
                                                    Contract 70CDCR20C00000001



               (xiv) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

                   (B) Alternate I (Mar 2015) of 52.222-50(22 U.S.C. chapter 78 and E.O 13627).

                (xv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance,
  Calibration, or Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

              (xvi) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain
  Services-Requirements (May 2014) (41 U.S.C. chapter 67).

               (xvii) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O. 12989).

               (xviii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

               (xix) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

               (xx) (A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

                   (B) Alternate I (Jan 2017) of 52.224-3.

              (xxi) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section
  862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

              (xxii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014) (42 U.S.C. 1792). Flow
  down required in accordance with paragraph (e) of FAR clause 52.226-6.

             (xxiii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C.
  Appx.1241(b) and 10 U.S.C.2631). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64.

            (2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of
  additional clauses necessary to satisfy its contractual obligations.

                                                               (End of clause)

  Alternate I (Feb 2000). As prescribed in 12.301(b)(4)(i), delete paragraph (d) from the basic clause, redesignate paragraph (e) as
  paragraph (d), and revise the reference to “paragraphs (a), (b), (c), or (d) of this clause” in the redesignated paragraph (d) to read
  “paragraphs (a), (b), and (c) of this clause”.

     Alternate II (Aug 2019). As prescribed in 12.301(b)(4)(ii), substitute the following paragraphs (d)(1) and (e)(1) for paragraphs
  (d)(1) and (e)(1) of the basic clause as follows:

            (d)(1) The Comptroller General of the United States, an appropriate Inspector General appointed under section 3 or 8 G
  of the Inspector General Act of 1978 (5 U.S.C. App.), or an authorized representative of either of the foregoing officials shall
  have access to and right to—

                  (i) Examine any of the Contractor’s or any subcontractors’ records that pertain to, and involve transactions relating
  to, this contract; and

                 (ii) Interview any officer or employee regarding such transactions.

            (e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), and (c), of this clause, the Contractor is
  not required to flow down any FAR clause in a subcontract for commercial items, other than-

                (i) Paragraph (d) of this clause. This paragraph flows down to all subcontracts, except the authority of the
  Inspector General under paragraph (d)(1)(ii) does not flow down; and


  Page 132 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 101 of 158 Page ID
                                  #:41231
                                                   Contract 70CDCR20C00000001



                  (ii) Those clauses listed in this paragraph (e)(1). Unless otherwise indicated below, the extent of the flow down
  shall be as required by the clause-

                      (A) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41 U.S.C. 3509).

                     (B) 52.203-15, Whistleblower Protections Under the American Recovery and Reinvestment Act of 2009
  (Jun 2010) (Section 1553 of Pub. L. 111-5).

                    (C) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by
  Kaspersky Lab and Other Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

                    (D) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services
  or Equipment. (Aug 2019) (Section 889(a)(1)(A) of Pub. L. 115-232).

                      (E) 52.219-8, Utilization of Small Business Concerns (Oct 2018) (15 U.S.C. 637(d)(2) and (3)), in all
  subcontracts that offer further subcontracting opportunities. If the subcontract (except subcontracts to small business concerns)
  exceeds $700,000 ($1.5 million for construction of any public facility), the subcontractor must include 52.219-8 in lower tier
  subcontracts that offer subcontracting opportunities.

                      (F) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

                      (G) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

                      (H) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).

                      (I) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C. 793).

                    (J) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O.
  13496). Flow down required in accordance with paragraph (f) of FAR clause 52.222-40.

                      (K) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C.chapter 67).

                      (L) ___(1) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

                          ___(2) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

                    (M) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for
  Maintenance, Calibration, or Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

                    (N) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain
  Services-Requirements (May 2014) (41 U.S.C. chapter 67).

                      (O) 52.222-54, Employment Eligibility Verification (Oct 2015) (Executive Order 12989).

                      (P) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

                      (Q) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

                      (R)(1) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

                         (2) Alternate I (Jan 2017) of 52.224-3.

                     (S) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016)
  (Section 862, as amended, of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).


  Page 133 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 102 of 158 Page ID
                                  #:41232
                                                    Contract 70CDCR20C00000001



                    (T) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (May 2014) (42 U.S.C. 1792).
  Flow down required in accordance with paragraph (e) of FAR clause 52.226-6.

                    (U) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006)
  (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64 .

                                                             (End of Clause)

  52.216-18 Ordering (Oct 1995)

  (a) Any supplies and services to be furnished under this contract shall be ordered by issuance of delivery orders or task orders by
  the individuals or activities designated in the Schedule. Such orders may be issued from September 1, 2019 through August 31,
  2024.

  (b) All delivery orders or task orders are subject to the terms and conditions of this contract. In the event of conflict between a
  delivery order or task order and this contract, the contract shall control.

    (c) If mailed, a delivery order or task order is considered “issued” when the Government deposits the order in the mail. Orders
               may be issued orally, by facsimile, or by electronic commerce methods only if authorized in the Schedule.

   52.216-19 Ordering Limitations (Oct 1995)

   (a) Minimum order. When the Government requires supplies or services covered by this contract in an amount of less than
   $100,000.00, the Government is not obligated to purchase, nor is the Contractor obligated to furnish, those supplies or services under
   the contract.
   (b) Maximum order. The Contractor is not obligated to honor --
               (1) Any order for a single item in excess of the contract period of performance estimated max quantity for the contract year
               in effect;
               (2) Any order for a combination of items in excess of the contract period of performance estimated max quantity for the
               contract year in effect; or
               (3) A series of orders from the same ordering office within 365 days that together call for quantities exceeding the limitation
               in subparagraph (b)(1) or (2) of this section.
   (c) If this is a requirements contract (i.e., includes the Requirements clause at subsection 52.216-21 of the Federal Acquisition
   Regulation (FAR)), the Government is not required to order a part of any one requirement from the Contractor if that requirement
   exceeds the maximum-order limitations in paragraph (b) of this section.
   (d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor shall honor any order exceeding the maximum order
   limitations in paragraph (b), unless that order (or orders) is returned to the ordering office within 5 days after issuance, with written
   notice stating the Contractor’s intent not to ship the item (or items) called for and the reasons. Upon receiving this notice, the
   Government may acquire the supplies or services from another source.

   52.216-22 -- Indefinite Quantity (Oct 1995)

   (a) This is an indefinite-quantity contract for the supplies or services specified, and effective for the period stated, in the Schedule. The
   quantities of supplies and services specified in the Schedule are estimates only and are not purchased by this contract.

   (b) Delivery or performance shall be made only as authorized by orders issued in accordance with the Ordering clause. The Contractor
   shall furnish to the Government, when and if ordered, the supplies or services specified in the Schedule up to and including the
   quantity designated in the Schedule as the “maximum.” The Government shall order at least the quantity of supplies or services
   designated in the Schedule as the “minimum.”

   (c) Except for any limitations on quantities in the Order Limitations clause or in the Schedule, there is no limit on the number of
   orders that may be issued. The Government may issue orders requiring delivery to multiple destinations or performance at multiple
   locations.

   (d) Any order issued during the effective period of this contract and not completed within that period shall be completed by the
   Contractor within the time specified in the order. The contract shall govern the Contractor’s and Government’s rights and obligations
   with respect to that order to the same extent as if the order were completed during the contract’s effective period; provided, that the
   Contractor shall not be required to make any deliveries under this contract after August 31, 2024.

                                                                 (End of Clause)

  Page 134 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 103 of 158 Page ID
                                  #:41233
                                                   Contract 70CDCR20C00000001




   FAR 52.217-8                    Option to Extend Services                                                          NOV. 1999

   The Government may require continued performance of any services within the limits and at the rates specified in the contract. These
   rates may be adjusted only as a result of revisions to prevailing labor rates provided by the Secretary of Labor. The option provision
   may be exercised more than once, but the total extension of performance hereunder shall not exceed 6 months. The Contracting
   Officer may exercise the option by written notice to the Contractor within 30 days

   FAR 52.217-9                Option to Extend the Term of the Contract                                                          MAR 2000

  (a) The Government may extend the term of this contract by written notice to the Contractor within 30 days before the end of the
  contract; provided that the Government gives the Contractor a preliminary written notice of its intent to extend at least 60 days
  before the end of the contract. The preliminary notice does not commit the Government to an extension.

  (b) If the Government exercises this option, the extended contract shall be considered to include this option clause.

  (c) The total duration of this contract, including the exercise of any options under this clause, shall not exceed 60 months.

                                                            (End of clause)

  Solicitation Provisions Incorporated by Full Text

  HSAR CLAUSES INCORPORATED IN FULL TEXT


   HSAR 3052.204-70              Security Requirements for Unclassified Information Technology Resources                          JUN 2006


   (a) The Contractor shall be responsible for Information Technology (IT) security for all systems connected to a DHS network or
   operated by the Contractor for DHS, regardless of location. This clause applies to all or any part of the contract that includes
   information technology resources or services for which the Contractor must have physical or electronic access to sensitive information
   contained in DHS unclassified systems that directly support the agency’s mission.

   (b) The Contractor shall provide, implement, and maintain an IT Security Plan. This plan shall describe the processes and procedures
   that will be followed to ensure appropriate security of IT resources that are developed, processed, or used under this contract.

                       (1) Within 30 days after receipt of all transition items and documentation from the incumbent, the contractor shall
                       submit for approval its IT Security Plan, which shall be consistent with and further detail the approach contained
                       in the offeror's proposal. The plan, as approved by the Contracting Officer, shall be incorporated into the contract
                       as a compliance document.

                       (2) The Contractor’s IT Security Plan shall comply with Federal laws that include, but are not limited to, the
                       Computer Security Act of 1987 (40 U.S.C. 1441 et seq.); the Government Information Security Reform Act of
                       2000; and the Federal Information Security Management Act of 2002; and with Federal policies and procedures
                       that include, but are not limited to, OMB Circular A-130.

                       (3) The security plan shall specifically include instructions regarding handling and protecting sensitive
                       information at the Contractor’s site (including any information stored, processed, or transmitted using the
                       Contractor’s computer systems), and the secure management, operation, maintenance, programming, and system
                       administration of computer systems, networks, and telecommunications systems.

   (c) Examples of tasks that require security provisions include--




  Page 135 of 137                                                     UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 104 of 158 Page ID
                                  #:41234
                                                  Contract 70CDCR20C00000001



   (1) Acquisition, transmission or analysis of data owned by DHS with significant replacement cost should the contractor’s copy be
   corrupted; and (2) Access to DHS networks or computers at a level beyond that granted the general public (e.g., such as bypassing a
   firewall).

   (d) At the expiration of the contract, the contractor shall return all sensitive DHS information and IT resources provided to the
   contractor during the contract and certify that all non-public DHS information has been purged from any contractor-owned system.
   Components shall conduct reviews to ensure that the security requirements in the contract are implemented and enforced.

   (e) Within 6 months after contract award, the contractor shall submit written proof of IT Security accreditation to DHS for approval by
   the DHS Contracting Officer. Accreditation will proceed according to the criteria of the DHS Sensitive System Policy Publication,
   4300A (Version 2.1, July 26, 2004) or any replacement publication, which the Contracting Officer will provide upon request. This
   accreditation will include a final security plan, risk assessment, security test and evaluation, and disaster recovery plan/continuity of
   operations plan. This accreditation, when accepted by the Contracting Officer, shall be incorporated into the contract as a compliance
   document. The contractor shall comply with the approved accreditation documentation.

                                                               (End of clause)




                                                       [END OF SECTION I]




                           [THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]




  Page 136 of 137                                                   UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 105 of 158 Page ID
                                  #:41235
                                                 Contract 70CDCR20C00000001



                                                             SECTION J

                                                   LIST OF ATTACHMENTS

  J.1 – Attachment 1 – Wage Determination

  J.2 – Attachment 2 – Quality Assurance Surveillance Plan

  J.3 – Attachment 3 – Facility Contracts List for DHS

  J.4 – Attachment 4 – Deliverables Table

  J.5 – Attachment 5 - Security Language

  J.6 – Attachment 6 – Transportation Monthly Report Template




                                                     [END OF SECTION J]




                          [THE BALANCE OF THIS PAGE IS LEFT INTENTIONALLY BLANK]




  Page 137 of 137                                                UAC AND FAMU Transportation Services
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 106 of 158 Page ID
                                  #:41236




                            Attachment B
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 107 of 158 Page ID
                                  #:41237
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 108 of 158 Page ID
                                  #:41238
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 109 of 158 Page ID
                                  #:41239
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 110 of 158 Page ID
                                  #:41240
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 111 of 158 Page ID
                                  #:41241
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 112 of 158 Page ID
                                  #:41242




                            Attachment C
   Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 113 of 158 Page ID
                            Bilingual Travel Youth Care Worker
                                         #:41243

        Department:       UAC – Homeland Security and Public Safety
          Schedule:       Full Time
             Travel:      100%

About MVM, Inc.
Service, Support, Success are the pillars upon which MVM’s founders built the company, and they continue to serve as
MVM’s core values. Along with our uncompromising insistence on integrity and ethical business practices, these values
make us the service provider of choice for our customers and the employer of choice for our dedicated team members.

Working at MVM, Inc. takes a certain kind of person; we want someone who identifies with our values and is willing to
challenge themselves both personally and professionally. We seek employees who are passionate about serving and
making a difference in lives of others.

We are looking to add a Bilingual Travel Youth Care Worker. If you can envision joining a team where you will have the
opportunity to provide mission driven results; then we are looking for you!

Here’s what you need to be successful in this role:

    •     Coachable: You are open to constructive criticism, with a strong desire to implement and sustain feedback by
          others, with ability to follow a workflow process
    •     Customer service orientated: You understand the value of a relationship by building trust and relating to the
          customer to ensure the conversation progresses properly
    •     Committed: You have the passion and perseverance for what you want to accomplish
    •     Supportive Mentality: Be honest, act with integrity, and keep the conversation focused on helping and
          nurturing children
    •     Frequent Travel: As required to fulfill the obligations and responsibilities of the position with a minimum of
          three (3) days consecutively at a time and with short notice
    •     Critical Duties: Support responsibilities that must continue to be performed during crisis situations and
          contingency operations. Necessary responsiveness will
What You will Get to Do!!
 The Bilingual Travel Youth Care Worker must have a compassion for children and are passionate about serving and
 making a difference in the lives of others. Provide humble care and service to unaccompanied children and teens,
 while you are accompanying them on domestic flights and via ground transportation to shelters all over the country.
 During these trips, the Travel Youth Care Workers use their language skills to communicate in a way that is culturally
 sensitive, while fostering a safe and comfortable environment.

Key functions you will perform!
     • Responsible for the safe and secure transportation of unaccompanied minor(s) and families in a humane
         manner and in accordance with MVM’s established transportation by land and air policies and procedures
     • Ensures that an orientation is provided to all children and families in a language they understand
     • Reviews the documentation to ensure it contains all information needed for travel
     • Completes, verifies, and provides documentation to all parties involved
     • Prepares to work with uncooperative individuals in both controlled and uncontrolled situations.
     • Prepares meals and snacks for the children and/or family units for the duration of the transport.
     • Logs transportation details, such as medication, meals offered, eaten, and refused.
     • Provides clean and appropriate clothing based upon weather conditions at destination location.
     • Reports into the Command Center at established check points and advices on any changes, disruptions
         or concerns throughout the transportation route. Logs information.
     • If applicable, maintains a medication log for the UAC and or family members to include the type of
         medication, the numbers of times the medication is administered throughout the transport and any
         irregularities from what the prescription directs.
   Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 114 of 158 Page ID
What you will need to have:                             #:41244
     • Associate degree in an appropriate discipline from an accredited college (a high school diploma with one or
        more years of extra relevant experience may be substituted for an associate degree)
     • Have at least two (2) years of documented experience in a field related to law, social work, detention,
        corrections, or similar occupational area; as well as certification, licensure, and credentials applicable to the
        professional accreditation of the position, if applicable.
     • Available for domestic travel 100% required.
     •   Ability to comprehend and speak (both) Spanish and English fluently
     •   Ability to pass a Government Security Background Investigation and including a favorable credit check
     •   Possess a valid and current driver’s License.
Clearance:
    • Applicants selected will be subject to a Government background investigation and may need to meet eligibility
       requirements for access to classified information.

Security Requirements:
   • U.S. Citizenship
   • Ability to obtain/maintain a Security Clearance
   • Favorable credit check
These requirements are thoroughly reviewed during the employment screening process. Acceptance for this opportunity
is dependent upon meeting all qualification/selection criteria.
We Offer…
   • Paid training, fun, talented and driven teammates
   • Knowledgeable, encouraging, and present leadership
   • A diverse and community-minded organization
   • Career growth and learning opportunities for aspiring minds
   • A competitive benefits package, and fosters a highly skilled, energized, and empowered workforce.

Due to the high volume of applications received, the Recruiting Department will contact you directly, should you be
selected to advance in our recruitment process.

                                          If you have what it takes, apply now!!
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 115 of 158 Page ID
                                  #:41245




               DEFENDANTS’ EXHIBIT 5
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 116 of 158 Page ID
                                  #:41246



                              UNITED STATES DISTRICT COURT
                         FOR THE CENTAL DISTRICT OF CALIFORNIA


   JENNY LISETTE FLORES; et al.,

                    Plaintiffs,

         v.
                                                       Case No. CV 85-4544-DMG
   WILLIAM P. BARR, Attorney General of the
   United States, et al.,

                    Defendants.




               SUPPLEMENTARY DECLARATION OF JALLYN SUALOG,
              DEPUTY DIRECTOR, OFFICE OF REFUGEE RESETTLEMENT

         I, Jallyn Sualog, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that my

  testimony below is true and correct:

         1.      I am the Deputy Director of the Office of Refugee Resettlement (“ORR”), an Office

  within the Administration for Children and Families (“ACF”), U.S. Department of Health and

  Human Services (“HHS”).

         2.      My qualifications, professional experience, and basis for my personal knowledge

  are detailed in the September 11, 2020 declaration I previously submitted in support of the

  Government’s request for an administrative stay of the district court’s September 4, 2020 Order,

  No. 20-55951, Dkt. No. 2-5 (9th Cir., Sept. 11, 2020), attached hereto as “Exhibit 1,” which I

  incorporate by reference.

         3.      I submit this supplementary declaration to: (a) clarify my testimony regarding

  ORR’s functional intake capacity, Exhibit 1, ¶¶ 43-44, in light of my prior testimony in support of

  the Government’s opposition to the request for a temporary restraining order in Lucas R., No. 2:18-

  cv-05741, Dkt. No. 230-1, ¶¶ 13-14 (C.D. Cal. Mar. 27, 2020), attached hereto as “Exhibit 2”; (b)



                                                  1
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 117 of 158 Page ID
                                  #:41247



  address the impracticalities of Plaintiffs’ proposal to use temporary foster care to house Title 42

  minors; and (c) provide an update to ORR intake and referral figures presented in my September

  11, 2020 declaration.

         Prior Declaration Testimony

         4.      In my March 27, 2020 declaration, I stated that, based on February 2020 data, ORR

  was at “28% occupancy rate”, and based on that historically low capacity, concluded that “for the

  near-term, ORR is likely to have sufficient capacity to continue to implement necessary social

  distancing and/or isolation.” Exhibit 2, at ¶¶ 13-14.

         5.      This statement was made in opposition to the Lucas R. plaintiffs’ request for the

  expedited release of UAC in ORR custody based on the allegedly heightened risk of COVID-19

  infection within the ORR network, and was intended to demonstrate ORR’s ability to safely

  implement COVID-19 protocols with respect to the then-current population of UAC already in

  ORR’s care and custody.

         6.      At the time the March 27, 2020 declaration was written, the CDC Order had only

  just become effective and referrals had dropped precipitously such that the ORR population was

  practically static. At the time, there were serious outbreaks emerging in New York, California,

  and Washington (states with a significant number of ORR shelters), and large portions of the

  country were entering strict “lock downs” pursuant to various state and local health directives.

  ORR was assuming a similarly cautious posture, and its primary focus was on ensuring that the

  UAC already in its care and custody could be adequately protected from COVID-19. At the time,

  30% capacity was deemed adequate to implement protocols sufficient to protect the current

  population of UAC from COVID-19.




                                                   2
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 118 of 158 Page ID
                                  #:41248



         7.       I understand that this statement has been interpreted by some as meaning that ORR

  can safely ingest any number of UAC until the ORR network reaches approximately 30% capacity.

  However, this statement was made before all of ORR’s current COVID-19 protocols were in place,

  and thus did not account for the capacity that ORR must hold in reserve in order to properly stage

  incoming UAC. This statement also did not address what impact an increase in the rate of referrals

  or an increase in the percentage of infected referrals would have on ORR’s ability to implement

  effective COVID-19 containment protocols with respect to incoming UAC.

         8.      ORR’s current intake capacity must be understood in light of the current COVID-

  19 protocols described in my September 11, 2020 declaration, which includes staging incoming

  UAC in facilities along the Southwest border. This process, which was designed to frontload

  protections on incoming UAC, in order to protect the entirety of the ORR network, has the potential

  to create a bottleneck if a sufficient number of incoming UAC need to be placed in

  quarantine/isolation.

         9.      The determination in my September 11, 2020 declaration remains correct: the

  ORR system would likely come under significant stress if ORR were to begin to receive on a

  regular basis approximately 75 to 100 referrals of UAC per week, with approximately 30% of the

  UAC having tested positive or been exposed to COVID-19. The compounding of that stress by

  other factors outside of ORR’s control—such as a material shift in the demographics of UAC

  referrals towards younger children, which would limit the number of licensed facilities capable

  of caring for such children—would likely worsen the situation and jeopardize ORR’s ability to

  maintain effective infection control measures. If the September 4 Order becomes effective, and

  the volume of referrals to ORR increases in kind, then the risk of such a scenario and the

  attendant consequences would increase dramatically.




                                                  3
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 119 of 158 Page ID
                                  #:41249




         10.     This is partly because under the current infection control measures, there are

  limits to the number of UAC that ORR can safely absorb into the system at any one time. A

  breakdown in the operationalization of the infection control measures—triggered by a large

  volume of referrals or shift in the clinical presentations of UACs—would increase the danger of

  COVID-19 for newly-referred UACs and those presently in the system.

         11.     Beyond this point, capacity in those facilities designated for the staging of incoming

  UAC will quickly be depleted, and ORR will be forced to move increasing numbers of UAC into

  the interior of the United States. Depending on the percentage of infected incoming UAC, ORR

  may also need to conduct medical staging operations further inland.

         12.     ORR’s capacity is also affected by conditions in communities where shelters are

  located. Already states such as California, Washington, and Texas have been impacted by natural

  disasters like wild fires and hurricanes. ORR must also consider the possibility that future

  outbreaks of COVID-19 in communities where shelters are located could temporarily eliminate

  those locations as potential placements, and further limit ORR’s capacity.

         Foster Care

         13.     I understand that Plaintiffs have suggested that ORR could simply transfer an

  excess UAC to foster care.

         14.     While ORR may have approximately 1900 TFC beds as of September 16, 2020,

  this does not translate to an ability to accommodate that many children into TFC programs.

  Transitional foster care (TFC) is reserved for children under the age of 12, pregnant and parenting

  teens, children with disabilities and/or sibling groups.1


         1
           See Children Entering the United States Unaccompanied: Guide to Terms,
  https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-guide-




                                                    4
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 120 of 158 Page ID
                                  #:41250



         15.     The majority of UAC DHS refers to ORR are teenagers who are often not suitable

  for TFC due to their age.

         16.     Additionally, foster parents are licensed for specific ages, genders, and capacities

  within their own private homes, and only children meeting these specific demographics can be

  referred for placement with these families. Even outside of a worldwide pandemic it can be time

  consuming to identify a suitable foster family given the demographics of a referred child and their

  individual needs. Foster parents retain the right to deny placement at any time.

         17.     In addition, many foster families already have their own children, family members,

  and other foster children in their homes. The potential for exposure to COVID-19 by taking in

  referrals from the border could prove too risky for foster parents to accept. In fact, ORR programs

  have noted a drop in available foster families in recent months, due in part to these concerns.

         Updated Figures

         18.     From September 1, 2020 to September 16, 2020, ORR has received 568 referrals,

  of which 30% were COVID-19 positive or exposed; specifically, 2 were COVID-19 positive

  (requiring isolation) and 170 were COVID-19 exposed (requiring quarantine). In addition, since

  September 11, 2020, there have been an additional 46 COVID-19 cases among the UAC already

  in ORR care.

         Executed on September 17, 2020.




                                                   _______________________________________
                                                   Jallyn Sualog




  to-terms (defining “Transitional Foster Care”); ORR Policy Guide § 1.2.2,
  https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
  section-1#1.2.



                                                   5
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 121 of 158 Page ID
                                  #:41251




                            Attachment A
                                                                                     (94 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    2 of
                                                                       122 of 22
                                                                              158 Page ID
                                         #:41252



                                  No. _______
                  __________________________________________

    IN THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
               ___________________________________________
                       JENNY LISETTE FLORES, et al.
                            Plaintiffs-Appellees,

                                            v.

                              WILLIAM P. BARR,
                    Attorney General of the United States, et al.
                             Defendants-Appellants.
                ___________________________________________
           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                ___________________________________________

                 DECLARATION OF JALLYN SUALOG,
        DEPUTY DIRECTOR, OFFICE OF REFUGEE RESETTLEMENT

         I, Jallyn Sualog, declare under penalty of perjury, pursuant to 28 U.S.C. §

   1746, that my testimony below is true and correct:

         1.     I am the Deputy Director of the Office of Refugee Resettlement

   (“ORR”), an Office within the Administration for Children and Families (“ACF”),

   U.S. Department of Health and Human Services (“HHS”).

         2.     I have held the position of Deputy Director since June 2018. I was

   previously the Director of Children’s Services from September 2013 through June

   2018. I have worked at ORR since February 2007. I have a Master’s of Arts in

   Clinical Psychology. Before joining ORR, I worked as a mental health professional




                                            1
                                                                                     (95 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    3 of
                                                                       123 of 22
                                                                              158 Page ID
                                         #:41253



   and managed the child welfare and social services programs for Hawaii’s largest

   non-profit organization.

         3.     As the Deputy Director of ORR, I have responsibility for the oversight

   of the Unaccompanied Alien Children (“UAC”) program, including all aspects of

   operations, planning and logistics, medical services, and monitoring. My job duties

   include the formulation and implementation of ORR’s response to coronavirus

   disease 2019 (COVID-19) across its network of grantee care-provider facilities. In

   the course of performing my duties, I have gained personal knowledge of the factors

   that impact ORR operations, and the challenges associated with implementing

   ORR’s COVID-19 infection control protocols.

         4.     My testimony in this declaration is based upon this personal

   knowledge, and information obtained from records and systems maintained by ORR

   in the regular course of performing my job duties.

         5.     I am testifying in this declaration to the best of my knowledge, and

   understand that this declaration is for use in the Government’s appeal of the district

   court’s September 4, 2020 order in Flores v. Barr, No. 2:85-cv-04544-DMG-AGR

   (C.D. Cal.), Dkt. No. 976 (“September 4 Order”).

         The district court’s order will significantly disrupt ORR operations and
         endanger UAC and ORR personnel




                                             2
                                                                                     (96 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    4 of
                                                                       124 of 22
                                                                              158 Page ID
                                         #:41254



         6.     I have been asked by ORR leadership to assess the potential impact

   that material changes in the current ORR operating environment would have on

   ORR program operations, including the impact of the September 4 Order.

         7.     It is my understanding that the September 4 Order directs the

   Government to cease temporarily housing alien minors in hotels pending their

   expulsion pursuant to the CDC Order prohibiting the introduction of certain

   “covered aliens” into the United States.

         8.     I understand that in the September 4 Order, the district court

   determined that minors held pursuant to the CDC Order are also members of the

   Flores settlement class, and therefore must be transferred “as expeditiously as

   possible” to a licensed ORR grantee care provider facility if “a bed in a licensed

   facility is immediately available.” Dkt. No. 976, 17, para.1. I also understand that

   the September 4 Order directs that, once in ORR care, any minors subject to the

   CDC Order must be treated identically to the population of UAC that it is ORR’s

   statutory mission to care for. See id.

         9.     It is my understanding the district court stayed the September 4 Order

   until midnight on September 8, after which, the U.S. Department of Homeland

   Security (DHS) must cease placing minors in hotels by September 15. Id. at 17,

   para.2. Absent an emergency stay, I anticipate that on or about September 15, ORR




                                              3
                                                                                     (97 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    5 of
                                                                       125 of 22
                                                                              158 Page ID
                                         #:41255



   will begin receiving referrals from DHS of alien minors who would otherwise have

   been cared for in hotels and then expelled under the CDC Order.

         10.    As described below, ORR has implemented robust COVID-19

   infection control protocols, which I believe have helped to protect both UAC and

   ORR and grantee personnel from COVID-19 thus far. ORR’s infection control

   protocols were developed in consultation with CDC, and take into account the

   relatively low and stable ORR census during the COVID-19 pandemic. Although

   the ORR network is comprised of many facilities that house and care for UAC in

   congregate settings, the relatively low and stable ORR census has allowed ORR to

   implement infection control measures across the ORR network that would be

   unworkable if the number of UAC referred to ORR were to increase materially

   above current levels.

         11.    I anticipate that the September 4 Order will lead to an increase in the

   number of referrals to ORR. If the number of referrals increases materially, ORR

   will not be able to safely absorb incoming UAC according to its existing COVID-

   19 infection control measures, which will increase the risk of introducing COVID-

   19 into the ORR network, which I understand to be the type of situation the CDC

   Order was intended to avoid.

         12.    Indeed, it is my understanding that hotels are used to house Title 42

   minors pending their expulsion precisely because hotels furnish accommodations




                                            4
                                                                                     (98 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    6 of
                                                                       126 of 22
                                                                              158 Page ID
                                         #:41256



   conducive to an effective quarantine. Specifically, it is my understanding that

   hotels enable Title 42 minors to be confirmed to individual rooms with closed doors,

   where each minor has their own sleeping, eating, and bathing facilities. According

   to CDC guidance, it is ideal to quarantine individuals in private quarters because it

   eliminates the opportunity for others to come into contact with surfaces that may

   have been contaminated with respiratory droplets produced the quarantined

   individual, such as doorknobs, faucet handles, and other high-touch surfaces.1

         13.    Under the September 4 Order, hotels are no longer an option for

   temporarily housing Title 42 minors pending their expulsion. As a result, Title 42

   minors who would have been housed in hotels Order will now be referred to ORR.

         14.    As the number of UAC in the ORR network increases, ORR will

   gradually lose the extra space that must be held in reserve to quarantine or isolate

   UAC as needed, and ORR will be forced to house UAC in denser conditions, which

   will further increase the risk of transmission of COVID-19.




         1
            See CDC, Interim Guidance on Management of Coronavirus Disease 2019
   (COVID-19) in Correctional and Detention Facilities (updated July 22, 2020),
   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
   detention/guidance-correctional-detention.html (“In order of preference, multiple
   quarantined individuals should be housed: IDEAL: Separately, in single cells with
   solid walls (i.e., not bars) and solid doors that close fully.”); see also CDC, Guidance
   for Shared or Congregate Housing, https://www.cdc.gov/coronavirus/2019-
   ncov/community/shared-congregate-house/guidance-shared-congregate-
   housing.html (last updated Aug. 3, 2020) (“If possible, designate a separate
   bathroom for residents with COVID-19 symptoms.”).



                                              5
                                                                                     (99 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    7 of
                                                                       127 of 22
                                                                              158 Page ID
                                         #:41257



         15.    Furthermore, immediate implementation of the September 4 Order

   will require ORR to abruptly transfer hundreds of UAC currently housed in shelters

   along the Southwest border further inland, in order to make room to medically stage

   additional incoming UAC in facilities along the Southwest border. This will require

   UAC and ORR personnel to travel long distances on common carriers, such as

   airplanes, creating additional risk of infection. The movement of so many UAC

   across the ORR network also increases the risk of introducing COVID-19 into the

   shelters that receive transferred UAC, and the communities where those shelters are

   located.

         16.    I am concerned that once implementation of the September 4 Order

   begins, the operational complexity of the implementation will have the unintended

   consequence of increasing the danger of COVID-19 within the ORR network.

         Material changes in the ORR operating environment will negatively impact
         the program

         17.    At this point in time, ORR is implementing infection control measures

   across its system in response to the COVID-19 pandemic, and the system-wide

   census (that is, the number of UAC in the system) is low relative to the maximum

   capacity of the system when there is no pandemic. It is also low relative to the

   historical highs in the census when there is no pandemic. The relatively low census




                                            6
                                                                                    (100 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    8 of
                                                                       128 of 22
                                                                              158 Page ID
                                         #:41258



   has remained relatively stable for months. ORR attributes the current operating

   environment to the CDC Order.

         18.    My experience is that a host of factors can impact ORR operations.

   Some of those factors are within ORR’s control. Others are not. ORR does not, for

   example, control the number of referrals of UAC that it receives from DHS; the

   home countries, demographics, or clinical presentations of the UAC referred by

   DHS; the numbers or locations of potential sponsors for the UAC; the public health

   situation domestically or internationally; the public health measures implemented

   by individual U.S. states or transportation companies (e.g., commercial airlines) in

   response to the COVID-19 pandemic; and natural disasters that take ORR shelters

   offline (e.g., recent hurricanes in Texas and Louisiana). ORR can control the public

   health measures that it implements within its system—as well its decisions

   concerning the placement and release of UACs—within the operating environment

   that is presented to ORR and is outside of ORR’s control.

         19.    My best programmatic judgment is that the relatively low and stable

   census in recent months has given ORR needed operational flexibility to effectively

   implement infection control measures—and make prompt and safe placement and

   release decisions—across the system. ORR has, for example, been able to isolate

   or quarantine confirmed or suspected cases of COVID-19, respectively, among the

   UAC population as they arise. These measures have protected the health and safety




                                            7
                                                                                    (101 of 121)
           Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR     DocumentID: 985-1
                                           11820616,
                                                 FiledDktEntry:
                                                       09/17/202-5, Page
                                                                 Page    9 of
                                                                       129 of 22
                                                                              158 Page ID
                                         #:41259



   of UAC in ORR’s care and custody and prevented the development of more serious

   public health concerns in ORR shelters.

         20.     It would increase the risks to the federal and grantee staff who care for

   the UAC if there were a material increase in UAC referrals or the percentage of

   UACs who have tested positive for COVID-19 or been exposed to the disease; the

   complexity of ORR operations would increase as well and have a potentially

   negative impact on the effectiveness of the infection control measures in ORR

   shelters. Indeed, under the current infection control measures, there are limits to

   the number of UAC that ORR can safely absorb into the system at any one time. A

   breakdown in the operationalization of the infection control measures—triggered

   by a large volume of referrals or shift in the clinical presentations of UACs—would

   increase the danger of COVID-19 for newly-referred UACs and those presently in

   the system.

         21.     The health and safety of federal and grantee staff is critical because the

   loss of staff to sickness or self-quarantine diminishes the capacity of ORR to care

   for UAC. ORR already loses dozens of staff each week to self-quarantine for

   COVID-19 because of state and local rules that mandate self-quarantine when

   traveling between U.S. jurisdictions with high rates of community transmission.

   When members of the staff transport UAC to sponsors as part of the release process,

   many become temporarily unavailable regardless of whether they have actually




                                               8
                                                                                   (102 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page130
                                                                        10 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41260



   become infected with or exposed to COVID-19. Any outbreaks in ORR shelters

   that might result from increases in the census or breakdowns in infection control

   measures would put additional stress on program operations. Sadly, there have also

   been several staff deaths associated with COVID-19 during the pandemic; rigorous

   adherence to infection control measures is important to maintaining morale and the

   ability to recruit and retain new staff during this challenging time.

         22.    My best programmatic judgment is that the ORR system would likely

   come under significant stress if ORR were to begin to receive on a regular basis

   approximately 75 to 100 referrals of UAC per week, with approximately 30% of

   the UAC having tested positive or been exposed to COVID-19. The compounding

   of that stress by other factors outside of ORR’s control—such as a material shift in

   the demographics of UAC referrals towards younger children, which would limit

   the number of licensed facilities capable of caring for such children—would likely

   worsen the situation and jeopardize ORR’s ability to maintain effective infection

   control measures. If the September 4 Order becomes effective, and the volume of

   referrals to ORR increases in kind, then the risk of such a scenario and the attendant

   consequences would increase dramatically.

         The COVID-19 pandemic presents unprecedented operational challenges
         for ORR




                                              9
                                                                                   (103 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page131
                                                                        11 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41261



         23.    ORR is the agency charged with the care and custody of UAC pursuant

   to 8 U.S.C. § 1232(c) and other provisions. As such, ORR is committed to

   providing for the safety and well-being of all UAC in its care, as well as protecting

   the health and safety of the communities in which these children live—including

   from the risk of COVID-19.

         24.    To carry out its mission, ORR relies on a network of grantee care-

   provider facilities located across the country. There are a total of 107 facilities in

   the ORR grantee care-provider network that house UAC in a congregate setting.

         25.    ORR has experience with the identification, mitigation, and treatment

   of communicable diseases affecting UAC, including seasonal influenza (flu),

   mumps (parotitis), chicken pox (varicella), and tuberculosis. ORR has policies

   pertaining to communicable disease control that predate the COVID-19 pandemic.

   ORR’s general, long-standing policies concerning the management of

   communicable disease require the routine assessment of travel history when a child

   arrives at a care-provider program; medical screenings and vaccinations within 48

   hours of arriving at ORR shelters; ability to isolate or quarantine individuals for the

   purpose of communicable disease control; hand hygiene and respiratory etiquette

   education efforts; and established communicable disease reporting to the local

   health authority.




                                             10
                                                                                   (104 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page132
                                                                        12 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41262



           26.    The operational challenges presented by the COVID-19 pandemic far

   exceed those presented by other communicable diseases in the past. Previously,

   when ORR needed to address infection prevention and control, it was in response

   to isolated cases or outbreaks in individual facilities, where the cause typically was

   an already-infected UAC.        Other instances involved localized outbreaks in

   communities where ORR facilities are located. ORR and its care providers have

   never before confronted a situation where all incoming UAC increased the danger

   of the introduction of a quarantinable communicable disease into the United States,
   2
       or where the same quarantinable communicable disease posed a risk to the current

   UAC population and ORR and grantee personnel based on the community

   transmission of that disease in locations where ORR facilities are located.

   Likewise, ORR and its care providers did not originally structure the physical plants

   or ordinary operations of their facilities to address the challenges presented by the

   COVID-19 pandemic; the pandemic has required substantial and novel adjustments

   in the use, operations, and capacity of facilities by ORR and its care providers. In

   these respects, the COVID-19 pandemic has been unprecedented in the history of

   the program.


           2
           See Notice of Order Under Sections 362 and 365 of the Public Health
   Service Act Suspending Introduction of Certain Persons From Countries Where a
   Communicable Disease Exists, 85 Fed. Reg. 17060 (Mar. 26, 2020) (effective Mar.
   20, 2020) (determining that “covered aliens” who have traveled through Mexico
   pose a risk of introducing COVID-19 into the United States due to the prevalence
   of COVID-19 in Mexico).



                                             11
                                                                                   (105 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page133
                                                                        13 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41263



         ORR’s infection control measures are workable and safe with a stable and
         low census

         27.    Since the first reports of COVID-19 in the U.S., ORR has monitored

   the public health reporting on COVID-19 in the jurisdictions in which grantee care-

   provider facilities operate. ORR has provided regular updates to grantee care-

   provider facilities on infection prevention and control, and issued guidance

   regarding the screening and management of UAC, facility personnel, and visitors

   who have potentially been exposed to COVID-19. All of these measures are rooted

   in guidance from CDC.

         28.    Personnel from ORR’s Division of Heath for Unaccompanied

   Children (DHUC) began consulting with CDC to develop COVID-19 infection

   control measures that could be implemented across the ORR network,

   notwithstanding the variation in physical structures, staffing, and operations across

   ORR care provider facilities. Specifically, DHUC, including DHUC Director Dr.

   Michael Bartholomew, consulted with relevant subject matter experts from CDC,

   including Dr. Amanda Cohn, who reviewed ORR’s guidance to care provider

   facilities on COVID-19 to confirm that it aligned with CDC’s guidelines and

   recommendations, and the best practices for preventing and controlling the spread

   of COVID-19 within residential facilities.      This includes guidance related to

   symptom and temperature monitoring of staff and children, cleaning and hygiene

   guidance, and ensuring the ability to isolate ill UAC and quarantine potentially



                                            12
                                                                                   (106 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page134
                                                                        14 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41264



   exposed UAC. See Decl. of A. Cohn, Lucas R. v. Azar, No. 2:18-cv-5741 DMG

   (PLAx), Dkt. No. 230-11 (Mar. 27, 2020) (describing CDC’s consultation with

   ORR).

         29.    To prevent those who may have been exposed to or infected with

   COVID-19 from entering ORR facilities, ORR has mandated that all visitors and

   staff seeking to enter any grantee care-provider facility answer COVID-19

   screening questions and submit to a mandatory temperature check. With the

   exception of UAC who are being processed for admission, grantee care-provider

   facilities are required to deny access to anyone with a fever of 100℉ or above; or

   who exhibits signs of symptoms of an acute respiratory infection, such as a cough

   or shortness of breath; or who has had contact with someone with a confirmed

   diagnosis of COVID-19 in the previous 14 days; or who has been tested for COVID-

   19 and is awaiting test results; or who, in the previous 14 days, has traveled to a

   country identified by CDC as having widespread, sustained community

   transmission of COVID-19.

         30.    In addition, UAC entering ORR care are screened for COVID-19

   exposure or symptoms during their initial medical examination (“IME”), which has

   been expanded to include a COVID-19 health screening protocol consistent with

   CDC COVID-19 guidelines.




                                           13
                                                                                   (107 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page135
                                                                        15 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41265



         31.    UAC at risk of COVID-19 exposure based on reported travel history,

   but without symptoms, are quarantined and monitored for 14 days. UAC who

   exhibit COVID-19 symptoms during their IME are isolated and tested in

   consultation with the local health authority.

         32.    ORR has also instituted a symptom-monitoring regime to ensure that

   any UAC in any facility who begins exhibiting potential symptoms of COVID-19

   after their IME is immediately identified and appropriately isolated in consultation

   with the local health authority.

         33.    Since March 19, 2020, ORR has required each grantee care-provider

   facility to monitor the temperature of every UAC in care. UACs’ temperatures are

   taken twice daily, once in the morning and again in the evening, and are recorded

   in a master census temperature report that each facility is required to maintain. If

   any UAC is found to have a temperature above 100℉, the grantee care-provider is

   required to immediately alert ORR. The grantee care-provider is required to alert

   ORR each day that any child has a temperature over 100℉. So for example, if a

   UAC has a 101℉ fever for three days, ORR will be alerted of this fact every day

   for the duration of the child’s fever. Early identification of potential COVID-19

   cases allows for early introduction of appropriate public health measures.

         34.    Any UAC exhibiting symptoms consistent with COVID-19, such as

   coughing, fever, or difficulty breathing, at any point during their time in ORR care




                                             14
                                                                                   (108 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page136
                                                                        16 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41266



   are to be immediately isolated and referred for evaluation by a licensed medical

   provider, in consultation with the local health authority. If a UAC is recommended

   for testing by the healthcare provider or public health department, the UAC is tested.

         35.     The same isolation procedures are used for any UAC determined to be

   at risk for COVID- 19 exposure or infection, whether based on information

   collected during the IME, or through subsequent monitoring. The affected UAC

   will be provided with a private room, with a closed door and bathroom access,

   preferably a private bathroom that is not used by other staff or UAC. State and local

   health departments, along with DHUC are immediately notified and consulted for

   additional guidance on risk assessment, symptom monitoring, and isolation or

   quarantine.

         36.     Facility personnel who enter an occupied isolation room are required

   to wear personal protective equipment, including an N95 respirator and goggles or

   a face shield, per CDC guidelines. If a UAC in isolation needs to leave the isolation

   room for any reason (e.g., to attend a medical appointment, etc.), the UAC must

   wear a surgical mask for the duration of their time outside the isolation room.

         37.     If a UAC must be transported to a health clinic or other off-site

   location, the facility must notify the local health department for guidance on proper

   precautions during transport. The facility is also required to alert the intended




                                             15
                                                                                   (109 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page137
                                                                        17 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41267



   destination so that proper infection control measures may be implemented prior to

   the UAC’s arrival.

         38.    UAC are required to remain in isolation until cleared by the local

   health department or DHUC. During this time in isolation, UAC receive the same

   services as their non-isolated peers in the same facility, although services—

   particularly education services—may be adjusted to accommodate proper infection-

   control procedures.

         39.    Program staff will provide an affected UAC with notice of the isolation

   requirement and address questions or concerns the child may have about medical

   isolation, as well as potential delays to anticipated transfers or discharge plans. In

   order to protect the health of UAC and the local community, UAC cannot be

   transferred either to another facility or released to a sponsor until cleared by local

   health authorities and DHUC.

         40.    In my judgment, these infection control measures have protected the

   health and safety of UAC and federal and grantee staff alike. As I discuss more

   fully below, the ORR system has had to manage UAC and staff who have tested

   positive for COVID-19 or been exposed to the disease. The management of those

   situations pursuant to ORR’s infection control measures has succeeded in

   preventing more serious public health concerns from developing in ORR facilities.




                                             16
                                                                                   (110 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page138
                                                                        18 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41268



         41.    In my judgment, ORR has been able to implement the infection control

   measures effectively due in part to its system-wide census during the COVID-19

   pandemic. The system-wide census during the pandemic has been far less than

   either ORR’s maximum capacity or historical highs.

         42.    As of September 8, 2020, there are a total of 1,097 UAC in ORR care.

   This includes 409 UAC in long-term foster care and 139 UAC in transitional foster

   care, which are not congregate settings. For congregate settings only, there are 515

   UAC in shelter facilities.

         43.    Currently, ORR’s care-provider facilities are operating below their

   maximum capacity and historical highs. For example, at this time last year

   (August/September of 2019), ORR was receiving approximately 2,779 monthly

   referrals and had almost 5,039 minors in care with a 41% occupancy rate (including

   influx and variance beds). In contrast, August 2020 referrals were approximately

   423 with approximately 972 minors in care, and an 8% occupancy rate (including

   influx and variance beds).

         44.    Critically, based on the August 2020 referrals, ORR is already

   receiving approximately 105 referrals a week, which is the upper limit of referrals

   ORR can safely absorb while maintaining COVID-19 infection prevention

   protocols. Thus, ORR is already at its functional intake capacity.         It is my

   understanding that DHS anticipates that it may need to refer approximately 60-140




                                            17
                                                                                   (111 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page139
                                                                        19 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41269



   additional minors to ORR per week after the September 4 Order takes effect and

   DHS can no longer house minors in hotels.

         45.     Thus, I anticipate that ORR will immediately begin receiving

   approximately 165 to 245 referrals a week from DHS once the September 4 Order

   becomes effective, which exceeds the threshold of 75 to 100 referrals a week that

   ORR can safely absorb according to its COVID-19 infection prevention protocols.

         46.    Although ORR has a large number of available beds on paper, the

   majority of these beds are located in congregate facilities, where UAC live in

   dormitory-like conditions, with shared sleeping, eating, and bathing facilities. ORR

   cannot use its full capacity to shelter UAC without jeopardizing its ability to

   maintain its current infection control measures. Moreover, many of the available

   beds are in shelters located in the interior of the United States, and ORR could not

   utilize them without transporting UAC from the U.S.-Mexico border region,

   through multiple states, to the shelters. This would increase the risk of COVID-19

   exposure for UAC and federal and grantee staff alike, in addition to leading to

   reductions in ORR operational capacity due to subsequent self-quarantines of

   returning staff. The relatively stable, historically low system-wide census within

   ORR facilities during the COVID-19 pandemic has allowed ORR the operational

   flexibility that it needs to implement infection control measures effectively.




                                             18
                                                                                   (112 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page140
                                                                        20 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41270



         Careful placement and release decisions are another key part of the
         COVID-19 response

         47.    ORR is continually monitoring the jurisdictions in which its grantee

   care-provider facilities operate to determine whether the conditions in the

   community surrounding the facility warrant the suspension of placements due to

   concerns related to COVID-19. For example, beginning on March 9, 2020, ORR

   stopped placements of UAC on a rolling basis in the states of California, New York,

   and Washington due to the ongoing outbreaks of COVID-19 among the general

   public in those states.

         48.    In addition, ORR is prioritizing local placements for all new referrals

   from DHS in order to limit the need for UAC to travel on commercial airliners,

   which poses a risk of exposing passengers (including UAC) to COVID-19. Care

   providers may still use air travel to reunify a UAC with their sponsor if it is safe to

   do so. But care providers are required to assess the safety of the UAC’s ultimate

   destination, in order to anticipate logistical issues associated with the COVID-19

   pandemic. Care-provider facilities are required to consult with their Federal Field

   Specialist (“FFS”), or delegate, if a UAC will be traveling to a jurisdiction with

   widespread community transmission of COVID-19 or that is subject to a

   community-wide “lock down.” In such cases, release should be postponed until it

   is deemed safe, which may be an undetermined and lengthy period, further

   burdening ORR capacity. This safety assessment includes consideration of the



                                             19
                                                                                   (113 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page141
                                                                        21 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41271



   particular UAC’s unique medical needs and vulnerabilities, and the UAC’s

   respective medical specialists are consulted in the safety planning process.

         49.    The increased operational complexity associated with placement and

   release decisions during the COVID-19 pandemic is yet another reason why a stable

   and low census is important to the effective implementation of infection control

   measures within the ORR system. ORR cannot utilize its full capacity during the

   COVID-19 pandemic without jeopardizing its ability to maintain effective infection

   control measures. At the same time, ORR must account for an array of public health

   concerns whenever it moves UAC into and out of ORR facilities. A stable and low

   census gives ORR the operational flexibility that it needs to make placement and

   release decisions that are not only prompt but also safe for UAC and the public.

         COVID-19 has already impacted ORR care-provider facilities

         50.    Despite the robust measures described above, COVID-19 has still

   impacted ORR. As of September 8, 2020, there have been a total of 204 confirmed

   COVID-19 cases among UAC across all ORR care-provider facilities since March

   24, 2020, when the first infection of a UAC was reported in a facility in New York.

   Currently, there are 65 active cases. Active cases are primarily in Texas, where

   ORR within the last two weeks received over 100 referrals of UAC infected with or

   exposed to COVID-19. These UAC are currently in isolation, per ORR and CDC

   guidelines, and are receiving appropriate monitoring and medical care. Even if



                                            20
                                                                                   (114 of 121)
          Case: 20-55951, 09/11/2020,
Case 2:85-cv-04544-DMG-AGR            ID: 11820616,
                               Document             DktEntry:
                                          985-1 Filed 09/17/202-5,Page
                                                                   Page142
                                                                        22 of
                                                                           of 158
                                                                              22 Page ID
                                         #:41272



   some eventually test negative, they must be presumed positive and cared for as such

   until results are available.

          51.    In addition, a total of 745 program staff and contractors have self-

   reported testing positive for COVID-19 since March 18, 2020. The majority of

   infected staff are in Texas, Arizona and New York. ORR has received reports that

   four (4) facility staff members and one (1) foster parent have died as a result of

   COVID-19. ORR’s medical team and the affected programs have worked in close

   coordination with the local public health departments on appropriate public health

   measures for staff members, which typically involve self-quarantine at home, and

   the tracking and monitoring of the affected staff members’ contacts within the care-

   provider facility, per CDC guidance.

          52.    In addition to the COVID-19 protocols described above, care-provider

   facilities are directed to follow any local requirements issued by the state licensing

   agency or other local public health authority related to the identification, reporting,

   and control of communicable diseases that are more stringent than ORR’s protocols.

          Executed on September 11, 2020.


                                           ______________________________
                                           Jallyn Sualog
                                           Deputy Director
                                           Office of Refugee Resettlement




                                             21
Case 2:85-cv-04544-DMG-AGR Document 985-1 Filed 09/17/20 Page 143 of 158 Page ID
                                  #:41273




                            Attachment B
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page144
                                                                    1 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41274
                                      #:5488




                              Exhibit Q
                                Sualog Declaration
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page145
                                                                    2 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41275
                                      #:5489




 1                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2
 3
     LUCAS R., et al.,                                    Case No.: 2:18-CV-5741 DMG (PLAx)
 4
                         Plaintiffs,
 5                                                        District Judge Dolly M. Gee
            v.
 6
     ALEX AZAR, Secretary of U.S. Dep’t of Health
 7   and Human Services, et al.,

 8                       Defendants.

 9
10
         DECLARATION OF JALLYN SUALOG, DEPUTY DIRECTOR, OFFICE OF REFUGEE
11                                                  RESETTLEMENT
12          I, Jallyn Sualog, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that my testimony
13 below is true and correct:
14          1.      I am the Deputy Director of the Office of Refugee Resettlement (“ORR”), an Office within

15 the Administration for Children and Families (“ACF”), U.S. Department of Health and Human Services
     (“HHS”).
16
            2.      I have held the position of Deputy Director since June 2018. I was previously the Director
17
     of Children’s Services from September 2013 through June 2018. I have worked at ORR since February
18 2007. I have a Master’s of Arts in Clinical Psychology. Before joining ORR, I worked as a mental health
19 professional and managed the child welfare and social services programs for Hawaii’s largest non-profit
20 organization.
21          3.      As the Deputy Director of ORR, I have responsibility for the oversight of the
     Unaccompanied Alien Children (“UAC”) program, including all aspects of operations, planning and
22
     logistics, medical services, and monitoring. My job duties include the formulation and implementation of
23
     ORR’s response to COVID-19 across its network of grantee care-provider facilities.
24          4.      My testimony in this declaration is based upon my personal knowledge of ORR’s response
25 to COVID-19, information obtained from records and systems maintained by ORR in the regular course of
26 performing my job duties, and CDC guidance documents regarding COVID-19, which I obtained from the
27 CDC’s official website and reviewed in connection with the performance of my duties.
            5.      I am testifying in this declaration to the best of my knowledge, and understand that this
28
     declaration is for use in the Lucas R. case.
                                                         1
30

                             Defendants’ Opposition to TRO - Exhibits                                    002
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page146
                                                                    3 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41276
                                      #:5490




 1            Background
              6.       ORR is the agency charged with the care and custody of UAC pursuant to 8 U.S.C. § 1232(c)
 2
     and other provisions. As such, ORR is committed to providing for the safety and well-being of all UAC
 3
     in its care, as well as protecting the health and safety of the communities in which these children live—
 4
     including from the risk of COVID-19.
 5            7.       To carry out its mission, ORR relies on a network of grantee care-provider facilities located
 6 across the country. There are a total of 107 facilities in the ORR grantee care-provider network that house
 7 UAC in a congregate setting: 98 shelters, 6 staff secure facilities, 1 secure facility, and 2 residential
 8 treatment centers (“RTCs”).
              8.       Although each care-provider facility is unique in terms of its physical layout and
 9
     capabilities, the ORR Guide generally defines a shelter as “a residential care provider facility in which all
10
     of the programmatic components are administered on-site, in the least restrictive environment.”1
11            9.        A staff secure facility is generally defined as “a facility that maintains stricter security
12 measures, such as higher staff to unaccompanied alien children ratio for supervision, than a shelter in order
13 to control disruptive behavior and to prevent escape. A staff secure facility is for unaccompanied alien
14 children who may require close supervision but do not need placement in a secure facility. Service
     provision is tailored to address an unaccompanied alien child’s individual needs and to manage the
15
     behaviors that necessitated the child’s placement into this more restrictive setting. The staff secure
16
     atmosphere reflects a more shelter, home-like setting rather than secure detention. Unlike many secure
17 care providers, a staff secure care provider is not equipped internally with multiple locked pods or cell
18 units.”2
19            10.      A secure facility is generally defined as “a facility with a physically secure structure and

20 staff able to control violent behavior. ORR uses a secure facility as the most restrictive placement option
     for an unaccompanied alien child who poses a danger to self or others or has been charged with having
21
     committed a criminal offense. A secure facility may be a licensed detention center or a highly structured
22
     therapeutic facility.”3
23            11.      An RTC is generally defined as “a sub-acute, time limited, interdisciplinary, psycho-
24 educational, and therapeutic 24-hour-a-day structured program with community linkages, provided through
25
     1
      ORR, Children Entering the United States Unaccompanied: Guide to Terms (Mar. 21, 2016), “Shelter care,” available at
26   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Shelter Care.
27   2
      Id., “Staff secure care,” available at https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
     unaccompanied-guide-to-terms#Staff Secure Care.
28   3
      Id., “Secure care,” available at https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
     guide-to-terms#Secure Care.
                                                                    2
30

                                Defendants’ Opposition to TRO - Exhibits                                                   003
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page147
                                                                    4 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41277
                                      #:5491




 1 non-coercive, coordinated, individualized care, specialized services and interventions. Residential
 2 treatment centers provide highly customized care and services to individuals following either a community
     based placement or more intensive intervention, with the aim of moving individuals toward a stable, less
 3
     intensive level of care or independence. ORR uses a RTC at the recommendation of a psychiatrist or
 4
     psychologist or with ORR Treatment Authorization Request (TAR) approval for an unaccompanied alien
 5 child who poses a danger to self or others and does not require inpatient hospitalization.”4
 6        12.    As of March 25, 2020, there are a total of 3,374 UAC in ORR care. This includes 439 UAC
 7 in long-term foster care and 374 UAC in transitional foster care, which are not congregate settings. For
 8 congregate settings only, there are 2,505 UAC in shelter facilities, 28 in staff secure facilities, 12 in secure
     facilities, and 16 in RTCs.
 9
                13.     Currently, ORR’s care-provider facilities are operating significantly below their maximum
10
     capacity and historical highs. For example, at this time last year (March of 2019), ORR was receiving
11 approximately 8,000 monthly referrals and had almost 12,000 minors in care with an 87% occupancy rate
12 (including influx and variance beds). In contrast, February referrals from 2020 were approximately 2,000
13 per month with approximately 3,600 minors in care, and a 28% occupancy rate (including influx and
14 variance beds). As a result, ORR currently has additional capacity and more opportunity to ensure social
     distancing and isolation within the care provider network.
15
                14.     In addition, CDC recently issued an order under Public Health authorities suspending
16
     introduction of certain persons into the United States.5 As a result, for the near-term, ORR is likely to have
17 sufficient capacity to continue to implement necessary social distancing and/or isolation.
18         ORR Infection Control Measures in Care Provider Facilities
19              15.     ORR has significant historical experience with the identification, mitigation, and treatment

20 of contagious diseases affecting UAC, including seasonal influenza (flu), mumps (parotitis), chicken pox
     (varicella), and tuberculosis. Accordingly, ORR has policies pertaining to infectious disease control that
21
     predate the COVID-19 pandemic.
22
                16.     ORR’s general, long-standing policies concerning the management of communicable
23 disease require the routine assessment of travel history when a child arrives at a care-provider program;
24 medical screenings and vaccinations within 48 hours of arriving at ORR shelters; ability to isolate or
25
26   4
       Id., “Residential Treatment Center (RTC),” available at https://www.acf.hhs.gov/orr/resource/children-entering-the-united-
     states-unaccompanied-guide-to-terms#Residential Treatment Center.
27   5
         CDC Order Under Sections 362 and 365 of the Public Health Service Act (42 U.S.C. §§ 265, 268), available at
28   https://www.cdc.gov/quarantine/order-suspending-introduction-certain-persons.html.


                                                                    3
30

                                 Defendants’ Opposition to TRO - Exhibits                                                   004
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page148
                                                                    5 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41278
                                      #:5492




 1 quarantine individuals for the purpose of infectious disease control; hand hygiene and respiratory etiquette
                                                                                                    6
 2 education efforts; and established communicable disease reporting to the local health authority.
             17.      Since the first reports of COVID-19 in the U.S., ORR has monitored the public health
 3
     reporting on COVID-19 in the jurisdictions in which grantee care-provider facilities operate. ORR has
 4
     provided regular updates to grantee care-provider facilities on infection prevention and control, and issued
 5 guidance regarding the screening and management of UAC, facility personnel, and visitors who have
 6 potentially been exposed to COVID-19. All of these measures are rooted in CDC guidance.7
 7           18.      To prevent those who may have been exposed to, or who may be infected with COVID-19

 8 from entering ORR facilities, ORR has mandated that all visitors and staff seeking to enter any grantee
     care-provider facility answer COVID-19 screening questions and submit to a mandatory temperature
 9
     check. With the exception of UAC who are being processed for admission, grantee care-provider facilities
10
     are required to deny access to anyone with a fever of 100℉ or above; or who exhibits signs of symptoms
11 of an acute respiratory infection, such as a cough or shortness of breath; or who has had contact with
12 someone with a confirmed diagnosis of COVID-19 in the previous 14 days; or who has been tested for
13 COVID-19 and is awaiting test results; or who, in the previous 14 days, has traveled to a country identified
14 by the CDC as having widespread, sustained community transmission of COVID-19.
             19.      In addition, UAC entering ORR care are screened for COVID-19 exposure or symptoms
15
     during their initial medical examination (“IME”), which has been expanded to include a COVID-19 health
16
     screening protocol consistent with CDC COVID-19 guidelines.
17           20.      UAC at risk of COVID-19 exposure based on reported travel history, but without symptoms,
18 are quarantined and monitored for 14 days. UAC who exhibit COVID-19 symptoms during their IME are
19 isolated and tested in consultation with the local health authority.
20           21.      ORR has also instituted a rigorous symptom-monitoring regime to ensure that any UAC in
     any facility who begins exhibiting potential symptoms of COVID-19 after their IME is immediately
21
     identified and appropriately isolated in consultation with the local health authority.
22
             22.      Since March 19, 2020, ORR has required each grantee care-provider facility to monitor the
23 temperature of every UAC in care. UACs’ temperatures are taken twice daily, once in the morning and
24 again in the evening, and are recorded in a master census temperature report that each facility is required
25 to maintain. If any UAC is found to have a temperature above 100℉, the grantee care-provider is required
26
     6
      See ORR Policy Guide § 3.4.6 Management of Communicable Diseases, § 3.4.7 Maintaining Health Care Records and
27   Confidentiality, https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-3.
     7
      CDC, Interim US Guidance for Risk Assessment and Public Health Management of Persons with Potential Coronavirus
28   Disease 2019 (COVID-19) Exposures: Geographic Risk and Contacts of Laboratory-confirmed Cases,
     https://www.cdc.gov/coronavirus/2019-ncov/php/risk-assessment.html.
                                                                4
30

                              Defendants’ Opposition to TRO - Exhibits                                                    005
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page149
                                                                    6 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41279
                                      #:5493




 1 to immediately alert ORR. The grantee care-provider is required to alert ORR each day that any child has
 2 a temperature over 100℉. So for example, if a UAC has a 101℉ fever for three days, ORR will be alerted
     of this fact every day for the duration of the child’s fever. Early identification of potential COVID-19 cases
 3
     allows for early introduction of appropriate public health measures.
 4
              23.     Any UAC exhibiting symptoms consistent with COVID-19, such as coughing, fever, or
 5 difficulty breathing, at any point during their time in ORR care are to be immediately isolated and referred
 6 for evaluation by a licensed medical provider, in consultation with the local health authority. If a UAC is
 7 recommended for testing by the healthcare provider or public health department, the UAC will receive
 8 testing.
              24.     The same isolation procedures are used for any UAC determined to be at risk for COVID-
 9
     19 exposure or infection, whether based on information collected during the IME, or through subsequent
10
     monitoring. The affected UAC will be provided with a private room, with a closed door and bathroom
11 access, preferably a private bathroom that is not used by other staff or UAC. State and local health
12 departments, along with ORR’s Division of Health for Unaccompanied Children (“DHUC”) are
13 immediately notified and consulted for additional guidance on risk assessment, symptom monitoring, and
14 isolation or quarantine.
              25.     Facility personnel who enter an occupied isolation room are required to wear personal
15
     protective equipment, including an N95 respirator and goggles or a face shield, per CDC guidelines.
16
              26.     If a UAC in isolation needs to leave the isolation room for any reason (e.g., to attend a
17 medical appointment, etc.), the UAC must wear a surgical mask for the duration of their time outside the
18 isolation room.
19            27.     If a UAC must be transported to a health clinic or other off-site location, the facility must

20 notify the local health department for guidance on proper precautions during transport. The facility is also
     required to alert the intended destination so that proper infection control measures may be implemented
21
     prior to the UAC’s arrival.
22
              28.     UAC are required to remain in isolation until cleared by the local health department or
23 DHUC. During this time in isolation, UAC receive the same services as their non-isolated peers in the
24 same facility, although services—particularly education services—may be adjusted to accommodate
25 proper infection-control procedures.
26            29.     Any room, object, or vehicle used by a UAC in isolation is thoroughly sanitized afterwards.8

27
28   8
      See CDC, Disinfecting Your Facility if Someone is Sick, https://www.cdc.gov/coronavirus/2019-ncov/prepare/disinfecting-
     building-facility.html.
                                                                 5
30

                               Defendants’ Opposition to TRO - Exhibits                                                 006
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page150
                                                                    7 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41280
                                      #:5494




 1          30.     To assess whether each grantee care-provider facility has appropriate stores of personal

 2 protective equipment (“PPE”) to safely respond in the event COVID-19 is detected within their facility, on
     March 13, 2020, ORR inventoried all care providers for their current levels of PPE (e.g., surgical masks
 3
     and gowns, face shields, N95 respirators) and cleaning/disinfecting supplies, as well as the number of staff
 4
     who are involved in cleaning and maintenance activities.            Any facility that encounters difficulty
 5 maintaining adequate levels of COVID-19 related supplies may request additional stores from FEMA, and
 6 ORR may assist in facilitating any such requests.
 7          31.     Program staff will provide an affected UAC with notice of the isolation requirement and

 8 address questions or concerns the child may have about medical isolation, as well as potential delays to
     anticipated transfers or discharge plans. In order to protect the health of UAC and the local community,
 9
     UAC cannot be transferred either to another facility or released to a sponsor until cleared by local health
10
     authorities and DHUC.
11          ORR Suspensions of Placements and Releases
12          32.     Beginning on March 9, 2020, ORR stopped placements of UAC on a rolling basis in the
13 states of California, New York, and Washington due to the ongoing outbreaks of COVID-19 among the
14 general public in those states. ORR is continually monitoring the jurisdictions in which its grantee care-
     provider facilities operate to determine whether the conditions in the community surrounding the facility
15
     warrant the suspension of placements due to concerns related to COVID-19.
16
            33.     In addition, ORR is prioritizing local placements for all new referrals from DHS in order to
17 limit the need for UAC to travel on commercial airliners, which poses a risk of exposing passengers
18 (including UAC) to COVID-19. Care providers may still use air travel to reunify a UAC with their sponsor
19 if it is safe to do so. However, care providers are required to assess the safety of the UAC’s ultimate
20 destination, in order to anticipate logistical issues associated with COVID-19 disruptions. Care-provider
     facilities are required to consult with their Federal Field Specialist (“FFS”), or delegee, if a UAC will be
21
     traveling to a jurisdiction with widespread community transmission of COVID-19 or that is subject to a
22
     community-wide “lock down,” such as California. In such cases, release should be postponed until it is
23 determined to be safe for the UAC to travel to their destination. This safety assessment includes
24 consideration of the particular UAC’s unique medical needs and vulnerabilities, and the UAC’s respective
25 medical specialists are consulted in the safety planning process.
26          34.     Prior to the COVID-19 pandemic, ORR was working on a telehealth initiative to increase

27 UAC’s access to healthcare resources that may not be physically present in their locality. In light of the
     state orders restricting the movement of people generally in California, New York, and elsewhere, ORR
28
     has rolled out its telehealth capabilities ahead of schedule in numerous jurisdictions in order to ensure care-

                                                           6
30

                            Defendants’ Opposition to TRO - Exhibits                                          007
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page151
                                                                    8 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41281
                                      #:5495




 1 provider facilities are able to provide UAC with access to medical care without having to leave their
 2 facilities. Those jurisdictions are: California, New York, Connecticut, Maryland, Massachusetts, New
     Jersey, Pennsylvania, Texas, and Virginia. Further, ORR is awaiting final approval from telehealth
 3
     providers in Arizona, Florida, Illinois, Michigan, Washington, and Oregon, and anticipates the service will
 4
     be available in these locations in the near future.
 5           COVID-19 Cases in ORR Grantee Care Provider Facilities
 6           35.     As of March 26, 2020, there have been four confirmed COVID-19 cases among UAC across
 7 all ORR care-provider facilities. All four cases were in a single facility in New York state, and the affected
 8 UAC are currently in isolation, per ORR and CDC guidelines, and are receiving appropriate monitoring
     and medical care.
 9
             36.     Currently, 18 UAC in the care-provider network have been tested. As noted, four tested
10
     positive for COVID-19, 11 tested negative for COVID-19, and three have test results pending.
11           37.     Pursuant to CDC Guidance, any UAC who has undergone COVID-19 testing is considered
12 presumptively positive until results are available (typically within 3-4 after testing) and are placed in
13 isolation as a precautionary measure.
14           38.     In addition, a total of eight program staff, contractors or foster parents at five care-provider
     programs across New York, Washington, and Texas have self-reported testing positive for COVID-19.
15
     ORR’s medical team and the affected programs have worked in close coordination with the local public
16
     health departments on appropriate public health measures, which typically involve self-quarantine at home,
17 and the tracking and monitoring of the affected staff members’ contacts within the care-provider facility,
18 per CDC guidance.9
19           39.     In addition to the COVID-19 protocols described above, care-provider facilities are directed

20 to follow any local requirements issued by the state licensing agency or other local public health authority
     related to the identification, reporting, and control of communicable diseases that are more stringent than
21
     ORR’s protocols.
22
             Assessment of Plaintiffs’ Assertions
23           40.     In their March 22, 2020 correspondence, Plaintiffs stated that they “are advised that
24 congregate care is inherently incongruent with the recommendations of the Centers for Disease Control
25 and Prevention, state health authorities, and epidemiologists, all of whom recommend (if not mandate)
26 social distancing and related safety precautions that are difficult, if not impossible, to observe in facilities
27
     9
      CDC, Interim US Guidance for Risk Assessment and Public Health Management of Persons with Potential Coronavirus
28   Disease 2019 (COVID-19) Exposures: Geographic Risk and Contacts of Laboratory-confirmed Cases,
     https://www.cdc.gov/coronavirus/2019-ncov/php/risk-assessment.html.
                                                               7
30

                              Defendants’ Opposition to TRO - Exhibits                                              008
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                        230-1 Filed
                                               Filed09/17/20
                                                     03/27/20 Page
                                                               Page152
                                                                    9 ofof15
                                                                           158Page
                                                                                Page
                                                                                   IDID
                                    #:41282
                                      #:5496




 1 housing more than ten Class Members.” See Ltr. from C. Holguin (Ctr. for Human Rights & Const. Law),
 2 to D. Shieh (DOJ), dated Mar. 22, 2020, at 2 (emphasis added), attached hereto as “Exhibit A.”
             41.     CDC, however, has issued guidance on COVID-19 containment in various congregate
 3
     settings, including colleges,10 nursing homes,11 prisons,12 and homeless shelters.13 ORR has implemented
 4
     such guidance to the extent that it can be applied to its grantee care-provider facilities. Further, ORR has
 5 consulted with CDC regarding ORR’s COVID-19 containment and mitigation strategies and has been told
 6 by CDC that they are consistent with CDC’s recommendations.
 7           42.     I have serious concerns about the proposals in Plaintiffs’ March 22 correspondence that call

 8 for the expedited release of UAC to potential sponsors. In particular, the immediate, blanket release of
     UAC to sponsors located in jurisdictions with widespread community transmission of COVID-19 would
 9
     pose a risk to the health and welfare of the UAC. UAC are currently housed in settings where infection
10
     control protocols are rigorously enforced. In contrast, upon release, UAC may be exposed to COVID-19
11 in airports or transit systems, or through sponsors who have been exposed to COVID-19, or through
12 circulation in communities with widespread community transmission of COVID-19.
13           43.     Many sponsors are also located in states that are currently under “lock down” in which

14 residents’ freedom of movement has been significantly curtailed in an effort to control the spread of
     COVID-19, such as California, Washington, and New York. If anything, the current ORR approach is
15
     consistent with those “lock down” orders in that UAC are shielded from UAC community transmission.
16
             44.     ORR’s efforts to safely release UAC to safe, approved sponsors remain ongoing. But
17 Plaintiffs’ proposal to release UAC to sponsors who are still undergoing vetting would materially increase
18 the risk of release to a sponsor who potentially cannot or will not shelter in place with the UAC, or who
19 may not adhere to appropriate infection control practices (e.g., social distancing), or who may circulate
20 with the UAC in areas with widespread community transmission of COVID-19, all of which increase the
     health risks to the UAC. Plaintiffs’ proposal would also increase the risk of release to a sponsor who,
21
     because vetting has not yet completed, is, or will become unable to financially support the UAC due to
22
     COVID-19-related business closures, layoffs, or furloughs.
23
24   10
       CDC, Interim Guidance for Administrators of U.S. Higher Education, https://www.cdc.gov/coronavirus/2019-
     ncov/community/guidance-ihe-response.html.
25   11
      CDC, Preventing the Spread of COVID-19 in Retirement Communities and Independent Living Facilities (Interim
     Guidance), https://www.cdc.gov/coronavirus/2019-ncov/community/retirement/guidance-retirement-response.html.
26   12
       CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
27   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html.
     13
       CDC, Interim Guidance for Homeless Service Providers to Plan and Response to Coronavirus Disease 2019 (COVID-19),
28   https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/plan-prepare-respond.html.


                                                                8
30

                              Defendants’ Opposition to TRO - Exhibits                                              009
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page153 of 15
                                                                   10 of 158 Page
                                                                              PageIDID
                                    #:41283
                                      #:5497




 1            45.     The immediate, blanket release of UAC to sponsors who are still undergoing vetting would

 2 also deprive these UAC of access to the significant medical resources of ORR (including testing for
     COVID-19). Once they leave ORR’s care they are limited by the resources of their sponsor’s household
 3
     and local community, at a time when important medical resources may be in short supply.14
 4
              46.     Plaintiffs propose that ORR can expedite the release of UAC to potential sponsors on
 5 Plaintiffs’ terms while adequately vetting the sponsors for the new child welfare and public health concerns
 6 that have arisen in recent months and are continuing to evolve. Plaintiffs, however, do not identify the
 7 safeguards that ORR can jettison from the sponsor vetting process without putting UAC at risk.
 8            47.     Plaintiffs also overlook the fact that fingerprinting remains a key component for many
     sponsors in the sponsor vetting process, particularly sponsors who are not parents or close relatives. Such
 9
     fingerprinting has been affected by the recent closures of some digital fingerprinting sites due to COVID-
10
     19.
11            48.     Thirty-nine digital fingerprinting sites in 21 states15 have, as of March 24, 2020, either
12 closed, curtailed their hours of operation, or switched to an “appointment only” system in response the
13 public health threat posed by COVID-19. Fingerprinting is a key component of the background check
14 process that is needed to fulfill the requirements of the TVPRA and ensure UAC are not released into the
     custody of sponsors with disqualifying criminal histories, such as convicted human traffickers and
15
     pedophiles. Potential sponsors for whom ORR requires fingerprints (including those who are not Category
16
     1 or 2A sponsors)16 must be able to undergo fingerprinting in order for background checks to be performed.
17            49.     To compensate for the reduced availability of digital fingerprinting, ORR’s has directed
18 care providers to automatically mail fingerprint cards to all individuals identified in family reunification
19 applications, so that given limited hours at digital fingerprint locations, potential sponsors are aware of the
20 ability to have fingerprints taken on fingerprint cards, including at a local law enforcement agency. While
     fingerprint cards are often used, this alternative to digital fingerprinting could take longer for potential
21
     sponsors to execute given the additional steps involved, and the reliance on the mail system to transmit the
22
     cards.
23
24
     14
25      ORR is aware of one instance in which 3 UAC who were recommended for COVID-19 testing were unable to immediately
     obtain a COVID-19 test due to the particular community’s system for allocating tests among primary care providers. DHUC
     is monitoring this situation and will intervene as necessary to assure the UAC have prompt access to COVID-19 testing.
26
     15
       Alabama, Arizona, California, Colorado, Florida, Georgia, Illinois, Louisiana, Massachusetts, Maryland, Missouri, North
27   Carolina, Nebraska, New Jersey, New York, Oregon, Pennsylvania, Tennessee, Texas, Virginia, and Washington.
     16
       ORR Policy Guide § 2.2.1, https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
28   section-2#2.2.1 (defining Category 2A sponsors; Category 1 sponsors are parents or legal guardians; Category 1 and 2A
     sponsors generally do not require fingerprinting, unless there is a special concern).
                                                                  9
30

                               Defendants’ Opposition to TRO - Exhibits                                                      010
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page154 of 15
                                                                   11 of 158 Page
                                                                              PageIDID
                                    #:41284
                                      #:5498




 1          50.     My opinion is that ORR cannot safely release UAC to sponsors absent vetting that includes

 2 the completion of fingerprint-based background checks where required, or other protective measures, such
     as home studies, which are required in certain instances by the TVPRA. This is especially true during the
 3
     current public health emergency. The jettisoning of core safeguards in the sponsor vetting process in order
 4
     to effectuate the immediate release of UAC would expose UAC to not only public health dangers but also
 5 material child welfare and safety risks.
 6        51.     Plaintiffs also request a full adversarial hearing in order for UAC to challenge failures to
 7 (yet) release to individuals applying to be sponsors (including individuals still undergoing vetting). In my
 8 opinion, the creation and operation of such an adversarial hearing process during the current public health
     emergency would require ORR to redeploy federal and grantee staff from program operations, and
 9
     materially degrade the ability of ORR to conduct sponsor vetting and work with grantee care-provider
10
     facilities to maintain appropriate infection control measures and protect the health and safety of UAC at
11 the facilities. My opinion is that to maximize child welfare during the current public health emergency,
12 the federal and grantee staff need to focus on program operations with the goal of releasing UAC to
13 sponsors only when it is safe to do so.
14
     Executed on March 27, 2020.
15
16
17                                                    _______________________________________

18                                                    Jallyn Sualog
19
20
21
22
23
24
25
26
27
28

                                                         10
30

                           Defendants’ Opposition to TRO - Exhibits                                       011
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page155 of 15
                                                                   12 of 158 Page
                                                                              PageIDID
                                    #:41285
                                      #:5499




                       Exhibit Q,
                      Attachment A
               March 22, 2020 Letter from Plaintiffs' Counsel




                     Defendants’ Opposition to TRO - Exhibits                 012
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page156 of 15
                                                                   13 of 158 Page
                                                                              PageIDID
                                    #:41286
                                      #:5500



           CENTER FOR HUMAN RIGHTS AND CONSTITUTIONAL LAW
                                    256 S. OCCIDENTAL BOULEVARD
                                         LOS ANGELES, CA 90057
                             Telephone: (213) 388-8693 Facsimile: (213) 386-9484
                                        www.centerforhumanrights.org

                                            March 22, 2020

 Daniel Shieh
 Benjamin Mark Moss
 Marina C. Stevenson
 Civil Division, Office of Immigration Litigation
 United States Department of Justice
 P.O. Box 878
 Ben Franklin Station
 Washington, DC 20044

 Via email.

        Re: Lucas R. et al. v. Azar et al, 2:18-cv-05741-DMG-PLA.

 Dear Counsel:

 Plaintiffs request that the parties meet and confer tomorrow, March 23, 2020, to explore ways in
 which the parties may cooperatively address the grave risk that Class Members1 in the above-
 referenced action are now facing, or will shortly face, in ORR congregate care facilities as a
 result of the COVID-19 pandemic and public health national emergency. Absent a cooperative
 agreement, Plaintiffs will need to file a temporary restraining order (“TRO”) immediately
 seeking relief from the Court, as described below.

 Plaintiffs are advised that congregate care is inherently incongruent with the recommendations of
 the Centers for Disease Control and Prevention, state health authorities, and epidemiologists, all
 of whom recommend (if not mandate) social distancing and related safety precautions that are
 difficult, if not impossible, to observe in facilities housing more than ten Class Members.

 We accordingly wish to discuss expediting the release of Class Members to available custodians.
 We, of course, appreciate the need to protect children against abuse or neglect following release,
 but believe that such risks need to be balanced against the substantial and immediate dangers that
 children would face as COVID-19 spreads through congregate care facilities. See TVPRA, 8
 U.S.C. § 1232(c)(2)(A) (requiring ORR “promptly” place detained children “in the least
 restrictive setting that is in the best interest of the child” (emphasis added)).

 We are already aware that Class Members have been exposed to COVID-19 at the MercyFirst
 and Abbott House programs in New York. We have also been informed that ORR has stopped

 1
  Class Members include all youth within any of the five classes the Court certified in its order of
 November 2, 2018 (ECF No. 126), as modified by order entered December 27, 2018 (ECF No.
 141).



                         Defendants’ Opposition to TRO - Exhibits                                013
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page157 of 15
                                                                   14 of 158 Page
                                                                              PageIDID
                                    #:41287
                                      #:5501


                                                                                    Daniel Shieh
                                                                             Benjamin Mark Moss
                                                                             Marina C. Stevenson
                                                                                  March 22, 2020
                                                                                      Page 2 of 3

 placing Class Members at numerous other shelters in New York, as well as some in California,
 Washington, Oregon and Pennsylvania, though we do not know whether Class Members at
 shelters in these states have likewise been exposed to COVID-19.

 As such, it is no longer in the best interest of many, if not all, Class Members to remain housed
 in congregate care, particularly where recommended and/or mandatory safety precautions are not
 observed and Class Members’ exposure to COVID-19 is highly likely. See TVPRA, 8 U.S.C. §
 1232(c)(2)(A). During this rapidly expanding and unprecedented public health crisis, Class
 Members’ health and welfare must be paramount, as mandated by the TVPRA and state, local,
 and national authorities, among others.

 We accordingly propose that the parties discuss the following:

 1) The steps ORR has taken and is taking to ensure the safety of Class Members in light of the
 COVID-19 pandemic.

 2) Whether, with respect to all members of the “unfit custodian class,” as defined in the Court’s
 order of December 27, 2018 (ECF No. 141) (“Unfit Custodian Class Members”), absent good
 cause based on articulable facts to believe that available custodian(s) would harm or neglect a
 class member, or that an individual class member presents a current danger to the public, ORR
 would be amenable to expediting release of all Unfit Custodian Class Members to available
 custodians who have been vetted and meet the safety threshold noted above, or else place such
 Unfit Custodian Class Members in non-congregate care.

 3) Whether, with respect to Unfit Custodian Class Members whom it fails to release or place in
 non-congregate care, ORR would be amenable to amending Policy Guide § 2.7.8, available at
 www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.7
 (last visited March 22, 2020), effective immediately, to provide as follows:

        a. All Unfit Custodian Class Members shall have the right of administrative appeal
        without regard to the degree of family affinity of their available custodians.

        b. The Assistant Secretary for Children and Families, or his or her designee, shall afford
        each administratively appealing Unfit Custodian Class Member —

                i. a reasonable opportunity to examine ORR’s evidence and reasons for the Unfit
                Custodian Class Member’s continued detention in advance of any hearing;

                ii. the right to be represented by counsel;

                iii. a reasonable opportunity to submit documentary evidence and testimony in
                support of release;



                         Defendants’ Opposition to TRO - Exhibits                                 014
Case
 Case2:85-cv-04544-DMG-AGR
       2:18-cv-05741-DMG-PLA Document
                              Document985-1
                                       230-1 Filed
                                              Filed09/17/20
                                                    03/27/20 Page
                                                              Page158  of 15
                                                                   15 of  158 Page
                                                                                PageIDID
                                    #:41288
                                      #:5502
                                                                      Daniel Shieh
                                                              Benjamin Mark Moss
                                                               Marina C. Stevenson
                                                                   March 22, 2020
                                                                       Page 3 of 3

                 iv. an opportunity to be heard via teleconference or video conference within five
                 business days of filing an administrative appeal; and

                 v. a written decision issued no later than three business days following the
                 administrative hearing directing the Unfit Custodian Class Member’s immediate
                 release, transfer to non-congregate care, or else setting out the reasons for
                 continued custody and placement in congregate care.

  Plaintiffs sincerely hope the parties can work jointly to protect the health and welfare of Class
  Members under increasingly difficult conditions, but are prepared to pursue all available legal
  remedies should such cooperation prove unsuccessful. Accordingly, Plaintiffs intend to apply for
  a TRO and order to show cause re: preliminary injunction by no later than the close of business
  on March 24, 2020, in the event the parties have not reached an agreement on the above. The
  requested relief will include all items discussed herein.

  Should Defendants decline this invitation to confer, pursuant to Local Rule 7-19, Plaintiffs ask
  that Defendants advise whether they oppose the application for a TRO.

                                               Thank you,

                                               s/ Carlos Holguín

                                               Carlos Holguín
                                               One of the attorneys for Plaintiffs




                         Defendants’ Opposition to TRO - Exhibits                                    015
